Exhibit 10.1

 

2018-2023 Collective Bargaining Agreement 

 

 

 

[acsg.jpg]
[akibew.jpg]

 

 

Collective Bargaining Agreement

 

 

 

2018 - 2023 

 

 

 

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

COLLECTIVE BARGAINING AGREEMENT

 

TABLE OF CONTENTS

 

ARTICLE I - PURPOSE, SCOPE, DURATION, AND GENERAL PROVISIONS

1

   

1.1

Parties to the Agreement, Purpose and Scope

1

1.2

Term of Agreement

2

1.3

Scope of Agreement

2

1.4

Amendment of Agreement

2

1.5

Negotiations upon Expiration

2

1.6

Final Agreement

2

1.7

Severability and Savings

2

1.8

Subcontracting

3

1.9

Recognition

3

1.10

Successor Clause

4

1.11

Plurality

4

1.12

Notices

4

1.13

Non-Discrimination

5

1.14

Vendor Agents

5

1.15

New Technology

5

1.16

Outsourcing

6

1.17

Code of Excellence and Company Values

6

   

ARTICLE II - MANAGEMENT RIGHTS

7

   

2.1

Management Rights

7

     

ARTICLE III - UNION RIGHTS

8

   

ARTICLE IV - GRIEVANCE AND ARBITRATION PROCESS

13

   

4.1

Purpose

12

4.2

Complaints

12

4.3

Definitions and Presentation of Grievances

12

4.4

Arbitration

14

4.5

Counseling and Discipline

15

     

ARTICLE V - JOB AWARDS AND EMPLOYEE CLASSIFICATION

16

   

5.1

Work Calls

16

5.2

Job Notice

17

5.3

Job Award/Bid Committee

18

5.4

Lateral Transfers

18

5.5

Training Positions

19

5.6

Job Classifications

20

5.7

Classification Committee

20

5.8

Designation of Employees

20

 

- ii -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

5.9

Temporary Full Time Employees Health and Welfare

22

5.10

Job-Share

22

5.11

IBEW NECA Temp Employees

23

5.12

Apprentices

23

5.13

NECA Temporary Employees in Remote Locations

26

5.14

Summer Student Employees

26

5.15

No Out-Of-State Job Transfer

27

5.16

Transfer of Work

27

5.17

Seasonal Employees

27

     

ARTICLE VI - GENERAL WORK RULES

29

   

6.1

Seniority

29

6.2

Probationary Employees

29

6.3

Familiarization Period after Promotion or Lateral Move

29

6.4

Annual Performance Evaluation Program

30

6.5

Family Members

31

6.6

Sales and Service Associate Incented Positions

31

6.7

Systems Engineers

35

6.8

Work Out of Classification

36

6.9

No Layoff Clause

37

6.10

Layoff Procedure

38

6.11

Exit Incentive Program

39

6.12

Moving Expenses

39

6.13

Use of Company’s Time, Equipment or Material

41

6.14

Appropriate Dress and Language Code

41

6.15

Compliance with Company Work Rules

41

6.16

Statutory Permits, Certificates and Licenses

42

6.17

Drug and Alcohol Testing and Reporting

42

6.18

Classification Families

43

6.19

Sales and Service Associates (SSA) Variable Workforce (VWF)

43

6.20

Slope Technician

45

     

ARTICLE VII - FOREMAN

46

   

7.1

Foreman

46

7.2

Line Foreman

48

7.3

Project Foreman

48

     

ARTICLE VIII - SAFETY

49

   

8.1

Safety

49

8.2

Safety Standards

49

8.3

Safety Devices

49

8.4

Manhole Safety

49

8.5

Safety/Training Meetings

49

8.6

Safety Committee

50

8.7

Safety Responsibilities

50

8.8

Climbing Safety During Long Periods of Extreme Cold

50

8.9

Employee Safety Performance Targets and Measures

50

8.10

Inclement Weather

53

 

- iii -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE IX - WORK WEEK AND SCHEDULES

53

   

9.1

Workweek

53

9.2

Workday

53

9.3

Shifts and Schedules

54

9.4

Alternate Workweek and Workdays

54

9.5

Five day - 10 Hour Workweek (5-10s)

57

9.6

Shift Differential

57

9.7

Flex-Time

57

9.8

Relief

58

9.9

Eight-Hour Break

58

9.10

Rest Periods

58

9.11

Time Changes

58

9.12

Meal Allowances

58

     

ARTICLE X - WAGE RATES AND PREMIUM PAY

60

   

10.1

Wage Rates

60

10.2

Overtime (OT) and Premium Pay

60

10.3

Call-Out Pay

60

10.4

Pyramiding Prohibited

60

10.5

Standby Time

61

10.6

High Time

62

10.7

Distribution of OT

62

     

ARTICLE XI - TRAVEL

64

   

11.1

Travel and Incidential Expense

64

11.2

Meals

64

11.3

Travel for Training

65

11.4

Travel to Perform Work

65

     

ARTICLE XII - HOLIDAYS AND TIME OFF

67

   

12.1

Company Holidays

67

12.2

Flexible Time Off (FTO) Accrual Rates

69

12.3

FTO Accrual Limits

69

12.4

Scheduling of FTO

70

12.5

Incidental Time Off Requests

71

12.6

Unscheduled Absence

72

12.7

FMLA Leaves of Absence

72

12.8

Bereavement Leave

73

12.9

Jury Duty

73

12.10

Military Leave

74

 

- iv -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

12.11

Cash-in of FTO

74

12.12

Supplemental Workers Compensation

74

12.13

Supplemental Sick Pay (SSP)

75

12.14

Return to Work

76

     

ARTICLE XIII - EMPLOYEE BENEFITS

77

   

13.1

Health & Welfare Plan (“H&W Plan”)

77

13.2

Survivor Income Benefits

78

13.3

Retirement

78

13.4

Apprenticeship Training

79

13.5

Alaska Electrical Money Purchase Pension Plan

79

13.6

401(k) Savings Plan

79

13.7

Movement of Monies

79

13.8

Long Term Disability Income Insurance Plan

80

13.9

Communication Services

80

13.10

Education Assistance Program

80

13.11

IBEW Hardship and Benevolent Fund (IHBF)

81

13.12

Legal Benefits

81

13.13

FTO Leave Donation

82

13.14

Achievers of Excellence

82

     

ARTICLE XIV - PAYDAYS

84

   

14.1

Paydays

84

14.2

Wage Increase

84

14.3

Pay upon Separation

84

14.4

Annual Incentive Compensation

84

     

ARTICLE XV - MISCELLANEOUS

86

   

15.1

Tools

86

15.2

Lockers

86

15.3

Personal Vehicles

86

15.4

Security Camera and Electronic Monitoring

87

15.5

Process and Technology Advisory Committee

87

15.6

Enterprise Line of Business

87

15.7

Providence Contracts

92

15.8

ConocoPhillips Alaska Agreement

93

15.9

Bidder Lists  

94

15.10

Telecommuting

95

15.11

Jurisdictional Lines

96

 

- v -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX I -WAGE STRUCTURE

100

APPENDIX II - WAGE INCREASES

106

APPENDIX III - SUPPLEMENTAL SICK PAY

107

APPENDIX IV – DEFINITIONS

108

APPENDIX VI - SCHEDULE A AND B FOR SECTION 7.1

110

APPENDIX VII - CLASSIFICATION FAMILY MAPPING

111

APPENDIX VIII - SEVERANCE FREEZE AND FROZEN WAGE RATES

113

APPENDIX IX - IBEW Code of Excellence and Company Values 

114

 

- vi -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE I - PURPOSE, SCOPE, DURATION, AND GENERAL PROVISIONS

 

 

1.1

Parties to the Agreement, Purpose and Scope

 

A.

Parties. The Parties (the “Parties”) to this Collective Bargaining Agreement
(the “Agreement”) are Alaska Communications Systems Holdings, Inc. (the
“Company”) and International Brotherhood of Electrical Workers, Local Union No.
1547 (the “Union”).

 

B.

The Company. The Company, through its operating subsidiaries, is a
telecommunications service provider subject to the separate but concurrent
jurisdiction of both the Federal government and the State of Alaska. The Company
is publicly owned, and its stock is traded and valued based on its financial
performance to date and on expectations for future performance. To be successful
as a telecommunications provider and a stable employer, the Company must
vigorously compete in the Alaskan market, fulfill its regulatory service
obligations and maintain its financial strength.

 

C.

The Union. Local Union No. 1547 is the Alaskan affiliate of the International
Brotherhood of Electrical Workers. Its mission is to ensure fairness and dignity
in the workplace, a fair day’s pay for a fair day’s work, and the opportunity to
continue to improve the Alaskan worker’s standard of living. The Union is the
certified bargaining agent for all of the Company’s employees within the job
classifications included in the designated bargaining unit (the “Bargaining
Unit”).

 

D.

Recognition of Roles and Responsibilities. The Company recognizes and honors the
Union’s rights and responsibilities as the exclusive bargaining agent for the
employees it represents. The Union recognizes and honors the rights and
responsibilities of management to direct the affairs of the Company. The Union
further recognizes the importance of supporting the Company’s efforts to meet
the challenges of doing business in a highly competitive market. The Company
likewise recognizes the critical correlation between its success and a
productive working relationship with the Union and the Bargaining Unit.

 

E.

Strategic Alignment. The Parties understand the Company’s financial strength
and, consequently, its ability to provide employment to Bargaining Unit
employees under terms and conditions that will fulfill the Union’s mission,
require that it succeed in the competitive market. The Parties further
understand that the Company must invest in the represented workforce, and that
the cultivation of employee skills, productivity and dedication are fundamental
to the Company’s success.

 

F.

Purpose and Scope of the Agreement. The Agreement sets forth wages, hours, and
other terms and conditions of employment for all of the Company’s employees in
the Bargaining Unit. The Agreement also establishes a cooperative relationship
between the Parties as stakeholders with a strong common interest in seeing both
the Company and represented workforce prosper and thrive.

 

- 1 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

1.2

Term of Agreement

 

This Agreement shall become effective January 1, 2018, and shall remain in
effect through December 31, 2023.

 

 

1.3

Scope of Agreement

 

This Agreement is applicable, within the State of Alaska, to all work within the
scope of those job descriptions listed in the wage schedule in Appendix 1 and
will be applicable to other positions or job classifications as agreed between
the Union and Company.

 

 

1.4

Amendment of Agreement

 

This Agreement may be amended at any time by mutual consent of the Parties. Such
amendment shall be reduced to writing and state the effective date of the
amendment.

 

The Parties agree they will meet and confer during the term of the Agreement, on
an expedited basis if requested by either Party, to address pressing matters of
concern involving the interpretation, application or modification of any section
of this Agreement. Either Party also may request the other to waive compliance
with any specific provision of this Agreement. If agreement cannot be reached,
the Parties will enlist the assistance of an FMCS mediator.

 

 

1.5

Negotiations upon Expiration

 

Either party desiring to amend or modify this Agreement must notify the other in
writing no later than 120 days prior to the renewal date of this Agreement.
Negotiations must commence no later than 90 days before the expiration date.
After negotiations have commenced, this Agreement will remain in full force and
effect so long as the Parties continue to bargain together in good faith.
Failure by both Parties to give timely and proper written notice in accordance
with this procedure shall result in the continuation of the Agreement for the
succeeding 12-month period. Posting of written notice of intent through the U.S.
Mail via certified delivery within the above stipulated time frame shall be
deemed to be timely, proper notice.

 

 

1.6

Final Agreement

 

This Agreement is intended to replace and supersede all previous Agreements,
Letters of Understanding, informal agreements and negotiations. It is understood
that this Agreement was reached to the mutual satisfaction of both Parties and
any attempt to circumvent the terms and conditions set forth shall constitute a
breach of this Agreement.

 

 

1.7

Severability and Savings

 

In the event that any of the provisions of this Agreement shall be declared by a
court of competent jurisdiction to be invalid for any cause, the invalid
provision shall be deemed to be null and void and the remainder of this
Agreement shall continue in full force and effect. Within 30 calendar days after
a provision has been declared invalid, the Parties will commence negotiations
with regard to such invalidated provision

 

- 2 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

1.8

Subcontracting

 

The Parties understand that the right of contracting or subcontracting is vested
in the Company, subject to the following conditions. For the purposes of this
Section, both “hard dollar” contracts for work performed under subcontractor
supervision and the use of contracted labor working under Company supervision
are referred to as “subcontracting.”

 

A.

The right to subcontract shall not be used for the purpose or intention of
undermining the Union, to discriminate against any of its members, or to
circumvent this Agreement. Further, the Company’s right to subcontract shall not
be exercised if during the term of the subcontract the consequence will be the
layoff or part timing of regular employees in that geographic location
performing work covered under the subcontract. However, subcontracting may be
used for project work or to staff up for seasonal peaks as an alternative to
temporarily increasing employee staffing.

 

In order to preserve work traditionally performed by employees represented by
IBEW Local Union 1547, the Company shall require that subcontractors for
communications maintenance, new construction or electrical work normally
performed by employees represented by the IBEW, have a current collective
bargaining agreement or letter of assent with the IBEW Local Union 1547.
However, the Parties recognize that a signatory subcontractor with the requisite
skills may not always be available to perform the work. On such rare occasions,
after every reasonable effort has been made without success to secure a
signatory subcontractor, including reasonable advance notice to the IBEW, the
Company may subcontract the work in question to any available subcontractor.

 

B.

Notwithstanding Section 1.8 (A), the Company may subcontract with non-union
contractors for work in bush village locations for projects under $40,000, as
long as such subcontracting is consistent with Section 1.8 (A).

 

C.

When contract personnel (e.g., day laborers) and regular employees are
performing comparable bargaining unit work under Company supervision at the same
location, the Company will make a reasonable effort to offer the regular
employees the opportunity to work the same number of overtime hours as such
contract personnel. If necessary to accomplish this, the Company may equalize
overtime within the relevant group of employees over a period of time, but not
less frequently than on a quarterly basis.

 

 

1.9

Recognition

 

The Company recognizes the Union as the exclusive bargaining agent for the
purpose of collective bargaining with respect to wages, hours and other terms
and conditions of employment for all employees in the bargaining unit consisting
of the job classifications in this Agreement.

 

- 3 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

A.

If the Company purchases or acquires the assets of an entity signatory to the
IBEW, employees performing bargaining unit work for such entity shall be
integrated by the Parties into appropriate classifications covered by this
Agreement. Company employees who are currently unrepresented will not be
affected by the integration of represented employees of such newly acquired
employers.

 

B.

If the Company purchases or acquired the assets of an entity not signatory to
the IBEW, or the Company creates an Alaskan subsidiary, or obtains controlling
interest in an Alaska-based joint venture or other business, the Company agrees
to extend voluntary recognition to the IBEW upon an appropriate showing of
IBEW’s majority support among any group of employees employed by such entities
eligible for representation. Thereafter, such employees shall be integrated by
the Parties into appropriate classifications covered by this Agreement.
Voluntary recognition also will be granted if IBEW demonstrates majority support
among any employees of the Company eligible for representation who are not
currently in the Bargaining Unit.

 

C.

The term “eligible for representation” means employees lawfully entitled to
union representation (1) who are presently unrepresented; or (2) who are
represented by a union that the Company is not contractually obligated to
recognize.

 

 

1.10

Successor Clause

 

The Company and Union agree that the terms and conditions of this Agreement
shall be binding on any and all successors and assigns of the Company, whether
by sale, transfer, merger, acquisition, consolidation or otherwise. The Company
shall require any purchaser, transferee, lessee, assignee, receiver or trustee
of the operation covered by this Agreement to expressly accept, in writing, all
terms and conditions of such Agreement. A copy of such written acceptance shall
be provided to the Union at least 30 days prior to the effective date of any
sale, transfer, lease assignment, receivership, or bankruptcy proceeding.

 

 

1.11

Plurality

 

Unless the context of this Agreement clearly requires a different interpretation
or construction, all references to the singular shall also include the plural
and vice versa.

 

 

1.12

Notices

 

Notices required under the provisions of this Agreement, unless otherwise
specified, shall be delivered by the Company to the Business Manager, Local
Union 1547, IBEW, 3333 Denali Street, Anchorage, Alaska 99503 for service upon
the Union; and to the Vice President, Human Resources, 600 Telephone Ave., MS
15, Anchorage, Alaska 99503, for service upon the Company, and the date of
receipt of such notices shall be the controlling date for the purposes
hereunder. Each Party shall promptly inform the other of any change in the
addresses set forth in this Section.

 

- 4 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

1.13

Non-Discrimination

 

The Company and the Union agree to comply with all State and Federal laws, rules
or regulations prohibiting discrimination. It is further agreed that this
non-discrimination provision relates to hiring, placement, upgrading, rates of
pay or other forms of compensation, transfer, demotion, recruitment, opportunity
for training, layoff, termination and all other conditions of employment.

 

 

1.14

Vendor Agents

 

Many opportunities exist to add sales channels for the Company including
authorizing retail vendor agents to sell the Company’s products and services.
The Union recognizes that such sales will increase work opportunities across the
Company. The Company recognizes that consumer customer sales and service work is
represented by the Union and covered by the terms of this Agreement. Vendor
Agents are defined as established retail entities that operate retail sales
operations with their own employees and contract to sell branded products and
services on behalf of the product and service owners. Examples of retail vendor
agents in Alaska include but are not limited to Radio Shack, Access Wireless,
and Fred Meyer. Vendor agents do not include independent contractors staffing
the Company’s owned or leased facilities and working directly for the Company
and such arrangements are not provided for with this Agreement.

 

In the best interest of the Company and its employees the Parties agree to allow
the use of vendor agents with the following conditions:

 

A.

Vendor agent relationships are intended solely to access potential customers and
to supplement sales efforts of bargaining unit employees.

 

B.

Bargaining Unit employees will not be displaced or work diminished as a result
of using vendor agents.

 

C.

The Company will not hire individual contractors to act as vendor agents.

 

D.

The Company will only contract with established retail businesses for vendor
agent purposes unless otherwise agreed to by the Union.

 

 

1.15

New Technology

 

The use of new equipment, technology or procedures which replace or supersede
equipment, technology or procedures currently utilized to perform Bargaining
Unit work, shall continue to constitute bargaining work. When the Company
contemplates the introduction of new equipment, technology or procedures into
the workplace which may have an adverse effect on the terms or conditions of
employment of Bargaining Unit employees, the Company shall notify the IBEW in
advance and upon request, bargain for a reasonable period over the effects of
such proposed new equipment, technology or procedures. Also, the Company shall
provide or make available updated training to affected employees to allow them
an opportunity to establish competency on such new equipment, technology and
procedures.

 

- 5 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

1.16

Outsourcing

 

A.

Outsourced Facilities Admin. The Company will outsource the following job duties
of the BSS-II Facilities Administrator:

 

 

a.

Utilities Management – to ECOVA, Inc.

 

 

b.

Key Control Management – to Purcell Security

 

 

c.

Badge Management – to Purcell Security

 

 

d.

Security Access Management – to Purcell Security

 

The Company and the Union agree that if the job duties and functions outsourced
to either ECOVA, Inc. or Purcell Security continue to be performed and are no
longer conducted or fulfilled by either vendor, those duties and functions will
revert to Bargaining Unit personnel. If at any time the Company intends to seek
additional changes in how this work is performed, the Company will negotiate
with the Union regarding impact to bargaining unit employees.

 

 

B.

Outsourced Work Facilities. The Company will outsource the job duties and
functions of the Facilities department to NANA Management Services (NANA),
beginning in August 2013.

 

The Company and the Union agree that if the job duties and functions outsourced
to NANA continue to be performed and are no longer conducted or fulfilled by
NANA, those duties and functions will revert to Bargaining Unit personnel. If at
any time the Company intends to seek additional changes in how this work is
performed, the Company will negotiate with the Union regarding impact to
bargaining unit employees.

 

 

1.17

Code of Excellence and Company Values

 

A.

The Union and Company are committed to a workplace that provides dignity and
respect to all persons, including employees and management, working at Alaska
Communications.

 

B.

The Company acknowledges the IBEW Code of Excellence as the standard of behavior
that the IBEW sets for its membership, just as the IBEW acknowledges the
Company’s Values as guiding principles for all Company employees.

 

C.

The IBEW Code of Excellence and the Company’s Values are included in Appendix
IX.

 

D.

All complaints will be treated seriously and be dealt with promptly and
confidentially, in accordance with Company policy. When appropriate, the Company
will provide notification to an employee that an investigation is closed.

 

E.

This section is not subject to Section IV – Grievance and Arbitration Process.

 

- 6 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE II - MANAGEMENT RIGHTS

 

 

2.1

Management Rights

 

The Company reserves the exclusive right and responsibility to manage the
business and to direct the employees who are subject to the Agreement.
Accordingly, subject to the specific provisions of this Agreement, all
management rights of the Company are reserved.

 

A.

Management reserves the right to hire qualified employees and to transfer,
assign, deploy, and direct their work.

 

B.

The Company further reserves the right to evaluate the performance of employees
to determine their qualification and fitness for continued duty or employment;
the right to relieve them from duty; the right to suspend or discharge them for
just cause.

 

C.

It is the right of the Company to determine the standards of service to be
offered; maintain the efficiency of operations; determine the methods, means,
and personnel by which operations are to be conducted; adopt and amend a
classification plan, and to allocate and reallocate employees to positions
within the operations, and adjust the size of the workforce, as may be necessary
to meet the needs of business; take all reasonable actions to carry out its
mission in emergencies; and exercise control and discretion over its
organization and technology.

 

D.

Nothing in this Agreement shall be construed to limit non-bargaining unit
personnel from performing Bargaining Unit work in order to meet the needs of the
service under emergency circumstances or for purposes of giving training or
instruction. Such work performed by non-bargaining unit personnel will not cause
layoffs or part-timing of employees.

 

E.

It is the right of the Company to prescribe for employees in the Bargaining Unit
any working rules, policies, regulations and practices that do not conflict with
or violate the terms of this Agreement, subject to the Company’s obligation to
bargain in good faith about matters over which it is lawfully required to
bargain.

 

F.

The enumeration of management rights herein reserved shall not be deemed to
exclude other rights or functions of management not so enumerated.

 

- 7 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE III - UNION RIGHTS

 

 

3.1

Union Security

 

All employees coming under the terms of this Agreement shall, as a condition of
employment, make application to join the Union within 31 calendar days following
the date of employment or within 31 calendar days following the date of signing
of this Agreement, whichever is the later. A Shop Steward will be allowed up to
one hour of Company time to meet with all new bargaining unit members in a New
Employee Orientation to process paperwork and explain the Agreement and benefit
packages. They must then maintain membership in good standing for the life of
this Agreement and any renewal thereof. The Company will, 14 calendar days after
receipt of a written request from the Union, terminate the employment of an
employee who is alleged to have failed to maintain his membership in good
standing as required by the Union. The tender of initiation fees and periodic
dues uniformly required as a condition of retaining Union membership shall
constitute good standing in the Union for the purposes of this paragraph. If the
Union fails to admit such an employee to Union membership, this shall not be
cause for the employee’s dismissal.

 

 

3.2

Dues Deduction

 

The Company will deduct dues, assessments and withholdings duly authorized by
employees on forms provided by the Union. The Company will send a check for the
total amount deducted, together with a list of the individuals’ names for whom
the deductions were made, to the Financial Secretary as designated by the Union
on or before the 15th day of the following month. This authority shall be
revocable by the employee by notice in writing delivered by mail to the Manager
of Payroll and the Financial Secretary of the Union.

 

 

3.3

Political Action Committee Fund

 

With voluntary authorization by an employee on a form supplied by the Union, the
Company agrees to deduct $.07 per hour from the employee’s wages to be submitted
to the Union for its Political Action Fund.

 

 

3.4

Indemnification

 

The Company assumes no responsibility in connection with deduction of dues
except that of forwarding monies deducted as set forth in this Article. The
Union shall indemnify the Company and hold the Company harmless from any and all
claims against the Company for the amounts deducted and withheld from earnings.

 

- 8 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

3.5

Strikes, Lockouts & Picket Lines

 

The Union acknowledges the essential nature of the services provided by its
members to the public and the need to provide uninterrupted services.
Accordingly, this Section is a guarantee that there shall be no strikes,
slowdowns, work interruptions, or lockout of employees during the duration of
this Agreement. The grievance and arbitration procedures of this Agreement
provide the exclusive remedy for the resolution of disputes covered by this
Agreement.

 

No employee shall be disciplined for refusing to cross a picket line recognized
and sanctioned by the IBEW and identified as such to the Company in writing by
the Union Business Manager or designated representative, unless it can be shown
that the employee acted unilaterally without contacting their Shop Steward or
the Union Hall to request clarification of the status of the picket. In the
event that a two-gate system exists, the second gate shall not constitute a
picket line.

 

 

3.6

Union Access to Company Premises

 

Union officers and representatives, while acting on Union business, will be
granted access to visit the Company’s premises during working hours. The Union
representative will schedule visits to a department, work site, or facility with
the Vice President of Human Resources, or designee. Union visits shall not
interfere with the normal operations of the Company.

 

 

3.7

Bulletin Boards and E-Mail

 

The Company shall provide an on-line bulletin board for access by represented
employees. The Chief Shop Steward will post officially signed Union notices and
the Company shall maintain represented job postings on the on-line bulletin
board. In shops where multiple employees share a computer a physical bulletin
board will continue to be provided. The Company is only responsible for
maintaining represented job postings on the on-line bulletin board. The Vice
President of Human Resources, or designee, may allow the Chief Shop Steward(s)
the use of e-mail for the timely dissemination of Union bulletins and
information.

 

 

3.8

Chief Shop Steward(s)

 

There will be two Chief Shop Stewards on property; the wages of the two Chief
Shop Stewards will be shared 50%/50%. The Chief Shop Stewards will be full-time
positions and will be compensated at 118% of the top step of the Journeyman
technician rate of pay plus fringe benefits paid for on a scheduled Workweek
basis. The Chief Shop Stewards, although employees of the Company, will report
to the Union Business Manager or his designee.

 

A.     The duties of the Chief Shop Stewards shall include, but not be limited
to, the resolution of employee complaints at the lowest possible level, the
coordination and similar resolution of complaints and grievances from other Shop
Stewards, and to serve as a liaison between employees, Shop Stewards, Union
Business Representative, and the Company. The Chief Shop Stewards shall also be
the last employees laid off in their previous job classification.

 

- 9 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

B.     In addition, the duties and activities of the Chief Shop Stewards shall
include administration of the Agreement, Union orientation of new employees, and
other duties mutually agreed upon by the Parties.

 

C.     The Chief Shop Stewards shall notify the appropriate supervisor prior to
entering a work unit to conduct Union business.

 

D.     All Shop Stewards will receive training by the Union in contract
management and dispute resolution.

 

 

3.9

Shop Stewards

 

The Union shall have the right to designate 15 Shop Stewards in addition to the
two Chief Shop Stewards. The Shop Stewards will be allotted between the
Districts as the Chief Shop Stewards direct. The Union shall notify the Company
in writing, as to the identity of said Shop Stewards prior to the assumption of
Shop Steward duties.

 

A.     The Shop Stewards shall report time spent performing Union business on
the time reporting system.

 

B.     The Shop Stewards shall be allowed to perform any normal Union duties
during working hours.

 

C.     The Shop Stewards shall notify the appropriate manager prior to entering
a work unit to conduct Union business.

 

D.     The Shop Stewards shall notify the appropriate Supervisor as to the
intent and reason, the estimated time, and where the Steward can be reached
before the assumption of such Union duties.

 

E.     The Union shall notify the Company within 24 hours as to the appointment
or any official status change of any Shop Steward.

 

F.     The Company shall not discriminate against the Shop Steward with regard
to the proper performance of the Shop Steward’s duties provided such duties are
conducted in a timely manner.

 

G.     An appropriate Shop Steward, Chief Shop Steward or the Business
Representative shall be present during all meetings from which disciplinary
action may result.

 

H.     All Shop Stewards will receive training by the Union in contract
management and dispute resolution.

 

- 10 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

3.10

Union Duty

 

Upon providing management with reasonable notice, a regular employee elected or
appointed to office or Union duty shall be granted a leave of absence without
pay for the term of office or duty involved, not to exceed three years, and
shall continue to accrue bargaining unit seniority during the leave of absence.
This Section does not include Chief Shop Stewards or Shop Stewards as they
remain employees of the Company during their assignments. Such Union leave may
be extended from time to time by mutual agreement. An employee who has been
granted Union leave shall provide the Company at least four weeks’ notice prior
to returning to work. The Company shall cash out all compensable leave to the
employee upon effective start of Union Duty.

 

 

3.11

Union Right to Discipline Members

 

The Union reserves the right to discipline its members for any violations of
Union laws, rules, or agreements. However, the Parties recognize that no General
Foreman, Foreman, or Lead shall be subject to discipline by the Union for
exercising the responsibility and authority for which they are held accountable
by the Company as their legitimate and expected duties which, by the management
nature, place them at potential odds with the bargaining unit employees under
their authority.

 

- 11 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE IV - GRIEVANCE AND ARBITRATION PROCESS

 

 

4.1

Purpose

 

The purpose of this procedure is to provide a means whereby complaints and
grievances may be adjusted or resolved promptly and fairly.

 

 

4.2

Complaints

 

An employee, either directly or through the local Shop Steward, may verbally
present a complaint to the supervisors. Employees and supervisors are encouraged
to resolve disputes in this manner, provided the resolution is not inconsistent
with the terms of this Agreement. The Shop Steward shall have the right to be
present at and to participate in the process. Because of the informal nature of
the complaint process, resolutions shall not be considered precedent setting.

 

 

4.3

Definitions and Presentation of Grievances

 

“Grievances” shall mean, and be limited to, disputes or differences arising
during the term of this Agreement between the Company and the Union, or
employees so represented, with respect to the interpretation or application of
any specific provision of this Agreement. Probationary employees shall not have
the right to file a grievance for discipline or involuntary separation, nor
shall the Union file a grievance on their behalf.

 

A.

Both Parties agree to use their best efforts, including informal meetings
involving supervision, Human Resources, the appropriate Shop Steward, and the
grievant, to resolve matters without resorting to the grievance procedure except
that any such meetings shall not extend the time limits set forth in this
Section. In the event such informal methods do not result in a resolution, the
dispute must be reduced to writing. The written “Notice of Grievance” shall
contain:

 

 

1.

The name(s) of the employee claiming to be aggrieved.

 

 

2.

The nature of the grievance and the circumstances out of which it arose,
including the date of occurrence.

 

 

3.

The remedy or correction which is requested.

 

 

4.

The Section(s) of the Agreement relied upon or alleged to have been violated.

 

 

5.

The signature of the grievant, if applicable, and a Shop Steward or Business
Representative.

 

 

6.

In the case of class action grievances, the class may be described in general
terms, so long as more than two members of the class sign the grievance. The
grievance need not be signed by all members of the aggrieved class.

 

B.

A grievance must be presented within 20 calendar days, except that grievances
for involuntary separation must be filed within ten working days, after the
employee or the Union knew or should have known of the event giving rise to the
grievance. The failure to submit a grievance within such periods shall
constitute a bar to further action thereon.

 

- 12 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

C.

The grievance shall be processed in accordance with the following steps:

 

Step 1

 

Within five working days after the grievance is presented at Step 1, a meeting
shall be held with the grievant, the department head of the activity, or
designated representative, and the appropriate Shop Steward, or designated
representative. The department head shall make a reply in writing not later than
five working days after the meeting. If this reply is unsatisfactory, the
grievance may be appealed to Step 2 provided such appeal is made within five
working days following the receipt of the reply.

 

Step 2

 

Within ten working days after the grievance is appealed to Step 2, a meeting
shall be held between the appropriate Vice President of the Company, or
designated representative and the Chief Shop Steward, or designated
representative. Written documentation explaining reason for disagreement along
with any supporting information must be included with the grievance appeal. The
Vice President shall make a reply in writing not later than five working days
after meeting with the Union’s representative. If this reply is unsatisfactory,
the Union will provide written notice to the Vice President of Human Resources
within ten working days following receipt of the Step 2 reply. The Union will
have up to 20 working days to complete its internal review process. If after its
review process is completed the Union wishes to advance the grievance further,
the Union shall submit a written request to the Vice President of Human
Resources for a meeting of the Grievance Review Committee (GRC). The GRC will be
convened within ten working days of receipt of the written request from the
Union. If the grievance is not resolved by the GRC, the grievance may be
appealed to arbitration provided written notice of such appeal is given to the
Vice President of Human Resources within ten working days following meeting of
the GRC.

 

D.

The time limits set forth above may be extended by mutual agreement of the
Parties. Failure of either party to act within the time schedule set forth in
this procedure without the express written agreement of the other party will be
considered a default and the grievance shall be considered to be settled in
favor of the non-defaulting party. Grievances settled in favor of either party
as a result of such a default shall not be considered precedent setting. The
mailing, e-mailing, or facsimile transmission of the grievance appeal or answer
shall constitute a timely appeal or response if postmarked or electronically
inscribed within the appeal period. The decision to appeal a grievance filed by
the employee(s) to arbitration shall be solely the determination of the Union.

 

E.

In the application of this Article “workdays” shall exclude Saturdays, Sundays,
and recognized holidays. Nothing in this Section shall be construed to prevent
settlement of a grievance by mutual agreement of the Parties at any time.

 

- 13 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

4.4

Arbitration

 

Arbitration shall be conducted in accordance with the following rules:

 

A.

Within 30 days after filing the appeal for arbitration, the party seeking
arbitration shall request from the Seattle office of the American Arbitration
Association (AAA) or from the Federal Mediation & Conciliation Service (FMCS) a
panel of seven proposed arbitrators who are members of the National Academy and
have their principal place of residence or business in Alaska, Washington,
Oregon, or California. The Company and the Union may attempt to agree on an
arbitrator at any time prior to receipt of the panel. The Parties shall
alternately strike from this list one name at a time, with the moving party to
have the first strike, until only one name remains on the list. The name of the
arbitrator remaining on the list shall be accepted by the Parties. In the event
that the selected arbitrator is unwilling or unavailable to serve, and if the
Parties are still unable to mutually agree on an arbitrator, the procedure shall
be repeated with a new list of arbitrators supplied by the AAA or FMCS.

 

B.

All arbitration hearings will be conducted at a mutually agreeable location.
Subject to the Company operation requirements, an employee grievant shall be
allowed time, without loss of pay, to attend arbitration hearings conducted
during the employee’s scheduled working hours. In the event of a grievance
involving a class of employees, a reasonably limited number of employees in the
class (not to exceed three employees) shall be permitted to attend hearings
during scheduled working hours, without loss of pay. The hearing will be
scheduled so as not to impact the Company’s operational requirements. The
Company will pay no compensation for attendance by employees at hearings
conducted outside the employee’s scheduled working hours.

 

C.

The Parties agree that the decision or award of the arbitrator shall be final
and binding on each of the Parties and that they will abide thereby, subject to
such laws, rules and regulations as may be applicable. The authority of the
arbitrator shall be limited to determining questions directly involving the
interpretation or application of specific provisions of this Agreement, and no
other matter shall be subject to arbitration hereunder. The arbitrator shall
have no authority to add to, subtract from, or to change any of the terms of
this Agreement, to change an existing wage rate, or to establish a new wage
rate. In no event shall the same question be the subject of arbitration more
than once.

 

D.

The fees and expenses of the arbitrator shall be shared equally by the Company
and the Union. All other expenses, including any attorney’s fees and costs,
shall be borne by the party incurring them. Either party may require that an
official record be prepared by a professional reporter and that a copy be
provided to the arbitrator. The party requiring an official record of the
proceedings will pay the full cost of all reporting and transcript fees unless
the other party requests a copy for the right of inspection or use, in which the
full cost (including the cost of providing the arbitrator with the official
record) shall be equally divided between the Parties.

 

- 14 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

4.5

Counseling and Discipline

 

A.

Performance Management - For the purposes of communicating performance
expectations and correcting behavioral issues, the Company may counsel employees
to offer non-disciplinary feedback and provide direction. Counseling sessions
are private meetings between a supervisor and an employee, and Union
representatives do not have a right to attend such meetings. Discipline will not
be discussed at a counseling meeting. However, if the Company makes statements
to the employee to the effect that failure to satisfactorily correct the
performance or behavior may result in disciplinary action, the supervisor will
secure a Shop Steward before the meeting can continue. If necessary, the
supervisor shall end the meeting and reschedule for a time when a Shop Steward
can be present. The subject and nature of the counseling shall not be grieved.

 

B.

Progressive Discipline - In normal circumstances, the Company shall follow a
program of graduated discipline for just cause, consisting of oral warning,
written reprimand, suspension for a period to be determined by the Company, with
or without pay, or involuntary separation of employment. The Company may impose
discipline at any level depending upon the severity or frequency of the offense.

 

C.

Involuntary Separation from Employment - The Company retains the right to
discipline an employee for just cause. The Company agrees that in the case of
discharge, the designated Union representative shall be notified of the reason
of such contemplated discharge prior to any action taken against the employee.
If circumstances warrant immediate action and the Business Representative and/or
Chief Shop Steward cannot be notified, the employee shall be suspended without
pay until the Business Representative and/or Chief Shop Steward is notified, or
five working days’ pass, unless constraints preclude such notice. If the Union
fails to grieve a discharge within ten working days of the action, the right to
grieve or arbitrate the action is forfeited.

 

D.

Letters of Disciplinary Action Time Limits - Two years from the date of the
action concerned, the Vice President of Human Resources, at the employee’s
request, shall review the disciplinary action and if no subsequent report of
similar violations has been made, the Company shall be notified to return its
copies with respect to the disciplinary action from the employee’s personnel
files to the interested employee.

 

- 15 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE V - JOB AWARDS AND EMPLOYEE CLASSIFICATION

 

 

5.1

Work Calls

 

A.

The Union will be advised when new or replacement employees are needed and shall
make every effort to provide satisfactory applicants to the Company. The
Company’s notice to the Union shall include the job title, minimum
qualifications, and the number of employees needed. If there are no available
applicants on the books, the Union will notify the Company within 48 hours. Once
notified, the Company will be free to seek employees through any source. If the
Company cannot locate a qualified individual, the Company will attempt to locate
a signatory contractor that does the work in question. In the event the Company
request more than three employees of the same classification simultaneously, the
Union will have 72 hours (excluding holidays and weekends) from the date of the
advice to refer the additional candidates.

 

B.

If the Company cannot locate an available signatory contractor that performs the
work in question, the Union will have two days to provide a list of additional
signatory contractors. If the signatory contractors identified by the Union are
not available or do not perform the work, the Company will be free to perform
the work through any provider.

 

C.

If, the Company thereafter locates another contractor or employment agency with
employees available to do the work, the Company may use the contractor or agency
referred employees up to a total of 90 calendar days unless extended by mutual
agreement by the Company and Union. The 90 day period shall end if an extension
is not mutually agreed to: (1) when the position is filled with a regular
employee; (2) when the Union locates an available signatory contractor; or (3)
at any time the work call is closed by the Company; whichever event occurs
sooner. However, the Company will give notice of termination as required by its
contract with the contractor or employment agency not to exceed 30 days.

 

D.

If the contractor or agency’s employees are not IBEW members, they shall be
“permitted out” to work by the Union Hall. The Company will remit to the Union a
permit fee every month for each contract worker equal to the BA monthly dues.
The fee, with the contract worker’s name for whom the payment is made, will be
forwarded to the Union on or before the 15th of each month.

 

E.

If there are available applicants, the Union will dispatch up to three within 48
hours following the Union’s notice. The Company will notify the Union within 48
hours of intent to reject, hire, or investigate the applicant further. The
Company may reject any applicant it finds unsatisfactory.

 

F.

Applicants will only be dispatched after completing the Company’s on-line
applicant profile and job application.

 

G.

The Company will provide the Union the name, address, job title, and date of
hire for all new employees.

 

- 16 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

H.

The Union and the Company will use their best efforts to recruit qualified
individuals and signatory contractors to fill all work calls.

 

I.

It is the Company’s intent to use the processes set forth in A and B above to
fill work calls with represented employees or signatory contractors. The Company
will use other providers only when the circumstances make it reasonably
necessary to fulfill the requirements of the business.

 

 

5.2

Job Notice

 

The following procedure will govern job posting, and job bidding for all job
classifications covered by this Agreement.

 

A.

Job Posting - The Company may post a position as soon as notice is received of
an impending vacancy. Postings shall provide the details and minimum
qualifications applicable to the position and will be listed on the on-line
bulletin board for a minimum of four working days. The Company may
simultaneously post notice with the Union and to the public. Applicants shall be
considered by the Company such that internal applicants are given first
priority, applicants from the Union second, and any other applicant third.

 

 

1.

Bidding - Any employee covered by this Agreement may bid for the position during
the posting period by completing the on-line applicant profile and application
and submitting it to Human Resources within the posting period. Temporary jobs
are not biddable.

 

B.

Prior to opening any bids, the Company shall declare whether or not temporary
employee bids will be considered. Temporary employee bids may be considered only
after all regular employees who have bid, have been found to be unqualified.

 

C.

Regular employees may bid for a job after the employee has completed 12 full
months of employment. All employees are limited to one successful bid during
each 12 month period. The Company and the Union may agree to waive this
limitation. Regular employees with waivers will be considered with all other
regular employees. This Section shall not prevent an employee from bidding on
promotional opportunities.

 

D.

Represented employees that accept non-represented positions will be eligible to
reapply for represented positions and will be considered after all represented
regular and temporary applicants.

 

E.

If there are any disputes regarding the consideration of applicants the issue
will be referred to the Chief Shop Steward (or designee) and the Company’s top
executive for the affected position (or designee) for resolution. If the Chief
Shop Steward and the executive cannot resolve, Management will resolve at its
discretion.

 

- 17 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

5.3

Job Award/Bid Committee

 

The bid committee process excludes new hires and lateral transfers. Within ten
working days after the closing date of the bids, the bidders will be considered
and the job awarded.

 

A.

A Bid Committee composed of two representatives from the Union and two from
management will first review all bids for validity of minimum qualifications.
All qualified bids will then be considered on the basis of leadership, job
performance (including any discipline), skills and knowledge, judgment,
interpersonal skills, oral and written communication, presentation, and
decision-making ability, by the Bid Committee without discrimination of any
kind, to determine the employees who are qualified to perform the work. Where
employees are equal in qualification, seniority shall prevail.

 

B.

An employee who successfully bids into a classification that has progressive pay
steps (e.g., start, 6-month, 12-month, and 18-month), will be placed at the
appropriate pay step in the new classification that would ensure that the
employee’s base rate is not diminished by virtue of the successful bid. This
condition will not apply to any bids involving trainee positions.

 

C.

Within three working days the Division Manager or designee will, in the absence
of overriding circumstances, accept the recommendations of the Bid Committee. If
the Division Manager or designee does not accept the recommendation of the Bid
Committee and selects another employee for the position, he or she may proceed
with the selection but will inform the Bid Committee of the reasons in writing.

 

 

5.4

Lateral Transfers

 

A Lateral Transfer is defined as movement within the same job classification, or
similar job classification within the same skill group. Employees may use
Lateral Transfers to transfer from a Full-Time to a Part-Time position, or vice
versa.

 

A.

Managers may announce a Lateral Transfer opportunity to their eligible work
group or to all employees that have the same or similar job classification and
skill group by email or a posting on the on-line bulletin board with a copy to
the Chief Shop Steward and Human Resources. Eligible employees interested in a
Lateral Transfer will notify the manager in writing within 72 hours of the
announcement.

 

B.

The manager will designate an interview team of two management employees to
select the most qualified employee for the position. The interview team will
consider minimum qualifications and other qualifications for the classification,
as well as any special skills and knowledge required to perform the duties. When
qualifications are equal, they will make the selection based on leadership, job
performance (including any discipline), judgment, interpersonal skills, oral and
written communication, presentation, and decision-making ability.

 

- 18 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

C.

Employees who volunteer and are selected under this provision will work the
shift they are transferred into until the next regular shift bidding cycle.

 

D.

Any moving costs associated with accepting a Lateral Transfer are the
responsibility of the employee.

 

 

5.5

Training Positions

 

A.

The Company may fill a vacancy as a training position if there are no qualified
bidders and there is not an IBEW apprenticeship program for the position. The
Company may post a vacancy as a regular and a training position simultaneously.

 

Individual applicants shall be considered in the following order:

 

 

1.

Regular employees covered by the Agreement;

 

 

2.

Employees not covered by the Agreement;

 

 

3.

Non-employee applicants. Non-employee applicants, if selected, will be
classified as temporary employees.

 

B.

Training positions will be governed by the following:

 

 

1.

Non-Journeyman: The openings will be posted as “training positions.” The
training period for non-Journeyman position shall consist of two steps. The
first step shall be 80% of the position’s current entry level rate of pay for
the first six months and 90% for the second six months to comprise the one year
training period.

 

 

2.

Journeyman: The entry level position into these families are as follows:

 

Service Delivery Specialist IV, Network Engineer Family, Systems Engineer
Family, Fleet Services Technician Family, and Facility Maintenance Family
(except Electrician). These classifications may be given an opportunity to gain
knowledge, skills, and abilities necessary to bid into Journeyman positions in
these job classification families.

 

The training wage rate will be 70% of the entry level step for the appropriate
job classification for the first six months of the assignment; 80% of the entry
level step for the second six months; and then 90% for the last six months or
until the assignment ends, whichever comes first. The training period will be
for up to one and one-half years unless the Company and Union mutually agree to
an extension.

 

 

3.

Materials Management Specialist II:

 

The training wage rate will be 90% of the entry level step for the Materials
Management Specialist II for the first six months of the assignment at which
point the trainee moves into the entry level wage progression.

 

- 19 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

4.

The receiving Foreman and Management for any training position are responsible
for developing the training plan and objectives that set forth a reasonable
timeframe in which the trainee will be expected to be proficient in the new job.
This training plan will be reviewed with the employee by the Foreman and
Management on a monthly basis to ensure the employee knows what is expected,
that training is on target and the trainee is successfully meeting the training
objectives and gaining the desired proficiencies.

 

If the Foreman and Management determine the trainee is not satisfactorily
meeting the training objective and gaining the desired proficiencies within 30
calendar days of the beginning of the training assignment, the trainee will be
returned to the trainee’s former position. If after 30 calendar days of the
beginning of the training assignment the Foreman and Management conclude that
the trainee is not satisfactorily meeting the training objective and gaining the
desired proficiencies, the trainee will be returned to the trainee’s former
position if it remains vacant. If the trainee’s former position is no longer
vacant, the trainee will be subject to layoff as set forth in Section 6.10.

 

C.

Training positions may not exceed 25% of the positions for that job
classification without mutual consent of the Company and Union.

 

 

5.6

Job Classifications

 

The Parties recognize the Company’s bargaining unit job classifications as
listed and contained in this Agreement and that such classifications have been
agreed upon and are in existence upon the signing of this Agreement.

 

 

5.7

Classification Committee

 

The Union and the Company shall establish a Classification Committee consisting
of one management representative and one Union representative appointed by the
Chief Steward.

 

A.

The Committee shall be charged with establishing or amending proposed job
classifications or descriptions falling within the scope of this Agreement.

 

B.

If the Classification Committee does not agree on the new job classification or
the proposed changes the Company may implement its proposed changes, but the
change(s) will be subject to the grievance process outlined in Section 4.3,
starting at Step II.

 

C.

The Company will also submit material changes in job descriptions for review and
comment of the committee prior to implementing such changes.

 

- 20 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

5.8

Designation of Employees

 

A.

Regular - Regular employees are those employees who have successfully completed
their probationary period and are employed full-time.

 

B.

Regular Part-Time - Regular part-time employees are those employees who have
successfully completed their probationary period and are employed in positions
where the work involved will total less than 40 hours per week. This language
will not be used to reduce regular full-time employees to part-time status. The
number of part-time employees shall not exceed 20% of the regular full time
employees in the same Job Classification within a Work Group or District.

 

 

1)

Part-time employees receive the same benefits as regular employees, with the
following exceptions:

 

 

a.

Employees who are scheduled and work eighty (80) hours in any one (1) month
shall be enrolled in the Alaska Electrical Health and Welfare ("H&W") Health
Plan of choice for the following month.

 

 

b.

Employees who are scheduled and work less than 80 hours per month are not
eligible for enrollment in the H&W Health Plan.

 

 

c.

Employees receive prorated Holidays and Leave per Article XII.

 

 

d.

Part-time Journeymen:

 

 

1.

Full-time Journeyman employees may elect to bid on part-time vacancies. Once
they have bid into a part-time position they will remain part-time until such
time as they successfully bid into a full-time position. This language will not
be used to reduce regular full-time employees to part-time status.

 

 

2.

Full-time Journeyman may not bid a part-time shift or schedule and part-time
Journeyman may not bid a full-time shift or schedule.

 

 

3.

If the Company creates a new part-time Journeyman position, the position will be
offered following Section 5.2 Job Notice or 5.4 Lateral Transfer.

 

 

4.

Part-time Journeyman positions shall not be scheduled for more than 24 hours per
week.

 

 

5.

Part-time Journeymen may work incidental Overtime at the end of their scheduled
shift to complete a job; or for emergency or unanticipated
conditions/situations. Part-time Journeymen will not be eligible for Overtime as
described in Section 10.7F.

 

 

6.

Part-time Journeyman shall not be used for standby.

 

- 21 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

C.

Temporary (non-NECA) - Temporary employees are those employees hired to augment
the work force whenever the work load temporarily requires additional help, or
in the event of an emergency or unanticipated condition or situation. Temporary
employees may be hired on a full-time or part-time basis, not to exceed 12
months in duration unless extended by mutual agreement between the Company and
the Union. If the temporary employee is extended beyond 12 months without mutual
agreement, the position shall be bid immediately per provisions of this
Agreement.

 

 

1.

Temporary employees shall be paid the hourly wage rate for the job
classification in which they work, and shall receive a wage progression step
increase upon completion of the applicable months listed in Appendix I.

 

 

2.

Temporary employees who have worked a three-month consecutive period shall be
enrolled in the H&W Health Plan of choice for the following month.

 

 

3.

Temporary employees will receive pension in accordance with Article XIII.

 

 

4.

Temporary employees do not receive leave or holiday pay.

 

 

5.

The Company may terminate temporary employees and such termination shall not be
subject to the grievance and arbitration provisions of this Agreement.

 

 

5.9

Temporary Full Time Employees Health and Welfare

 

Temporary full-time employees who have worked a three consecutive month period
shall be enrolled in the Alaska Electrical H&W Health Plan the following month.

 

 

5.10

Job-Share

 

The job-share program is designed to retain the valuable services of qualified
employees through two employees sharing a single budgeted position.

 

A.

Job-sharing is defined as when two employees qualified for the same
classification “share” one position on prearranged schedules consistent with
Article IX.

 

B.

Separation, Promotion or Transfer - If a job-share employee separates or
successfully bids into another classification, the remaining employee will have
the option of reverting to full-time or requesting that the job share position
be bid. If another job-share partner is not located, the employee will be
expected to resume full-time work status.

 

C.

Flexible Time Off (FTO) - FTO will be prorated based on the hours worked.

 

D.

Holidays - The employee scheduled on a holiday, will observe the holiday. The
employee who is not scheduled will not be compensated for the holiday. Each
employee shall be entitled to two personal holidays per year.

 

E.

H&W Plan - The Company will pay one-half of the H&W Health Plan premium amount
currently in effect for a regular employee and the job-share employee will pay
one-half of the premium and any employee co-pay. If the employee does not want
insurance coverage, they must notify the Company in writing.

 

- 22 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

5.11

IBEW NECA Temp Employees

 

A.

IBEW Inside/Outside Agreement employees are employees who may be hired to
augment the work force in specific classifications identified in this Agreement
for a period not to exceed 12 months unless extended by mutual agreement by the
Company and Union.

 

B.

An Inside/Outside Agreement employee who is extended beyond 12 months shall have
the same eligibility to receive all benefits as a regular employee. If the
temporary employee is extended beyond 12 months, the position shall be bid
immediately per provisions of Section 5.3 of this Agreement. Pay for such
employees shall be based on the current contract pay scale in effect between
IBEW Inside/Outside Agreement employees and the Union, including fringe benefits
limited to health and welfare, pension (which includes money purchase and NEBF),
legal and apprenticeship, payable to the joint account of the applicable trusts.

 

C.

The employment of NECA temporary employees is governed by the provisions of this
Agreement with the exception of the hourly rate of pay and hourly benefits. The
applicable IBEW NECA Inside/Outside Agreement shall be used to determine the
hourly rate of pay and hourly benefits, which are limited to health and welfare,
pension (including money purchase and NEBF), legal and apprenticeship
contributions.

 

D.

All other provisions of employment are governed by the ACS/IBEW Master Agreement
and any subsequent agreements made between ACS and IBEW.

 

 

5.12

Apprentices

 

A.

Alaska Joint Electrical Apprenticeship and Training Trust (AJEATT) Apprentice:

 

 

1.

To the extent the Company determines it will use an AJEATT Apprentice, the
Company will place work calls for apprentice labor to the AJEATT.

 

 

2.

Apprentices with less than 4,000 accredited hours are considered low-time and
apprentices with 4,001 accredited hours are considered high-time.

 

 

3.

An apprentice dispatched from the AJEATT will be considered a NECA apprentice
pursuant to Article V, Section 5.12 - NECA Apprentice. A NECA apprentice may be
considered for regular employment with the Company through a bid or application
process for regular employment.

 

 

4.

When the Company determines the need to hire a regular apprentice, the Company
will post the vacancy for a regular apprentice pursuant to Article V, Section
5.2 -Job Notice.

 

 

5.

NECA Apprentices employed at the Company may submit their interest by bidding
pursuant to Article V, Section 5.2.A 1-Job Notice.

 

- 23 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

6.

NECA apprentices who are already working for the Company at the time of posting
are considered internal applicants, and are subject to the Bid Committee
selection process as outlined in Article V, Section 5.3 A, C and D -Job
Awards/Bid Committee.

 

 

7.

The Company may request the AJEATT to notify apprentices on the out-of-work list
of the regular apprentice vacancy.

 

 

a.

The AJEATT will notify those apprentices within 24 hours of receipt of the
request from the Company

 

 

b.

Interested apprentices will be required to submit an application to the Company
within three business days

 

 

8.

Other recognized apprentices from the AJEATT who are not currently employed by
the Company are considered external applicants, and are not subject to the Bid
Committee selection process as outlined in Article 5, Section 5.3 -Job Award/Bid
Committee.

 

 

9.

The apprentice wage scale is listed in Appendix I, Wage Structure. When an
apprentice is enrolled in an AJEATT class, the apprentice will be paid at the
current Alaska state minimum wage while attending class, and the Company will
contribute the full premium to the H&W Plan on behalf of the apprentice.

 

 

10.

Should an apprentice attain regular employment with the Company, the Company
will notify the AJEATT within 15-working days of the position award.

 

B.

Apprentices Employed at the Company (both NECA and regular):

 

 

1.

The Company is committed to providing diverse training opportunities for regular
low-time apprentices by providing a minimum of 1,000 hours in each of the four
disciplines of Splicing, Line, Field Services and Network Technician.

 

 

2.

Regular high-time apprentices will be provided training in at least two of the
four disciplines for a minimum of 500 hours.

 

 

3.

To the extent the AJEATT complies with U.S. Department of Labor approved
standards, the Company agrees to comply with applicable U.S Department of Labor
approved standards.

 

 

4.

Regular apprentices will be considered probationary for six months pursuant
Article VI, Section 6.2 - Probationary Employees. If the AJEATT removes an
apprentice from the program, the apprentice's employment with the Company will
be terminated.

 

 

5.

The Company may employ a maximum of two apprentices per journeyman only in the
following manner:

 

 

a.

One low-time apprentice and one high-time apprentice per journeyman. Under no
circumstance will the high-time apprentice be expected to provide the sole
direction of a low-time apprentice. The journeyman is accountable for all work
direction for the low-time apprentice; or

 

 

b.

Two high-time apprentices per journeyman

 

- 24 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

At no time will two low-time apprentices be assigned to a single journeyman.

 

 

6.

Apprentices will be allowed one round-trip airplane ticket, at a cost equivalent
to a coach fare with a minimum of four weeks’ notice before the date of the
first flight, to and from the AJEATT training location and their primary
residence.

 

 

7.

Upon reaching 8,000 accredited hours and passing an AJEATT-administered
Journeyman exam, the Company will place the new Journeyman in a regular
Journeyman position for which the employee is qualified and that meets the
business needs of the Company without using the Bid Committee process.

 

 

8.

Apprentice work calls for areas other than the Central and Interior districts
will be coordinated directly with AJEATT for possible local hire.

 

 

9.

Internal candidates for the apprenticeship program will have their wages
grandfathered until the wages for their new classification meets or exceeds
their current wage.

 

C.

NECA Apprentice

 

 

1.

NECA Apprentices shall be designated as either low-time (4,000 accredited hours
or below) or high-time (above 4,000 accredited hours) apprentices.

 

 

a.

Low-time apprentices will be assigned to work directly with a Journeyman, except
as provided in 5.12 C.4 Temporary Frame Apprentices.

 

 

b.

Apprentices classified as “high-time” may be utilized for certain less technical
tasks, that are not safety sensitive, as set forth below, under the direction of
a Journeyman or Foreman without being assigned to work directly with a
Journeyman. Such Apprentices are those who have completed more than 4,000
accredited hours of employment as Apprentices. Examples of less technical tasks
which may be performed without direct supervision include: wire pulling, station
wiring, jumper running, and set preparation (designation strips).

 

 

c.

Apprentices with more than 6,500 accredited hours may work alone, under the
direction of a Journeyman or Foreman without being assigned to work directly
with a Journeyman.

 

 

2.

Ratio -  The Company may employ apprentices at the following ratio:

 

 

a.

One Apprentice for the first Journeyman employed; and

 

 

b.

One additional Apprentice for each three Journeymen employed.

 

 

3.

Temporary Apprentices - When the Company desires to hire a Temporary Apprentice,
the Company shall place a work call to the apprenticeship school and specify
either a low-time (4,000 accredited hours or below) or a high-time (above 4,000
accredited hours) Apprentice.

 

- 25 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

4.

Temporary Frame Apprentices

 

 

a.

Temporary low-time Apprentices may be used to work in the Company’s Central
Offices running jumpers on the frames without directly being assigned to work
with a Journeyman and shall be designated as “Frame Apprentices.”

 

 

b.

Frame Apprentices can work alone; however, a Journeyman must be on duty and
available for the Apprentice either at the assigned reporting Central Office or
the NOCC.

 

 

c.

The Company will provide training on how to properly run and terminate jumpers,
how to read service orders and other tasks associated with working frames.
Additional training will be provided concerning safety issues in the Central
Office, e.g., working around power, ladder safety, eye protection, etc.

 

 

d.

A “Frame Apprentice” adept at completing assigned frame tasks may assist Central
Office Journeymen with other job functions.

 

 

e.

The length of employment for each of these “Frame Apprentices” will be limited
to their next scheduled AJEATT classroom training.

 

 

5.13

NECA Temporary Employees in Remote Locations

 

A.

Those IBEW NECA Temporary employees working in a job area outside a radius of 53
direct road miles or areas inaccessible by road from the centers of Anchorage,
Fairbanks, Juneau, and Ketchikan, or the current location of the Wasilla Post
Office will have the option of board and lodging or per diem for up to 21 days,
and thereafter shall be entitled to per diem only. The per diem rate shall be as
specified in the current applicable IBEW Inside/Outside Construction Agreement.
This provision shall not apply to employees who are dispatched to ACS job sites
in which the employee is a resident within 30 direct road miles of the job area,
in those locations outside the areas specified above.

 

B.

IBEW NECA Temporary employees dispatched to a job area and then subsequently
sent on assignment to another job area by the Company as specified above shall
receive board and lodging that is paid by the employer, if available. If
accommodations are not available, then those employees will receive per diem at
the rate specified in the current IBEW Inside/Outside Construction Agreements
for all days spent in those locations.

 

 

5.14

Summer Student Employees

 

The Company may employ up to four temporary summer student employees unless both
Parties agree in writing to amend these numbers. The following provisions apply
to Student employees:

 

A.

Student employees must be at least 18 years of age and must be full time
students.

 

B.

They may perform any general maintenance work for which they are qualified, and
shall be supervised by a Foreman.

 

- 26 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

C.

Student employees shall receive 40% of the Journeyman Facilities Maintenance
Technician II wage rate. The standard Union dues will be deducted from the
employee’s wage in accordance with Section 3.2 of the Agreement. Student
employees will be subject to all provisions set forth in the current Agreement,
with the following exceptions: they shall not receive Health & Welfare, Pension
Contributions, Holiday Pay, FTO or any other form of paid leave.

 

D.

Student employees are ineligible to bid on any regular full time, regular part
time, or other temporary positions. Student employees may be hired no earlier
than May 1st or employed later than September 30th each year. Student employees
shall not be employed more than 100 days, and shall be limited to a maximum of
four seasons of employment.

 

E.

The Union dispatch procedures in Section 5.1 of this Agreement shall not be
applicable when filling a student employee position. However, the Union will be
allowed to refer applicants for these positions, and those hours worked by these
employees will count towards the Union’s out of work Book status. The Company
shall inform the Union of the name(s) and date(s) of hire for all student
employees hired.

 

F.

Summer student employees are not to be used to supplement Journeyman or other
classifications in such a way as to eliminate or to make unavailable a regular
full time bargaining unit position or to circumvent the Apprenticeship program.

 

 

5.15

No Out-Of-State Job Transfer

 

There shall be no involuntary transfer by the Company of any employees covered
by this Agreement outside the State of Alaska during the life of this Agreement.

 

 

5.16

Transfer of Work

 

There shall be no transfer of work during the term of this agreement outside the
State of Alaska without the concurrence of the Union.

 

 

5.17

Seasonal Employees

 

A.

Seasonal Employees

 

 

1.

Seasonal Employees are temporary employees who are hired to augment the regular
work force during the seasonal high workload periods. The use of Seasonal
Employees will not cause the part-timing or lay-off of regular bargaining unit
employees.

 

 

2.

All Seasonal Employees hired by the Company will be paid at the top rate of pay
for their respective job classifications.

 

- 27 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

3.

Seasonal Employees are not considered “regular” employees as defined by the
Collective Bargaining Agreement (CBA), however Seasonal Employees are governed
by following articles of the CBA:

 

 

a.

Article 7 – Foreman

 

b.

Article 8 – Safety

 

c.

Article 9 – Work Week & Schedules

 

d.

Article 10 – Wage Rates and Premium Pay

 

e.

Article 11 – Travel

 

f.

Article 13.3 – Retirement

 

g.

Article 13.4 – Apprenticeship Training

 

h.

Article 13.11 – IHBF

 

i.

Article 14 – Paydays

 

j.

Article 15.2 – Lockers

 

k.

Article 15.3 – Personal Vehicles

 

Seasonal employees will work under the work rules in the ACS CBA, and will have
the same top hourly rates of pay, pension rates and paid holidays as regular
employees of the same or like classifications. In order for a Seasonal Employee
to receive a paid holiday they must have worked the day before and after the
holiday. Seasonal employees are limited to eight months employment per year.

 

 

4.

Seasonal Employees will receive the NECA Construction H&W hourly rate, which
will allow them to continue to participate in the H&W hour bank.

 

 

5.

During the time they are employed at Alaska Communications, Seasonal Employees
will not accrue vacation or personal days; however, they will receive pay for
holidays as outlined in Section 12.1 (A) - Holidays.

 

- 28 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE VI - GENERAL WORK RULES

 

 

6.1

Seniority

 

A.

Bargaining Unit Seniority (Seniority) for Regular employees is defined as the
length of service since last employed by the Company in classifications covered
by this Agreement. Seniority is used for layoff, transfer, recall, selection of
vacation, preference in the election of shifts and days off. Seniority shall not
be bridged or prorated.

 

 

1.

In the case of employees with identical bargaining unit seniority dates, the
number of the dispatch slip as printed by the IBEW Hall will be the tie-breaker.
In this case, the employee with the lowest dispatch number has the highest
seniority.

 

 

2.

If for any reason the dispatch slips cannot be found or have no dispatch number,
the affected employees will put their names in a hat. The first name picked out
of the hat will have the highest seniority; the second name will have the next
highest, and so on. This order will be recorded by the Shop Steward present at
the proceedings, and will be their permanent Seniority order. The affected
employees and a Shop Steward must be present during the drawing.

 

B.

Continuous Service for Regular employees is defined as the total countable time
of employment, (as well as time in non-bargaining unit positions) in the service
of the Company, its predecessors and subsidiaries. Continuous service is used
for the purposes of benefit accrual; continuous service will be bridged for
previous employees who are rehired after the employee has worked a period of
time equal to the absence. Continuous service credit shall not be bridged or
pro-rated between predecessor or acquired companies.

 

 

6.2

Probationary Employees

 

Probationary employees are those on trial to qualify for regular positions.
Regular employees shall be considered to be on probation for the first six
months unless extended by mutual agreement between the Company and the Union.
During the probationary period the Company may, at its option, layoff or
discharge such employee as long as the dismissal is not discriminatory.
Probationary employees shall not have the right to file a grievance over matters
involving discipline or involuntary separation. Probationary employees do not
have seniority until they become regular.

 

 

6.3

Familiarization Period after Promotion or Lateral Move

 

Any employee who is promoted or laterally moved from one type of work to another
shall be given a reasonable length of time, not to exceed 180 calendar days, to
become acquainted with the job and establish the ability to fill the job
satisfactorily. Should the employee’s performance in the new job prove
unsatisfactory, the employee shall be immediately notified and returned to the
former job without loss of seniority if the position is still vacant. If the
position is not vacant, the employee shall be returned to the next vacant
position in the classification from which the employee bid or to the next vacant
position for which the employee is qualified in a classification with comparable
pay to the classification from which the employee bid.

 

- 29 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

6.4

Annual Performance Evaluation Program

 

The Company and the Union recognize that there is value for both the Company and
the employees in a performance evaluation program that involves goal setting and
written performance evaluations.

 

A.

Annual Performance Evaluation (Evaluation) program shall be in accordance with
the following:

 

 

1.

Evaluations will include SMART Goals that are both achievable and within the
employee’s responsibility.

 

 

2.

Evaluations will provide feedback to the employee for their performance during
the calendar year.

 

 

3.

Employees hired within the last two months of the calendar year will not receive
a written Evaluation but will be assigned SMART Goals for the next year.

 

 

4.

Vitality curves or forced ranking will not be used to determine an individual
employee’s performance ranking.

 

 

5.

Evaluations used for internal hiring shall be limited to the last three
evaluations in the personnel file.

 

 

6.

Evaluations shall not be used to deliver discipline.

 

 

7.

Performance Evaluations and SMART Goals are not subject to Article IV of the
Agreement, with the exception of discrimination as described in Section 1.13.

 

 

8.

The employee may provide a written statement that will be attached to the
Evaluation.

 

B.

Overall Below Target Final Review Process

 

If an employee is in disagreement with a final evaluation in which the overall
rating is below target the employee may:

 

 

1.

Request a meeting in writing within ten working days of receipt.

 

 

2.

The Manager shall hold a meeting with the employee and the union representative,
if requested by the employee, to review the employee’s evaluation. The Manager
will give due consideration to the employee’s areas of concern and respond in
writing within ten working days to notify the employee and Union of any changes
requested from the review.

 

 

3.

If the employee is still in disagreement, the employee may submit a written
statement within ten working days of receiving the Manager’s response. The
Manager’s response and the employee statement shall be attached to the
employee’s performance evaluation and placed in the employee’s personnel file.

 

- 30 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

6.5

Family Members

 

It is agreed that members of the same family may be employed, but one family
member may not directly supervise another and may not process, review or audit
the work of another, whether in the same or different departments. All
employment of relatives must be approved in advance by the appropriate Division
Executive and the Vice President of Human Resources. For the purposes of this
Section, family members shall be defined as spouse, brother, sister, father,
mother, child, step-father, step-mother, grandmother, grandfather, grandchild,
mother-in-law, father-in-law, step-child, uncle and aunt. The definition also
includes all other relatives who live in the same household and persons who live
together in non-marital, non-related arrangements.

 

 

6.6

Sales and Service Associate Incented Positions

 

A major objective for sales incented positions is to realize new revenue by
promoting and selling products and services. As such, sales incented positions
within the Sales and Service Associate (SSA) classification have a monthly
performance target (incentive threshold) to meet and are eligible for additional
compensation, in accordance with the Sales Incentive Plan, for exceeding sales
incentive targets. The following provisions are applicable to sales
incentive-eligible employees.

 

A.

Sales Incentive Measurements: Once a sales-incented SSA meets their incentive
target for the month, incentive pay of not less than $2.50 will be paid for each
sales point that exceeds the incentive target. Specific performance levels,
rates, and products and service targets are available on the Corporate Network.

 

B.

Promotional Incentives: From time to time the Company will announce short
duration promotional contests designed to drive products, introduce new products
or services. Contests are open to the Work Groups where the contest is
announced. A menu of contest prizes agreed to by the Union is available on the
Corporate Network.

 

The Parties have agreed to the following terms and conditions for sales contests
for all Sales and Service Associates and Technical Support Specialist IIs.

 

 

1.

The contest time frame may range from one day to one month

 

 

2.

All promotional contests will be documented in writing and sent to employees
prior to the start of the contest, with documentation including the start and
end dates of the contest and the date contest winners will be determined and
announced.

 

 

3.

Cash prize awards will be paid on the first paycheck following the first full
pay period after contest winners are determined and announced.

 

 

4.

All prizes are taxable.

 

- 31 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

5.

Contest menu:

 

   

Contest Type

 

Contest Topic

(Individual/Group)

 

Sell X and get Prize

Individual

 

Be the top seller of X and get Prize

Individual

 

Sell X% over your incentive target and get Prize

Individual

 

Sell X and get an entry into a drawing for Prize

Individual

 

Signup X number of Ys and get Prize

Individual

 

Be the highest producer of X orders and get Prize

Individual

 

Be the top call taker for the month and get Prize

Individual

 

Group that sells the most X gets Prize

Group

 

X sales points when selling Y

Individual

 

All sell X and all get Prize

Group

 

Team sells X and Lead gets Prize

Individual

 

X% of Team sells X and Lead gets Prize

Individual

 

 

 

6.

Prize Types:

 

 

a.

Gift Card - store, restaurant, movie, coffee, cash, Alaska Communications, etc.

 

 

b.

Alaska Communications gear - coffee mugs, logo wear, etc.

 

 

c.

Vendor-provided prizes

 

 

7.

When awards in excess of $250 in value are made to any individual represented
employee, the Company will provide written notice to the Union noting the
identity of the individual, the amount of the award and the reason for the
award.

 

C.

DSL Upgrades and WMP (wire maintenance plan) Incentive Program

 

 

a.

DSL Upgrade Sale: The upgrade of DSL service from a lower speed to a higher
speed.

 

 

b.

WMP Sale: A WMP agreement sold during a customer support call.

 

 

c.

Sales Incentive: $10.00 for each sold and provisioned DSL upgrade and $2.00 for
each WMP sold and provisioned.

 

 

d.

LTSS and TSSII will be provided training to complete and enter a DSL upgrade and
a WMP sale.

 

 

e.

Employees are not eligible for, and sales incentives will not be paid: 1) if the
customer cancels the order, 2) if the order cannot be provisioned, or 3) if the
customer has bad credit with Alaska Communications.

 

- 32 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

f.

Monthly sales reports will be made available to the employees within two weeks
following month end.

 

 

g.

Training of staff for this work will normally be provided by a Lead, however if
a trained Lead is not available, management may provide the needed training.

 

 

h.

DSL Sales incentive payments will be included in the employee’s pay check for
the first full pay period of the month following the month in which the sale was
made and provisioned.

 

 

i.

WMP sales incentive payments will be included in the employee’s pay check at the
end of the month following the month that the sale was made and provisioned.

 

D.

The Parties agree to meet and discuss any issues relating to contests (Section
B) and DSL upgrades and WMP sales incentives (Section C). If the Parties cannot
mutually agree to a resolution of the issue, either party may provide two weeks
written notice to the other party to cancel Sections (B) and/or (C).

 

E.

Sales Incentive Target: Five days prior to the start of each month employees
will be informed of the months’ sales incentive target. Sales Incentive Targets
are measured as follows:

 

 

1.

Incentive targets are prorated at month end for training time, FMLA, approved
FTO, Personal Holiday, and other non-sales assignments by a Lead or manager.

 

 

2.

Employee orders are a service function and are not incented.

 

 

3.

Certain SSAs incentives are based off of Company budget numbers and are not
prorated.

 

 

4.

Incentive targets are measured on one of the following: individual performance,
store performance, group performance, or on the Company budget.

 

 

5.

The lowest prorated incentive threshold is 20%.

 

 

6.

There is no minimum for time in the queue for Call Center SSAs and no minimum
days worked for Retail SSAs. Example: If an SSA is in the queue for 5% or only
one day of the month, their incentive threshold is 20%. If the SSA is in the
queue for 40% of the time or 12 days of the month, their incentive is 40%.

 

F.

Shift bidding will be bid and awarded on a combined seniority and job
performance basis approximately every 90 days. Employees will be grouped by
bargaining unit seniority effective the first day of each prospective bid as
follows:

 

0 through 24 months of bargaining unit seniority

25 months through 48 months of bargaining unit seniority

49 months through 120 months of bargaining unit seniority

121 months and over of bargaining unit seniority

 

- 33 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

1.

Within each defined Work Group (Call Center or Retail)/subgroup employees will
be ranked by the results of a performance evaluation. Shift bidding will begin
with the employees in the 121 months and over of bargaining unit seniority, then
the 49 through 120 months of bargaining unit seniority, then with the 25 though
48 months of bargaining unit seniority, and then the 0 through 24 months of
bargaining unit seniority. The employee with the highest performance ranking
based on the combined average score of three monthly performance evaluations
within their seniority grouping will be awarded the first choice of
shifts/schedules followed by the second highest performance ranking until all
employees have bid. All employees in the 121 and over work group will select
their shift/schedules before advancing to the 49 through 120 months’ work group
and so on.

 

 

2.

In the 90 days prior to a shift schedule bid there shall be three individual job
performance evaluations, one per month, and a minimum of two job performance
evaluations must be completed and reviewed with each employee within that work
group/sub group for that 90 day period.

 

 

3.

In the case of an employee who is absent from work due to FMLA, Worker’s
Compensation, or any approved leave, that period of time away from the job will
not be included as part of the shift bidding process. If this time exceeds 40
working days and in the event a minimum of two individual performance
evaluations have not been conducted within the 90 days prior to the shift
schedule bid, that employee will be ranked by seniority only (e.g., an employee
that is ranked #4 by seniority only would be awarded a shift/schedule in the #4
slot).

 

G.

Where call monitoring and coaching are included in the performance matrix for a
work group/subgroup each employee must have a minimum of two monitoring sessions
for the month which will be averaged to determine the final score. If this does
not occur for all employees within that work group/subgroup, then all employees
within that work group/subgroup will receive a 100% rating for that job
performance category for that month. It is recognized that call monitoring is a
subjective process. In the event that the Company and the Union agree that
inconsistencies in the evaluations of the call monitoring sessions are
documented and proven, then all employees within that work group/subgroup will
receive a 100% rating for that job performance category for that month, or the
following month, depending upon the time frame the error was detected and
recognized.

 

H.

It is recognized that each work group may require a unique matrix of performance
measures. These performance measures will be established by the department
Manager prior to utilizing as a tool for shift bidding.

 

I.

As business needs change or with processes or system enhancements, the
performance sales goals (budget based) and performance standards can be adjusted
quarterly by the department Manager and will be provided to the Union Business
Manager or designee. Changes will be made available with at least five business
days’ notice to all affected employees.

 

- 34 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

J.

All work groups/subgroups will be appraised of their performance matrix/goals
and/or changes with at least five business days’ notice prior to the affected
month that said goals will be implemented. If performance matrix/goals are not
provided at least five business days in advance, that month will not be included
as part of the shift bidding process.

 

K.

The Company and Union agree to meet to discuss issues which may arise in the
application of the above provisions.

 

 

6.7

Systems Engineers

 

A.

Work Schedules - SEs will retain flexible work schedules as approved by the SE
Foreman and Manager. The Company and Union agree that the Manager has the right
to set the coverage based on business needs for the department while the Foreman
has the right to set individual shifts and schedules needed to cover the
business needs as set by the Manager. Approval of alternate work schedules
requires further discussion between the Parties.

 

 

1.

Article 9.6 Shift Differential will be waived when accommodating a flexible
schedule request made by the employee.

 

B.

Overtime: SE will be entitled to Overtime (OT) as outlined in the CBA with the
following exception:

 

 

1.

Article 10.7.F Scheduled Overtime: Permanent waiver for shift time changes
notification in order to minimize OT. An employee who refuses will not be
charged an OT opportunity. However, an SE may be assigned to work the OT
opportunity if necessary if there are no volunteers, in reverse seniority order.
The eight hour rest rule still applies.

 

C.

Wages:

 

 

1.

SE and the SE Foreman shall be paid an hourly rate negotiated from within the
pay range for their job class as outlined in Appendix I Wage Structure, Systems
Engineer. The negotiated salary will be divided by 2080 to determine the hourly
rate.

 

 

2.

Annual wage increases in Appendix II, Wage Increases will be distributed across
the SE pay range in Appendix I.

 

 

3.

SE shall be eligible for an annual merit increase based on individual
performance as determined by the appropriate VP, Director, or Manager and Human
Resources executive. Performance increases are generally awarded in the 2nd
quarter of the calendar year.

 

 

4.

At a minimum when a Systems Engineer Foreman is away for more than one workday,
an acting Systems Engineer Foreman will be assigned and the employee's pay will
be adjusted to entry for the Systems Engineer Foreman's pay range or 5% above
the employee's regular rate of pay, whichever is greater.

 

D.

Subsection 10.5 Standby Time is modified to include the Systems Engineer job
family as an eligible classification for standby. Systems Engineers will
maintain standby/on-call duties as stated in the CBA Article X Section 10.5.
However, due to scheduling practices, Section 10.5.A is eliminated. Systems
Engineers were accustomed to performing stand-by/on-call duties as necessary to
meet service obligations and due to the nature of the work will schedule and
staff stand-by/on-call by mutual agreement.

 

- 35 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

6.8

Work Out of Classification

 

The Company may assign employees to perform work out of their regular
classifications.

 

A.

An employee who is assigned to perform the work of a higher rated classification
or level shall be paid the wage rate of the next highest step in the
classification and level to which assigned, for all time worked at the higher
rate computed to the nearest quarter hour.

 

B.

An employee who is working in a higher rated classification shall be granted a
step increase after working the required hours set forth in Appendix I. If the
employee is subsequently awarded a position in that classification, credit
toward step increases shall be given for the total hours worked in the
classification.

 

C.

Employees who signify an interest in another classification may be assigned to
the position, without an increase in pay, for up to 90 days for training. There
shall be a training plan established for the appropriate training period.

 

D.

An employee will receive acting pay for wages only. Pension contribution will
not be changed.

 

E.

In order to meet the needs of service, it is agreed and understood that, in the
absence of an employee’s regular Foreman, an employee will be designated by the
Company to perform all duties and will be paid the wage as appropriate for hours
worked; except as provided in Section 9.4, Alternate Workweek.

 

 

1.

Absence is defined when either the Foreman is: a) on leave; b) in training; c)
away from their normal work site(s) for more than two hours.

 

 

2.

Acting Lead/Foremen must meet the minimum qualifications of the position, except
for any prior leadership or supervisory requirement(s).

 

F.

An acting assignment shall be offered to regular employees first. Temporary
employees will be considered if all regular employees decline the assignment.

 

G.

NECA temporary employees who act in a higher classification shall receive wage
rates set forth in the appropriate NECA Inside/Outside Agreement wage rate
schedules.

 

- 36 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

H.

An employee’s current job function may be required to be performed while
performing job functions of a higher represented classification, e.g., special
projects or unusual work assignments.

 

I.

By mutual agreement, the Parties recognize that there are legitimate business
reasons for long term acting assignments that do not circumvent job bidding and
posting. The Parties also recognize long term acting assignments, if excessive
can eventually circumvent job bidding and posting. For this reason, long term
acting assignments will be limited to 90 calendar days, and after 90 days the
position will be posted and filled.

 

J.

Regular employees temporarily assigned to management positions shall have their
hourly wage rate increased by no less than $1.00 per hour for hours worked in
such position.

 

K.

An employee who is assigned to work out of classification in a lower rated
classification shall be paid at the employee’s current wage rate.

 

L.

This Section is not to be utilized for the purpose of moving non-journeyman to
journeyman positions.

 

M.

A differential of $2.00 per hour will be paid to Business Support Specialists II
for time spent reconciling and closing work orders. The differential will be
paid on an hourly basis. When more than six hours a day are dedicated to such
activities then the premium rate will be paid for the full day.

 

N.

Employees may be assigned “incidental” tasks outside their normal duties or
classification, so long as these tasks are related to their assigned project and
are within the employee’s abilities. The performance of such incidental tasks
does not constitute work out of classification.

 

O.

Foreman may reassign Journeyman to other Work Groups for a period up to six
consecutive months per employee. Thereafter, the position shall be bid. The
terms of this Section shall not be used to circumvent the hiring process.

 

P.

No employee will be disciplined for performance deficiencies without being
properly trained.

 

 

6.9

No Layoff Clause

 

There shall be no layoff during the term of this Agreement of IBEW represented
ACS employees in employment on or before March 6, 2005, without the concurrence
of the Union.

 

It is understood however, that a Company employee who declines a transfer
opportunity per Section 6.10, shall waive the no layoff protection.

 

- 37 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

6.10

Layoff Procedure

 

In the event certain bargaining unit positions are targeted for transfer or
layoff, the Parties will attempt to reassign employees to other job
classifications prior to utilizing the layoff and recall procedure.

 

A.

These reassignments will be through the Classification Committee and may be
outside the employees’ normal duties, provided they meet the minimum
qualifications of the new assignment. Such reassignments will be offered by
seniority within affected classifications. Reassigned employees not electing to
accept reassignment may pursue participation in the job-share program. Layoff of
employees not reassigned nor participating in job-share shall be in accordance
with the provisions of this Article.

 

B.

Seniority shall be used to determine the order of layoffs. The least senior
employee in a position targeted for layoff shall be the first to be laid off.

 

C.

The Company will give two weeks written notice of layoff and provide a layoff
allowance as follows:

 

Months of Continuous Service

 

Less than 6 months

 

6 months but less than 25 months

 

25 months but less than 37 months

 

37 months but less than 60 months

 

60 months or over

Layoff Allowance

 

0 Hours

 

80 Hours

 

100 Hours

 

120 Hours

 

160 Hours

 

D.

The employee to be affected may, at the employee’s own discretion, replace
another employee with less seniority in the same or lower classification within
the Company, provided that the employee meets the minimum qualifications for
that position.

 

E.

The Classification Committee shall determine the qualifications of employees. In
the event the Classification Committee is unable to reach a decision within
three working days, an impartial tiebreaker will be selected by the appropriate
Division Vice President and the Union Business Manager or designees to make the
final decision as to an employee’s qualifications.

 

F.

The employee may seek job-share in lieu of a layoff as provided in Section 5.10
of this Agreement. However, if no job-share opportunity can be identified within
the notice period given to the employee the employee shall be subject to layoff
as scheduled.

 

G.

A laid-off employee shall have recall rights for two years after layoff. The
Union will be advised of the recall and will have three business days to send
notification of recall to the employee. If the employee does not return within
14 calendar days of when notification was sent, or make alternative arrangements
satisfactory to the Company, the Company will have fulfilled its obligations to
the employee in regards to recall from layoff.

 

H.

A recalled employee maintains his service and seniority date, as well as rate of
pay.

 

- 38 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

6.11

Exit Incentive Program

 

An exit incentive program may be offered to bargaining unit employees prior to
utilizing the layoff procedure, as outlined in Section 6.10.

 

A.

An exit incentive program may be offered to selected areas, work groups and/or
selected classifications of the workforce as the Company deems appropriate as a
means to assist in regulating the size of the work force in such areas and to
assist employees in the transition. The exit incentive program shall:

 

 

1.

equal payment to the employee in an amount of two weeks wages multiplied by the
number of years of service that the employee has with the Company, or

 

 

2.

other exit incentive programs mutually agreed to by the Parties.

 

B.

Employees participating in the exit incentive program may either accept payment
in a one-time sum or as bi-weekly payments for the amount of time that equates
to the cash-out dollar amount. Employees selecting the biweekly pay-out will not
accrue service time nor be eligible for benefits or leave accrual during this
period. None of these options shall increase the Company’s expense beyond that
of the offer in the previous paragraph.

 

 

6.12

Moving Expenses

 

A.

Employees transferred at the employee’s own request shall be responsible for any
moving expenses.

 

B.

Regular employees transferred at the direction of the Company shall have
reasonable family transportation and moving expenses paid by the Company, and
will be allowed one paid day of absence plus any additional time consumed in
travel.

 

This is not to be interpreted as guaranteeing the employee a gross cash payment
in the fair market value of assistance described herein. In other words, if an
employee does not require assistance with a specific provision of this Article,
the Company is not bound to pay the employee cash in lieu of using the
particular relocation assistance.

 

 

1.

Relocation Provisions. All employees who receive relocation assistance from the
Company are required to sign a Relocation Expenses Agreement in which the
employee agrees to reimburse the Company if the employee voluntarily resigns
before completing 12 consecutive months at the new work location. The amount the
employee is required to repay will be reduced by 1/12 of the whole for each full
month the employee works at the new location.

 

- 39 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

The Relocation Administrator is responsible for assisting the employee in
relocation matters and must approve all relocation arrangements in advance.
Failure to do so may result in the employee bearing the unapproved expense.

 

 

a.

Reasonable family transportation expenses are defined as relocation travel
expenses for employee, spouse, and legal dependents, not to exceed the cost of
one-way coach air fare, as determined by the Relocation Coordinator.

 

 

b.

Reasonable family moving expenses are defined as transportation of one
automobile not to exceed $1,500 and transportation of household goods and
personal effects up to a maximum of 15,000 pounds.

 

 

i.

Insurance will be as authorized per the specific contract between ACS and the
carrier.

 

 

ii.

Temporary storage at the point of pick-up or delivery until the employee
occupies permanent residence, up to a maximum of 30 days. Charges in excess of
30 days will be borne by employee.

 

 

iii.

Delivery charges from storage will be paid by the Company.

 

 

iv.

Items not covered: planes, boats, trains, trailers, campers, motor homes, large
home workshops, lawn or garden tractors, firewood, large radio/TV antennas,
extensive laboratory equipment, hazardous materials, bricks, lumber, or other
items requiring special handling charges.

 

 

c.

One paid day of absence plus any additional time consumed in travel. One paid
day of absence is defined as eight hours paid at straight time. This is intended
to be used for taking care of matters associated with the move, at either end.
It is not required to be used in one 8-hour block. It will not exceed eight
hours regardless of shift or alternate work schedule assigned.

 

Additional time consumed in travel is defined as the actual time, during normal
working hours, that the employee is engaged in the ultimate transit from the
former location to the new location. In most cases, because the move will be
made by air, this time will not exceed one shift. Employees who elect to drive
will be allowed a reasonable time for the trip. While travel time outside normal
work hours or days is not compensable, the Company will not compel members to
travel during this time merely to save labor expenses.

 

 

d.

In addition to “all reasonable family transportation and moving expenses”
required by the CBA, ACS will pay for either one house hunting trip or temporary
living assistance as defined below:

 

 

i.

House Hunting: The Company will provide one house hunting trip for the employee
and one dependent, up to five days, consisting of airfare or mileage at the
current IRS reimbursement rate, Company arranged lodging, meal per diem at $50
per employee, $35 per adult dependent, or $15 per child under age 13. Rental car
expenses will also be covered; or

 

- 40 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

ii.

Temporary Living Assistance: The Company will provide temporary living
assistance at the new location for the employee up to 30 days. Temporary living
assistance at the new or old location is also available for dependents, up to 14
days. Meal per diem at $28 per employee and adult dependent and $15 per child
under age 13.

 

 

iii.

The provisions of this Article apply to relocations in which the employee’s
primary work location is moved by more than 50 road miles by the most efficient
route.

 

C.

A regular employee that has moved to another work location because the
employee’s job will be eliminated or because the employee has been displaced by
an employee with greater seniority will have moving expenses paid by the
Company, but not to exceed $1,000.

 

 

6.13

Use of Company’s Time, Equipment or Material

 

Employees shall not use the Company’s time, equipment, or material for other
purposes than those authorized, nor shall they be careless or abusive of the
Company’s material and equipment.

 

 

6.14

Appropriate Dress and Language Code

 

The Company and the Union agree to a dress code which will encourage neat and
professional appearing employees whenever possible, and to promote the use of
verbal language which is appropriate and acceptable. Employees are expected to
treat all persons with respect, and to recognize and value cultural diversity.

 

Dress code will vary as required to meet the particular work situation of the
employee. Guidelines may be established that reflect the requirements of the
department and/or employee work situation. General clothing guidelines for all
employees shall:

 

 

a.

Be appropriate to the job being performed;

 

 

b.

Not present a safety hazard or a risk to the performance of the employee;

 

 

c.

Not be distracting to customers or fellow employees, and;

 

 

d.

Whenever possible, clothing should be reflective of the professional nature of
the Company’s business.

 

 

6.15

Compliance with Company Work Rules

 

Any employee of the Company failing to comply with the written rules, Company
policies, department regulations, safety practices, and other necessary
regulations in effect, shall be subject to disciplinary action. All such rules
and regulations governing working rules in effect shall be explained to the
employee, current and available for the guidance of all concerned.

 

- 41 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

6.16

Statutory Permits, Certificates and Licenses

 

For any permits, licenses or safety certificates required by a statute or an
employee job description, the Company shall be responsible to provide training
and fees associated with keeping the permit, license or safety certificate
current. A typical example is the Commercial Driver’s License, but not the
standard Driver’s License.

 

 

6.17

Drug and Alcohol Testing and Reporting

 

The Company is committed to providing a drug and alcohol free work environment
for all employees and ensuring compliance with applicable federal, state and
municipal drug and alcohol testing and reporting laws and regulations. In
accordance with this commitment the Company:

 

A.

Conducts drug and alcohol testing to include, but not limited to: post-accident;
reasonable suspicion; follow-up; and random for employees covered under the US
Department of Transportation.

 

B.

The Company and the Union have mutually agreed to Drug and Alcohol Testing and
Reporting Policies & Procedures for non-DOT employees dated November 16, 2008,
and for DOT Covered Employees dated August 10, 2005 (together the “Policies”) or
as amended per this Section. The Policies are on file with the Company and the
Union.

 

 

1.

Employees that generate a drug testing result of ‘Positive’ may be disciplined
up to and including the immediate termination of employment.

 

 

2.

Employees that generate a ‘Dilute’ result shall be required to submit to a
second test.

 

 

3.

Employees that generate a second consecutive ‘Dilute’ result, without a verified
‘Negative’ from the Medical Review Officer (MRO), are considered to have not
passed the drug test and are subject to discipline, up to and including
immediate termination of employment.

 

C.

Changes or modifications to the Policies that affect terms and conditions of
represented employees and that are not the result of changes to federal, state,
or municipal legislation or ordinance will be negotiated by the Parties and
subject to the grievance and arbitration process.

 

- 42 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

D.

Changes or modifications to the Policies that do not affect the terms and
conditions of represented employees, such as a change of the collection vendor,
will be provided to the Union in writing prior to the change date.

 

E.

The Company will inform the Union of any changes in the Policies required under
federal, state, or municipal law or regulation. The Company will provide written
notice of the change prior to implementation.

 

F.

An employee who is found to have violated the Policies will be subject to
discipline, up to and including termination of employment.

 

 

6.18

Classification Families

 

The intent in grouping jobs into classification families (Families) includes
promotion of employee growth and job satisfaction. Classification titles have
been modernized to be more relevant to the market/industry. To the extent
possible, related jobs have been grouped together in an effort to provide
employees greater choice in pursuing career path opportunities. However, family
groupings do not limit career path opportunities; employees may bid jobs in any
Family. Employees will not be required to perform the work of other
classifications within their Family, nor will they be required to perform the
work of a specialty within their classification, except in accordance with
Section 6.8, Work Out of Classification. For example, an employee in the Payroll
specialty will not be assigned to perform the work of the Collections specialty;
and employees in the I&R specialty will not be required to perform the work in
the Splicing specialty. Time spent working in a higher classification will be
paid at the rate of the higher classification, except for bona fide training
situations pursuant to Section 6.8. Employees interested in expanding their
skills so they can perform in other classifications will be encouraged to do so.

 

The grouping of jobs into classification families does not change any specific
classification or specialty within a classification. Any proposed changes will
be subject to the Classification Committee process in accordance with Section
5.7.

 

 

6.19

Sales and Service Associates (SSA) Variable Workforce (VWF)

 

To provide the Contact Center with flexibility in staffing, reduce the customer
service impact of normal turnover, and to provide for a more consistent schedule
for our Full-Time regular employees, the Company and the Union have mutually
agreed to the following:

 

A.

The Contact Center will be exempt from the Part-Time limit of no more than 20%
Part-Time employees as a percentage of the total full time employees as found in
Section 5.8 B Designation of Employees, Regular Part-Time.

 

B.

The Contact Center's Part-Time limitations rule will now measure actual hours
worked by work group (i.e., Contact Center's SSA I), not the count of employees
by classification.

 

- 43 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

C.

The Contact Center will be subject to a limit of no more than 40% of Part-Time
hours worked, as a percentage of the total hours worked.

 

D.

Contact Center management will pre-schedule Part-Time hours worked for no more
than 40% of the projected total hours worked. Due to the variable nature of call
volumes, the Company and the Union understand that some deviations with the
hours worked limit may occur and are not intentional. The Contact Center
Director (or representative) and the Chief Shop Steward (or representative) will
meet to discuss the variations if there are two straight quarters with
deviations of more than +8%.

 

E.

Step Progressions for Part-Time Contact Center Sales and Service Associates will
be based on hours worked, not time in grade.

 

Step #

Step 1

Step 2

Step 3

Step 4

Step 5

Minimum Hours Worked

0 hours

1,000

hours

2,000

hours

3,000

hours

4,000

hours

 

F.

The Contact Center management will report on a monthly basis the amount of Part-
Time hours worked and will provide access to these reports to the Chief Shop
Steward upon request from the Union.

 

G.

Additionally, Part-Time employees within the Contact Center will not be subject
to the scheduling limitations of Article IX, Work Week and Schedules, and may
work hours that are non-contiguous within a work day or non-contiguous days
within any days of a work week.

 

H.

Part-Time employees in the Contact Center, hired on or after April 10, 2014,
will qualify for Health & Welfare coverage, outlined in Article V, Section 5.8
(B) 1 (a), after 120 hours worked in a single month.

 

I.

Each Contact Center Lead that only manages Part-Time employees will be exempt
from 7.1 B 2 Schedule B concerning the number of direct reports, and will be
able to direct the work of no more than 24 Part-Time employees, who work either
at the worksite or remotely.

 

J.

Based upon various factors such as broadband connectivity, suitability of
environment, and typical efficiency and performance of the employee the Company
may, at its own discretion, approve telecommuting arrangements for employees in
the Contact Center.

 

K.

Part time employees will participate in the standard Contact Center SSA-I
commission program with two adjustments; the Part -Time employee must have
successfully passed the required training program and the sales goal will be
prorated by the total hours worked in the month by SSA-I.

 

L.

Split shifts that are scheduled for the same workday will consist of two
separate non-consecutive work hour blocks. Of the two work hour blocks, one
shall be optional for the Part-Time employee. Part-Time employees who accept a
split shift must also indicate, at the time of acceptance or shift bid award,
which of the two work hour blocks shall be considered mandatory.

 

M.

Part-time employees will be considered a separate Work Group from the other
Contact Center groups, as it relates to Section 12.4 A Scheduling of FTO.

 

- 44 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

6.20

Slope Technician

 

In order to create a presence on the North Slope, the Company and the Union have
agreed to the following terms for the Slope Technician Classification:

 

 

A.

Shift & Schedule – The following Shift and Schedules are specific to the Slope
Technician Classification only:

 

 

1.

Seven Day – 12 Hour Workweek (7-12’s), however Article 9.4 B 4 Alternate
Workweeks and Workdays, in the current CBA does not apply for the Slope
Technician Classification.

 

 

2.

The schedule will be two consecutive workweeks on and two consecutive weeks off,
based on the client’s schedule requirements.

 

 

3.

The Slope Tech schedule is designed to be paid 40 hours of straight time and 44
hours of overtime (1.5x) per workweek.

 

 

4.

Any hours worked in excess of the 84 hours noted in A.3 directly above, are paid
at the overtime rate.

 

 

5.

Slope Technicians are not eligible for doubletime pay.

 

 

6.

Articles 9.3 B Shifts and Schedules, 9.6 Shift Differential, and 10.2 Overtime
(OT) and Premium Pay, shall not apply for the Slope Technician Classification.

 

 

7.

Shift work may be performed at the option of the Client. The Client shall have
the sole right to establish the starting time and duration of a shift.

 

 

8.

For all compensable hours, the negotiated pension rate will apply.

 

B.

Work Rules – The following Work Rules are specific to the Slope Technician
Classification only:

 

 

1.

The schedule starts with arrival at the North Slope airport. The schedule ends
with departure from North Slope airport.

 

 

2.

The employee will not be responsible for the primary travel expenses (i.e.,
airfare) from the two dispatch locations of Anchorage or Fairbanks, to the
client’s location and back. Article 11.3 Travel to Perform Work shall not apply
to the Slope Technician Classification.

 

 

3.

As food and lodging are provided, Sections 11.1 Meals and 9.12 Meal Allowance
shall not apply to the Slope Technician Classification.

 

 

4.

Call out occurrences shall be compensated with a two hour minimum of overtime ,
plus any additional time required to complete the job at the overtime rate.

 

 

5.

All hours worked on recognized Company holidays will be compensated at the
overtime rate, plus eight hours of regular pay.

 

 

6.

If Company directed training occurs during the two weeks on, hours at training
will mirror normal schedule hours – i.e., eight hours regular and four hours
overtime.

 

- 45 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE VII - FOREMAN

 

 

7.1

Foreman

 

A.

“Foreman” in this Agreement refers to any of the following positions: General
Foreman, Foreman, or Lead. A Foreman is a member of the Bargaining Unit who may
direct the work and supervise other employees as assigned. Foremen perform the
work of their classification, but only to the extent that such work does not
interfere with safety or assigned supervisory duties. Any job classification may
report to a Foreman.

 

B.

The Foreman shall give instructions to the workforce. Foremen shall be assigned
supervisory duties as determined by the Company.

 

 

1.

Schedule A. The Company may assign a Foreman to direct the work of up to 15
employees in a single location, or up to 12 employees Statewide; unless mutually
agreed otherwise. The Company will assign a Foreman for work groups of at least
eight employees.

 

 

2.

Schedule B. The Company may assign a Foreman to direct the work of up to 18
employees in a single location, or up to 15 employees Statewide; unless mutually
agreed otherwise. The Company will assign a Foreman for work groups of at least
12 employees.

 

 

3.

If a work group is created that combines a Schedule A employee(s) with employees
in Schedule B, this work group will have Foremen to employee ratios consistent
with 7.1 (B) 1 above.

 

 

4.

The Company will provide the Union with not less than 60 days’ notice of a
decision to consolidate work groups reporting to a Foreman. Work group
consolidation is intended to increase the span of control of a Foreman, not to
diminish the Foreman role or to circumvent the Agreement. If a Foreman will be
displaced, the remaining position(s) will be posted for bid only for the
incumbents affected by the consolidation. In these situations only, a bid
committee consisting of one union representative and one management
representative will award the position. Incumbents displaced will have their
Foreman wages grandfathered, and shall receive all applicable wage increases.
This grandfathered wage rate will remain in effect through 11:59 pm on December
31, 2012, and thereafter shall be frozen until the negotiated rate meets or
exceeds their frozen rate.

 

C.

In this Agreement, “General Foremen” refers to both the General Foremen and
General Lead positions. The Company may, when and where it deems appropriate,
create a General Foreman position. A General Foreman may be required to
supervise the work and manage the performance of other Foremen or Leads. A
General Foreman who is performing duties commonly performed by non-represented
managers and supervisors shall be held to the same standards of performance as
their non-represented counterparts.

 

- 46 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

1.

As of the Effective Date of this Agreement, compensation for General Foremen
positions shall be the hourly rate as identified in Appendix I.

 

 

2.

General Foremen will receive the pension contribution rate of the top
classification/level which regularly reports to them.

 

 

3.

General Foremen will be paid 118% of the top paid non-Foreman classification
which regularly reports to them (or a salaried equivalent).

 

 

4.

An acting General Foreman shall be paid 118% of the top wage rate of the
applicable classification, with applicable overtime pay and premium pay in
accordance with the provisions of this Agreement.

 

 

5.

As the duties of the General Foreman position are primarily management and
supervisory in nature, the Union agrees to meet with the Company, upon request,
to discuss a new compensation program for General Foreman comprised of a base
salary and incentive pay. Should the Parties reach agreement on such a new
compensation arrangement, these positions shall no longer be eligible for
overtime pay.

 

 

6.

There shall not be more than three General Foreman positions Statewide.

 

 

7.

Foreman shall be compensated as follows:

 

 

a.

As of February 28, 2010, the wage rates of incumbent Foremen will be
grandfathered and they shall receive all applicable wage increases through the
term of the Agreement. This grandfathered wage rate will remain in effect
through 11:59 pm on December 31, 2012, and shall thereafter be frozen.

 

 

b.

If a Foreman position becomes available and there are qualified Foremen with
grandfathered pay (under Section 7.1(b)), the position shall first be posted for
bid among those grandfathered Foremen. A grandfathered Foreman need not bid on a
vacant position in order to remain eligible for grandfathering. However, if no
grandfathered Foreman bids, management may appoint a qualified, grandfathered
Foreman to the vacancy. If there is more than one qualified, grandfathered
Foreman available, the Company will appoint the least senior. If a qualified,
grandfathered Foreman is offered and declines such an appointment, the employee
shall no longer be eligible for grandfathered wages. Thereafter, the employee
shall be paid at the negotiated rate for the employee’s current classification.

 

 

c.

Wage rates for new hires or any employee who voluntarily bids into a Foremen
position (except under Section 7.1 (C) 7.b above) will be set as follows:

 

 

i.

Foremen will be paid at an hourly rate equivalent to 112.5% of the top paid
classification/level which regularly reports to them.

 

 

ii.

Foremen who supervise salaried employees will be paid at an hourly rate
equivalent to 112.5% of the target salary for the top classification/level which
regularly reports to them.

 

- 47 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

iii.

Foremen will receive the pension contribution rate of the top
classification/level which regularly reports to them.

 

 

iv.

A Foreman’s last hire date will determine the wage scale to be used in
calculating the Foreman’s hourly rate, until only one wage schedule exists in
October 2020.

 

 

v.

A Foreman’s hourly rate calculations will not take into consideration NECA, or
any other signatory contractor, rates.

 

D.

Nothing in this Agreement shall be used to remove a Foreman from the Bargaining
Unit.

 

 

7.2

Line Foreman

 

When two to four employees compose a Line Crew, one qualified Field Technician
shall be the Foreman. When working conditions require, a Line Crew may be
increased up to six qualified employees without requiring an additional Foreman.
No Line Crew Foreman shall at the same time perform work or supervise work on
more than one Line Crew.

 

 

7.3

Project Foreman

 

The Company may assign a Project Foreman to manage the work associated with a
specific project for up to three consecutive months. With Union concurrence, the
assignment may be extended. A Project Foreman shall work under the guidance of a
regular Foreman, General Foreman or non-represented Manager or Supervisor, and
shall be assigned to organize and direct the work and requirements associated
with the project. A Project Foreman will not have disciplinary authority for the
project team. Project Foremen shall be compensated at 108% of the top step of
the base rate of pay.

 

- 48 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE VIII - SAFETY

 

 

8.1

Safety

 

The Company, Union and employees have a common interest in ensuring work is
performed in a safe manner. The Company and the Union will cooperate in
designing and carrying out a safety program for all employees. It is recognized
that the Company has the exclusive responsibility to provide a safe and
healthful workplace and conditions of employment.

 

 

8.2

Safety Standards

 

All work shall be executed in a safe and proper manner.

 

A.

The United States Government Publications, “Electrical Safety Code” and “Safety
Rules for the Installation and Maintenance of Electrical Supply and
Communication Lines,” the “National Electric Code,” and the “Alaska State Safety
Code” and any other applicable safety codes which have been adopted by the State
of Alaska will serve as minimum standards to be met in the assignment and
performance of work by employees.

 

B.

Employees watching wire reels or constructing poles leads where conductors are
pulled in or where they may come in contact with any other conductors carrying
440 volts or greater shall be journeyman work with the assistance and under the
supervision of a foreman. There shall be a grounded metal sheave block between
the reel and the first line support.

 

 

8.3

Safety Devices

 

The Company shall furnish such safety devices and first aid kits as may be
needed for the safe and proper emergency medical treatment of the employees.
Hard hats and liners, gloves, rubber coats and boots and all other necessary
equipment for the protection of employees working on life threatening equipment
are to be furnished by the Company and shall be used by the employees at all
appropriate times.

 

 

8.4

Manhole Safety

 

When any work is being done in a manhole, there shall be an employee stationed
at the street level as a safety measure when working conditions warrant.

 

 

8.5

Safety/Training Meetings

 

The Company will provide ongoing regular safety education to all employees. All
employees will receive up to one hour per month of safety training above and
beyond any safety training required by law. It is understood that there are
greater safety risks inherent in the performance of work by employees in certain
classifications. Employees working in such classifications will receive
additional safety training. This additional safety training will be delivered,
i.e., at safety meetings and other venues.

 

The foreman or designee is responsible for delivery of the safety training and
employees will record safety training time on their time card.

 

- 49 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement

 

 

8.6

Safety Committee

 

A Safety Committee composed of four management and four Union representatives
(one management and one Union from each of the four Districts) may inspect all
tools and equipment, review safety programs and safety training, investigate
accidents, and have the right to recommend corrective measures regarding unsafe
equipment practices or acts. The four Union representatives will be appointed by
the Chief Shop Steward or Business Representative.

 

 

8.7

Safety Responsibilities

 

It shall not be a violation of this Agreement for a bargaining unit employee to
refuse to work under unsafe circumstances which could pose an immediate threat
of serious personal bodily injury or the threat of significant property damage.
Any employee believing that such a situation exists shall immediately notify the
appropriate foreman.

 

 

8.8

Climbing Safety During Long Periods of Extreme Cold

 

During extreme cold (i.e. 25° below zero chill factor) an extra employee
qualified to climb may be assigned to accompany the employee who has been
assigned to climb. During this time period, employees shall be allowed to
schedule one-half hour lunches.

 

 

8.9

Employee Safety Performance Targets and Measures

 

The Company and Union agree the safety and health of ACS employees and the
communities in which they work and the protection of Company assets is of
paramount importance. As such, the Company and Union expect all employees to
comply with Company policies; federal, state, and local requirements; and to
exercise common sense and good judgment to prevent accidents - vehicle, personal
injury, property damage, etc. Should an accident occur, we expect employees to
cooperate with supervisors, risk management personnel, and the Company’s
insurance carrier to minimize the impact of accidents to the health of
employees, the public and the community and ACS’ financial well-being.

 

- 50 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

A.

Employee Safety Performance Targets and Measures

 

Meeting these safety and risk management expectations is an essential job
function for every ACS employee. As such, safety will be an important measure of
employees’ and supervisors’ performance. The Company will measure results
considering the number of preventable accidents, severity of any accidents, and
the employee’s compliance with Company policies, procedures and practices, and
federal, state, and local statutes and regulations. Target performance is:

 

 

1.

Zero preventable accidents (“preventable accident” shall mean any occurrences
that result in property damage and/or personal injury, regardless of who was
injured, what property was damaged, to what extent, or where it occurred, in
which the employee failed to exercise reasonable precaution to prevent the
occurrence);

 

 

2.

Full cooperation with Company and carrier safety and risk management personnel
to minimize the impact to employees’, the community’s, and the Company’s
well-being should an accident occur; and

 

 

3.

Full compliance with Company policies, procedures, and practices and government
statutes and regulations. This information is available on the Corporate Website
or upon request from Human Resources.

 

The Company’s safety expectations are documented in policies and procedures, as
well as federal, state, and local government regulations. Those in effect are
documented below, but as the regulatory environment and the Company’s safety
programs evolve, it is understood that revisions designed to stay abreast of
regulatory requirements or those arising from operational need will continue to
be encompassed by this contract provision. Should the Company choose to make
revisions to its safety policies and procedures that would have an impact on the
terms and conditions of represented employees’ employment, the Company will
review those changes with the Union before implementation.

 

B.

Guideline Consequences of Employee Failing to Meet Safety Performance Targets

 

Failure to achieve target performance may result in disciplinary or other
corrective action. The relevant Safety Committee, as defined in Section 8.6 of
the CBA shall analyze each incident and determine whether the accident was
preventable, the scope and severity of any safety violations committed by ACS
employees, and will make a recommendation for corrective action to prevent
reoccurrences. Company management and the Union will consider relevant factors
to determine the appropriate discipline, if any, for each employee involved in
the accident, and will follow up to ensure appropriate corrective action is
taken to prevent reoccurrences of like accidents. Factors the Company and Union
will assess to determine whether discipline is appropriate and at what level
will include:

 

 

1.

Number of years of Company service

 

 

2.

Number of years without an accident

 

 

3.

Number of previous accidents

 

 

4.

Appropriate use of safety equipment

 

 

5.

Potential liability to the Company

 

 

6.

Whether cited for a violation of law unless overturned

 

- 51 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

7.

Safe operation of Company vehicles, equipment and machinery

 

 

8.

Environmental conditions such as weather and road conditions

 

 

9.

If at fault, degree of fault

 

 

10.

Extent of injury to employee and/or damage to Company property

 

 

11.

Extent of injury to others and/or damage to property

 

 

12.

Driving record

 

 

13.

Supervisor’s accountability for specialized training, skills and compliance

 

The Company and Union will assess the seriousness and context of each incident
to determine the appropriate action. For example, if an employee’s first
incident was a preventable accident that resulted in injury and was the result
of an employee’s reckless disregard of Company policy and the law, termination
may be appropriate. Similarly, an employee with an impeccable safety record for
five years who has an isolated incident that does not result in injuries or
property damage may warrant no discipline.

 

 

8.10

Inclement Weather

 

Regular employees who report for work on a scheduled work day and who, because
of inclement weather or other similar causes are unable to work, shall receive
pay for the full day when sent home by the Company. The employee may be assigned
first aid, safety or other instruction duties prior to being released. If it
becomes necessary to work during an adverse situation, the foreman will evaluate
each situation to ensure the safety of the employee in regards to the work to be
performed.

 

- 52 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE IX - WORK WEEK AND SCHEDULES

 

 

9.1

Workweek

 

A.

The standard workweek shall begin Sunday, 12:00 a.m. midnight, and end Saturday,
11:59 pm, the same as a calendar week, and shall consist of five consecutive
days of which one day worked may be Saturday or Sunday except as otherwise
provided in this Agreement or mutually agreed by the Company and Union.

 

B.

A 40-hour workweek includes all of the hours in a standard workweek for which an
employee receives pay. These hours include time worked, holidays, personal
holidays, and flexible time off (FTO).

 

C.

Hours designated as Leave without pay (LWOP) do not count as hours in a 40-hour
workweek.

 

 

9.2

Workday

 

The standard Workday shall be eight consecutive hours, excluding a lunch break,
as scheduled by the Company between the hours of 7:00 a.m. and 9:00 p.m., except
as otherwise provided for in this Agreement or mutually agreed between the
Company and the Union. Employees will start and end their shifts at their
assigned Work Location unless in travel status.

 

A.

Lunches

 

 

1.

Lunches will be paid or unpaid in accordance with the work rules for the
employees’ Work Group and as scheduled by management.

 

 

2.

The Company will schedule lunch periods. Lunches will be unpaid unless an
employee cannot leave the work site or workstation. The Company will make every
reasonable effort to accommodate one-half or one hour lunches as requested by
the employee.

 

 

3.

If an employee is unable to leave the work site or workstation they shall be
paid for the lunch period and any alarm or work required will be accomplished
regardless of when it occurs during the shift.

 

 

4.

Management may schedule staggered lunch hours to meet the needs of service.

 

 

5.

Occasional Lunch Changes At the request of the employee and with prior approval
of the Foreman, an employee may request to occasionally take an unpaid lunch
period for as short as 30 minutes or as long as 90 minutes. Additionally, the
employee may change the time of day the lunch break is observed; provided such
changes do not disrupt the business needs of the Company or shorten the Workday.

 

 

6.

Alternative Regular Lunch schedules With prior approval of the Foreman, an
employee may take on a regular basis an unpaid lunch period for as long as 90
minutes for such things as exercise, school activities, dependent care
transportation, etc. Lunch break placement may be at a time other than the
midpoint of the employee’s Workday; provided such alternative lunch schedule
does not disrupt the business needs of the Company or shorten the Workday.

 

- 53 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

7.

To give more flexibility within the Call Center, an employee’s work site
location can be changed without penalty to the Company for short notice. The
Company will elicit volunteers from the affected workgroups. No employee will be
disciplined for not volunteering, nor will any employee be forced to change work
locations.

 

 

8.

Short notice (less than 48 hours) changes made to a Sales and Service
Associate’s shift will result in Overtime (1.5 x) paid for any time that is
“outside” the regularly scheduled shift.

 

Example: A SSA I’s schedule and shift is Monday through Friday 10:00 am to 7:00
pm. If less than 48-hours’ notice is given and the employee agrees to work 10:15
am to 7:15 pm the following day, the employee will work 10:00 am to 7:15 pm with
15 minutes of overtime. If the employee requests to work only 10:15 am to 7:15
pm they may. This will result in eight hours of straight time.

 

 

9.3

Shifts and Schedules

 

Schedules are defined as the days that comprise an employee’s 40 hour workweek.
Shifts are defined as the start and stop times in each day that make up the
employee’s workday. Any work done outside of an employee’s schedule or shift
will be paid at the appropriate overtime rate. Shifts and schedules will be bid
and awarded on a seniority basis approximately every 90 days.

 

A.

The immediate Foreman shall be responsible for scheduling and posting the
schedule.

 

B.

Schedules shall be posted at least one week in advance of the workweek. Changes
may be made to an employee’s schedule but in no event will employees be given
less than two workdays’ notice excluding weekends preceding the workweek
involved. For any changes not in accordance with the foregoing, the affected
employee will receive time and one-half (1.5x) for hours worked on the first day
of the new schedule.

 

C.

Foreman shall normally work a five day - eight hour schedule, or such other
schedule as best fits the requirements of the Work Group; however, alternate
schedules may be worked by a Foreman with management approval.

 

 

9.4

Alternate Workweek and Workdays

 

The Company may establish the following alternate workweeks and workdays to meet
the needs of the business. The Company will post these designated alternate
workweek and workday shifts and schedules in accordance with the procedure set
forth in Section 9.3 above. Other alternate workweeks and workdays may be
established by mutual agreement during the term of this Agreement as business
needs arise.

 

- 54 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

A.

Work Rules for Alternate Workweeks or Workdays

 

The Company and the Union recognize the importance of balancing the Company’s
staffing needs with scheduling rules that accommodate employee needs.
Accordingly, the following work rules shall apply to the establishment,
implementation and scheduling of all alternate workweek and workdays.

 

 

1.

Where it is practical to do so, the Company will seek to fill alternate workweek
and workday shifts on a voluntary basis. Unless otherwise specified below, the
Company will first seek volunteers to work these shifts and then will assign the
least senior qualified employee(s) if no volunteers are available.

 

 

2.

If more than one schedule type is being offered to a work group, the most senior
qualified employee to volunteer will be selected to work the schedule in
question. If there are no volunteers, the least senior qualified employee will
be required to work the schedule.

 

 

3.

No employee will be assigned to work 1) non-consecutive days off or 2) both
Saturday of one workweek and Sunday of the following workweek more than twice
(2x) a month without the employee’s consent. If there are no volunteers to cover
these schedules for regular non-consecutive days off or weekend work, then
shifts with non-consecutive days off or both weekend days will be assigned and
rotated among the least senior employees in the Work Group.

 

 

4.

If the Company elects to place a regular full-time employee on a work schedule
with less than forty hours (e.g., a 3-12s schedule or a shortened Sunday in
Retail Sales & Service), the employee will be paid at straight time for the
non-worked hours necessary to bring the employee’s standard schedule up to forty
hours.

 

 

5.

Foremen may work a non 5-8s work schedule with prior management approval. If a
Foreman is approved for such a schedule, supervisory coverage for that Foreman’s
work group may be provided by another Foreman in the same or higher
classification family.

 

 

6.

Employees on any of these work schedules may work without a Foreman for up to
two hours daily.

 

 

7.

The use of 3-12s and 4-10s over consecutive weekend days will be limited to
those Work groups which are routinely staffed seven days a week (e.g., Retail
Sales and Service, Technical Support, Computer Operators, NOC/Tier II).

 

B.

Subject to adjustment in accordance with the work rules set forth in A above,
the following Alternate Workweeks and Workdays have been established.

 

 

1.

Four Day - 10 Hour Workweek (4-10s)

 

 

a.

The 4-10s work schedule will be worked on any four consecutive days with three
consecutive days off.

 

 

b.

4-10s work schedules are paid at straight time.

 

- 55 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

2.

Nine day - 80 hour schedule (9-80s) - A 9-80s schedule is defined as an
alternating, two week schedule in which:

 

 

a.

One week consists of any five consecutive nine hour workdays, with two days off
(Week A).

 

 

b.

The other week consists of any four consecutive days; three of which are nine
hour workdays and one workday which is an eight hour day, with three days off
(Week B).

 

 

c.

9-80s work schedules are paid at straight time.

 

 

3.

Three Day-12 Hour Workweek (3-12s)

 

 

a.

The 3-12s work schedule will be worked on any three consecutive days, with four
consecutive days off.

 

 

b.

3-12s work schedules are paid at straight time.

 

 

4.

Seven Day-12 Hour Workweek (7-12s)

 

 

a.

7-12s are voluntary, except when used to cover work performed in remote
communities.

 

 

b.

On Week A of a 7-12s work schedule an employee works seven 12 hour days. On Week
B of a 7-12s work schedule an employee has seven scheduled days off.

 

 

c.

7-12s work schedules are paid at 80 hours of straight time and four hours of
time and one half per pay period.

 

 

d.

7-12s shift must be worked for an entire pay period.

 

 

5.

Alternate Five Day - Eight Hour Workweek (5-8s)

 

 

a.

Up to 10% of the workforce in Retail Sales & Service, Consumer Sales & Service
and Support Services may be scheduled with non-consecutive days off so long as
one of the days off is Saturday or Sunday. The requirement that one of the days
off be Saturday or Sunday may be waved on a voluntary basis.

 

 

6.

Floater Position:

 

Floater positions are not a shift, but are rather a bid position where an
employee can be assigned schedule changes without the penalties defined in CBA
9.3 (B), and will receive a pay premium of five percent for all hours worked.

 

The Company may establish floater positions by classification and for any of the
available workweeks between the hours of 7:00 a.m. and 9:00 p.m. Positions shall
be posted for bid identifying the floater requirements of the position. Start
times may be changed if notice is provided before the end of the shift on the
preceding day.

 

- 56 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

9.5

Five day - 10 Hour Workweek (5-10s)

 

Where the 5-10s work day schedule is established, the following rules will
apply:

 

A.

The 5-10s work schedule will be worked on a voluntary basis on any five days
during the work week.

 

B.

Employees working this schedule will be paid straight time for the first eight
hours worked or paid, and time and one-half for the last two hours worked of
each day.

 

C.

Any employee volunteering to work the 5-10s schedule but unable to work all five
days may, with Foreman approval, work as many ten-hour days as available. For
time worked on this schedule, the employee will be paid at time and one-half for
time worked as follows: (a) the 9th and 10th hours worked in any day, and (b)
all hours after 40 straight time hours worked, up to and including the 50th
hour.

 

D.

No meal allowance will be paid for OT worked under this temporary schedule.

 

E.

All 5-10s workdays shall be scheduled to include the employee’s normal workday
hours unless modified by mutual agreement.

 

 

9.6

Shift Differential

 

A.

All employees working a regular eight hour shift which has a starting time
outside of the hours 7:00 a.m. to 12:00 p.m. shall receive a shift differential
equal to 10% of their regular hourly rate of pay for hours worked on the evening
shift (start time up to 12:00 a.m.) and 15% of the employee’s regularly hourly
rate of pay for hours worked on the night shift (start time of 12:00 a.m. or
later). (Employees working until 9:00 p.m. may elect to take a half hour lunch
and start the shift at 12:30 p.m. and shall not receive the shift differential).

 

B.

For employees working alternate shifts, when the majority of the hours of a
shift are within 4:00 p.m. 12:00 a.m., all hours worked shall be compensated at
the regular rate of pay plus 10% shift differential. When the majority of the
hours of a shift are within 12:00 a.m. 8:00 a.m., all hours worked shall be
compensated at the regular rate plus 15% shift differential.

 

C.

Article 9.6 Shift Differential will be waived for System Engineers when
accommodating a flexible schedule request made by the employee.

 

 

9.7

Flex-Time

 

Flex-time may be worked with the mutual consent of the Company and the Union.
This Section shall not be utilized to shorten the normal workday.

 

- 57 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

9.8

Relief

 

All employees shall have at least eight hours relief between shifts.

 

 

9.9

Eight-Hour Break

 

An employee who has been on duty for four or more hours outside of the
employee’s regularly scheduled shift, shall not report to work the following
regularly scheduled shift until the employee has had a minimum of eight
consecutive hours relief.

 

A.

Any part of the employee’s relief period which falls within the affected
employee’s regularly scheduled shift shall be compensated at the applicable
straight time rate of pay. If employees do not report for work following such
eight hours of relief, they will not be entitled to straight-time pay for those
hours of their regularly scheduled shift which were included in their eight
hours of relief.

 

B.

When required to work by the Company with less than eight consecutive hours
relief, the employee will receive two times the applicable straight time rate
for all hours worked until eight hours of continuous relief is received.

 

C.

Employees shall have the option to use FTO in lieu of returning to work to
complete the regularly scheduled shift.

 

 

9.10

Rest Periods

 

The Company recognizes two rest periods of 15 minutes duration including travel
time, one in the first half of a shift and one in the second half of the shift.

 

 

9.11

Time Changes

 

When a change is made to Daylight Savings Time, employees will not receive less
time than their normal shift because of the night tour being reduced by one
hour; the Company may, however, require the employee to work a full eight hour
shift. It is also understood that when a change is made back to Standard Time,
those employees required to work beyond their regular shift will be paid the OT
rate.

 

 

9.12

Meal Allowances

 

The Company will pay employees a $16.00 meal allowance and provide the time
necessary to consume the meal (up to one half hour paid at the straight time
rate). Employees will be entitled to a meal at intervals of four hours under the
conditions described in A and B below, for as long as the employee is required
to work. If an employee is required to return to work during a meal break,
except for employees in work areas already provided paid time to eat their meal,
an additional half hour at the straight time rate may be taken as warranted by
the work conditions (i.e. a repair crew working outside in adverse weather
conditions).

 

- 58 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

A.

Contiguous to the Shift - When employees are required to work more than two full
hours after their regular quitting time or four or more full hours prior to but
contiguous with the start of their shift and there is no break in the continuity
of work, the Company shall provide a meal allowance.

 

B.

Call-Out - When an employee is called out to work four hours outside of their
regular shift, the Company shall provide a meal allowance.

 

C.

Where individual employees are assigned a Company vehicle, Company vehicles
should be returned to their assigned location prior to the taking of a meal;
however, if the work or job is to continue, the vehicle may be used during the
meal period.

 

D.

OT assignments on an employee’s first scheduled day off are not eligible for a
meal allowance for the first eight work hours, provided the employee was given
24 hours’ notice prior to the beginning of the assignment.

 

E.

When an employee is scheduled to work back to back shifts, two meal allowances
shall be paid and the employee shall be entitled to leave the work area for a
half hour paid meal break at approximately the mid-point of the second eight
hour shift, as part of the second eight hour shift. There shall be no additional
time paid to consume the meals.

 

F.

There shall be no pyramiding of meal allowances or additional time to eat the
meal when working a shift that includes the time necessary to eat.

 

G.

Employees who are working within their normal service area shall not be eligible
for Meal Allowance pay during that time. Regular service area shall be defined
as the geographic area to which an employee’s assigned crew is regularly
responsible. The terminus of the employee’s trip must also be close enough in
distance to their start point that the employee can make the trip to and from
the service area within one scheduled eight hour work day

 

- 59 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE X - WAGE RATES AND PREMIUM PAY

 

 

10.1

Wage Rates

 

Wage rates shall be as set forth in Appendix I of this Agreement.

 

 

10.2

Overtime (OT) and Premium Pay

 

A.

Overtime (“OT”) - Time worked in excess of the daily shift period of eight hours
and/or in excess of the normal workweek of 40 hours. Each hour worked or paid is
utilized to determine hours worked in a week for the purposes of overtime. OT
shall be compensated at one and one-half times the applicable straight time rate
of pay, computed to the nearest quarter hour; provided, however, that OT shall
be compensated at two times the straight time rate for any hours worked
consecutively beyond 10 in a day, or 50 in a week.

 

B.

Seventh Consecutive Day Worked OT - Time on the seventh consecutive day worked
shall be paid at two times the straight-time rate except as is provided in other
articles of this Agreement. Thereafter, shift differential will not double for
purposes of this Section.

 

C.

Premium Pay for Work performed on a Holiday - Any work performed on a holiday
shall be paid at time and one half for each hour worked plus straight time pay
for the Holiday, except as provided for in Section 12.1 A (4) and for hours
worked beyond 10 consecutive hours on the Holiday or fifty hours in the week;
which will be compensated at the rate per Section 10.2 A.

 

 

10.3

Call-Out Pay

 

Employees called to work outside their regular shift shall be paid at two times
the straight time hourly rate for actual hours worked with a two hour minimum
per call out. Such call-out pay shall commence at the “time of contact” and
continue until the employee leaves the work site or shop. Employees called to
perform work which can be done at home shall be paid two times the straight time
hourly rate for actual hours worked with a one hour minimum per call out.

 

 

10.4

Pyramiding Prohibited

 

Payment of OT at a premium rate shall not be compounded or paid in addition to
any other premium rate paid for work incurred during the same work period.
Payment of OT will be calculated at the base rate. Shift premium and compounding
of OT will not be included in the calculation. In addition, overtime worked
while in paid status (FTO, Personal Holiday, Holiday) within an employee’s
designated schedule will not compound for the overtime calculations. Overtime
done outside of an employee’s schedule does count toward the overall workweek
for the overtime calculations.

 

- 60 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

10.5

Standby Time

 

The Company may assign employees within the Network Technician, Field
Technician, Network Engineer, and System Engineer Families to standby status as
necessary to meet service obligations. Employees in other Families may be
assigned to standby status by mutual agreement. Employees on standby will be
responsible for fulfilling service calls.

 

Standby will be scheduled 30 days in advance for a three month period. No
employee in a Work group will be involuntarily scheduled for more than 21 days
and/or evenings during the three month period. Standby will not be scheduled to
conflict with scheduled leave time, e.g., weekend before or after scheduled
leave time, without the consent of the employee.

 

Standby hours shall be compensable and shall be paid as follows: one hour
straight time pay per evening, six hours straight time pay for the weekend
consisting from quitting time Friday to starting time on Monday or a total of 10
hours of straight time pay for the Standard Work Week plus one additional
straight time hour for each Holiday. Standby hours shall not be considered
compensable for the purposes of pension contributions under Section 13.3.

 

A.

“Low Person” on the OT list will be offered standby first and on up the list for
each scheduled work week. If there are no volunteers, the employee with the
least OT will be assigned the standby for that work week, however, an employee
will not be assigned consecutive weeks of standby or more than one week of
standby per month without the consent of the affected employee. Section 10.5 A
does not apply to System Engineers.

 

B.

An employee on standby status is required to respond to a call-out within one
hour of receiving the call. Failure to respond to a call-out in a timely manner
while on standby may result in disciplinary action.

 

C.

Standby time is not considered OT, but will be used in calculating hours for the
OT list.

 

D.

The Company agrees to cross-train employees where needed to permit the effective
utilization of employees on Standby.

 

E.

All Journeymen (to include working foremen) may be scheduled for standby. If an
employee on scheduled standby wishes to defer the obligation, it will be the
employee’s responsibility to secure a replacement for coverage. If illness,
injury or other emergency prevents the scheduled employee from meeting the
obligation for a scheduled standby, then the standby will be offered again from
low to high employee on the OT list. If there are no volunteers, the next lowest
employee on the OT list will assume the duty.

 

F.

The Company will provide a cellular telephone to the person on standby duty.
(The person on standby assumes responsibility if the cellular telephone is lost,
stolen, or damaged due to misuse.)

 

- 61 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

10.6

High Time

 

All employees shall be compensated at the rate of double time while working on
poles or structures of the system, 70 feet or more above the ground or building
to which it is attached. This rule shall not apply when employees are working on
the roofs of buildings.

 

 

10.7

Distribution of OT

 

A.

It is the responsibility of all Foremen/Leads to keep accurate OT lists.

 

B.

The Parties recognize that all employees must work together to ensure the
Company’s legitimate OT needs are met.

 

C.

The Foreman will provide current OT lists by Work Group to the responsible
call-out centers and if requested, the applicable Shop Steward on a bi-weekly
basis. The low OT employee on the applicable OT list shall be on top of each
list and the high OT employee on the bottom of the list. Each employee within an
OT Work Group will have their specialty noted on the OT list.

 

D.

Unscheduled OT: The low OT employee in the Work Group with the necessary
specialty will be first choice for any unscheduled OT, the second employee the
second choice, etc., until at least five calls to employees have been made for
each position required. Any employees who expect to be unavailable for an OT
call during any two week period may have their name removed from the OT list
without penalty.

 

 

1.

If no regular or temporary employees are available, the Company may use
subcontractor employees (in accordance with Section 1.8) to perform the OT.

 

E.

Employee OT Balances: An employee’s OT balance will be increased (“Charged”) for
either an acceptance or a missed/refusal of an OT opportunity, as follows: eight
hours of time and one half = 12 hours straight time, four hours of double time =
eight hours of straight time, etc.

 

F.

Scheduled Overtime: The notice for scheduled OT will be posted no less than 48
hours in advance of the event excluding weekends. An employee who refuses will
not be charged the OT opportunity if the employee did not receive adequate
notice. An employee who refuses will be charged the overtime opportunity if the
employee did receive adequate notice. Scheduled overtime that is not a
continuation of an employee’s scheduled shift shall be paid at two times the
hourly rate for the actual hours worked with a two hour minimum.

 

G.

OT opportunities will be distributed as evenly as possible by specialty within a
Work Group.

 

H.

Temporary employees will be considered only after regular employees in the
applicable OT Work Group.

 

- 62 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

I.

Unintentional mistakes in the selection of employees shall not be considered a
violation of this Agreement. Employees harmed by such mistakes shall be given
first choice for the next OT opportunity.

 

J.

New regular employees will be assigned an OT balance equal to the average of all
employees by specialty within their Work Group at the start of their employment.

 

K.

An employee on approved leave or Worker’s Compensation will not be charged if an
OT call is missed or declined. An employee returning after 30 days on medical
leave or Worker’s Compensation will be removed from the OT list and averaged
back in upon their return to work.

 

L.

Employee OT balances will be reduced to zero effective January 1 each year.

 

M.

Employees temporarily re-assigned from their Work Group shall remain on their
original OT list and remain eligible for OT in that Work Group. OT accepted or
rejected in the employee’s Work Group shall be charged to their original OT
list.

 

N.

Foreman/Leads shall function as OT back up in the event no employees are
available to work.

 

- 63 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE XI - TRAVEL

 

 

11.1

Travel and Incidental Expense

 

 

A.

Employees who have been issued a Company credit card may use that card for all
travel and incidental expenses. The Company reserves the exclusive right to
determine which employees will receive a Company credit card.

 

 

B.

Employees who have not been issued a Company credit card may elect to submit a
request for a cash advance for their anticipated travel and incidental expenses
(to be paid prior to travel) or, at their option, pay for such expenses “out of
pocket” and request reimbursement upon return in accordance with established
Company procedures.

 

 

C.

In all circumstances, employees must secure valid receipts and submit an expense
report(s) or credit card reconciliation in accordance with established Company
procedures.

 

 

11.2

Meals

   

A.

Meal Allowances

 

 

1)

No Pyramiding:  There shall be no pyramiding of meal allowances or additional
time to eat the meal.

 

2)

The OT meal allowance provisions in Section 9.12 of this Agreement shall apply
to an employee who is in travel status while on a work assignment, but shall not
be applicable to travel in connection with training.

 

3)

Travel Meal Allowance: The following meal allowance rates have been established
for reimbursement of meal expenses when an employee is away from their normal
work site or when an employee is required by the Company or by geography to
travel by air or water within their normal work site.

 

 

Overnight Rate

Non-Overnight Rate*

Breakfast

$15.00

$18.00

Lunch

$25.00

$30.00

Dinner

$30.00

$36.00

 

*Non-overnight rate applies if meal allowance qualifies as taxable income.

 

B.

Reimbursement of Actual Expenses

 

 

1)

Meal Expenses:  The meal allowances set forth above are provided to cover all
meal expenses.  However, with prior approval from the manager, an employee may
receive reimbursement of reasonable actual meal expenses while in travel status
in a high cost location.  In such cases, reimbursement of actual expenses for
meals will generally apply for the duration of the employee’s stay in that
location and must be supported by valid receipts. 

  2)

Non-Meal Expenses:  Valid receipts must support all non-meal expenses. 
Employees who elect to travel by alternate methods, dates or times shall not be
reimbursed for any additional expenses.

 

- 64 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

11.3

Travel for Training

 

These conditions are for training only and shall not apply to working outside of
the Company service area.

 

A.

Pay for Training Travel: Employees will be compensated at the straight time
hourly rate for traveling to or from a training location if said travel occurs
outside normally scheduled hours. The driver will be compensated at time and
one-half the straight time hourly rate. When the employee is stranded because of
unforeseen events, the employee shall receive pay at the straight time hourly
rate, for no more than four hours beyond shift. Lodging and meal allowances as
listed in this Agreement shall apply if the employee is stranded overnight.

 

B.

Schedule: Training hours shall supersede the employee’s regular shift and shall
become the employee’s reporting and quitting times.

 

C.

Transportation: The Company shall provide transportation for training. No
vehicle allowance will be provided if employee declines Company transportation.

 

D.

Lodging: When lodging is required, the Company shall provide the lodging and the
appropriate meal allowance shall apply.

 

E.

Holidays: All training performed on a holiday shall be paid at the regular
hourly rate of pay for each hour. Employees shall have eight hours of Flexible
Time Off credited to their annual leave bank if the holiday is missed.

 

F.

Personal Call: In accordance with Company policy, one call of reasonable length
may be made to the employee’s home each night while away on Company business.

 

 

11.4

Travel to Perform Work

 

A.

Scheduled Out of Town Travel - Upon providing an employee with advance notice,
as required, an employee may be assigned to work in a location other than that
to which they are normally assigned, for no more than two weeks without a trip
home.

 

 

1.

If it is more cost effective to bring an employee home than would be the cost of
room and board for a weekend stay, the Company will make every effort to bring
the employee home on the weekends.

 

- 65 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

2.

If the employee chooses to stay and the cost of room and board is greater than
bringing the employee home, the employee shall be responsible for the additional
costs.

 

B.

Pay for work performed outside of the employees scheduled shift: One and
one-half times the straight time hourly rate shall be paid for travel by air,
sea, or standby time related to such travel performed outside the employee’s
regular scheduled shift.

 

C.

Transportation: The employee will utilize Company-provided transportation to and
from the location on Company time. The Company shall furnish transportation from
shop to job, job to job, and job to shop. Where reasonably available,
transportation shall be by a licensed carrier, certified by an appropriate
licensing agency. No employee shall be required to accept transportation with
any carrier if there is a reasonable concern about safety.

 

D.

Lodging: When traveling on Company business, employees shall have a choice of
staying in Company provided-lodging or receiving a per diem of $100.00 per day
in lieu of lodging.

 

An employee who spends the night in a Bush community where commercial lodging is
not available shall receive an additional lodging per diem of $50.00 per day.

 

E.

Personal Call: In accordance with Company policy, one call of reasonable length
may be made to the employee’s home each night while away on Company business.

 

- 66 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE XII - HOLIDAYS AND TIME OFF

 

 

12.1

Company Holidays

 

A.

The following days shall be recognized Company holidays:

 

New Year’s Day

 

Memorial Day

 

Independence Day

 

Labor Day

 

Thanksgiving Day

 

Day after Thanksgiving

 

Christmas

 

 

1.

Regular and probationary employees shall be eligible for Company holidays,
provided the employee is in paid status the last scheduled workday preceding the
holiday and the first scheduled work day following the holiday. Company holidays
for regular part-time employees will be considered to be six hours. Temporary
employees are not eligible for Company holidays.

 

 

2.

Company Observed Holidays: The Holiday is observed on the Calendar day which it
falls on. If it is not within the employee’s scheduled work week, the following
rules apply:

 

 

a.

If the Holiday falls on the employee’s first scheduled day off, the preceding
work day shall be recognized as the holiday;

 

 

b.

If the Holiday falls on the employee’s final scheduled day off, the following
work day shall be recognized as the holiday;

 

 

c.

If the Holiday falls in between the employee’s first and final scheduled days
off, the supervisor may designate either the preceding work day or first
succeeding work day as the holiday.

 

 

3.

For employees who are on other than five days, eight hour shifts (5-8s),
management may modify the employees’ regular schedules during any work week in
which a Company holiday falls to provide adequate operational coverage and to
ensure that employees are able to earn 80 hours of pay during the pay period.
However, if the Company does not modify schedules, the employee will receive pay
for the holiday based on straight time pay for the number of hours the employee
would regularly be scheduled for on that day (e.g., 10 hours for a 4-10s shift,
12 hours for a 3-12s shift).

 

 

4.

If employees regularly scheduled to work in retail stores are required to work
on the Day after Thanksgiving, eight additional hours or the number of hours the
employee would regularly be scheduled for that day (e.g., 10 hours for a 4-10s
shift, 12 hours for a 3-12s shift) will be added to their FTO account during
that pay period and will receive straight time pay for the hours worked.

 

- 67 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

5.

When the Company is open for business in a work group on the Day after
Thanksgiving, the Company will request volunteers by seniority. In the event
there are not enough volunteers to fill these needs, employees normally assigned
to work that shift will be assigned to work in reverse order of seniority.

 

 

6.

When the Company is open for business in a work group on any other Holiday, the
Company will offer the premium pay opportunity via that work group’s overtime
list. In the event there are not enough volunteers to fill these needs,
employees normally assigned to work that shift will be assigned to work in
reverse order of seniority.

 

 

7.

Part-time bush employees who request and are granted permission to work on a
Company holiday will be paid at the applicable straight time rate and will also
be granted an additional personal holiday to be used prior to the end of the
calendar year. If the Company requires a part-time bush employee to work a
Company holiday, the employee shall be paid for the hours worked as provided for
in Article X.

 

B.

Personal Holidays

 

 

1.

Regular employees will be credited annually with four personal holidays as
follows: two days on January 1 and two on July 1 of each year. Temporary
employees do not receive personal holidays.

 

 

2.

Personal holidays for newly hired regular full-time employees shall be credited
based on the month of hire, as follows:

 

Date of Hire

 

Number of Days

 

Dates Credited

         

Prior to March 31

 

4

 

April 1 (2), July 1, October 1

 

 

 

 

 

Prior to June 30

 

3

 

July 1 (2), October 1

 

 

 

 

 

Prior to August 31

 

2

 

September 1, October 1

 

 

 

 

 

Prior to September 30

 

1

 

October 1

 

 

 

 

 

October 1 or later

 

0

 

 

 

 

3.

Regular part-time employees are credited with personal holidays on a pro-rated
basis, using the number of hours worked in the previous calendar quarter. For
example, an employee with 390 hours in the prior calendar quarter would have
worked 75% of a full-time schedule. The employee would therefore receive credit
for 75% of a personal holiday (i.e., 6.0 hours) on each date a personal holiday
was credited.

 

 

4.

Requests for time off using a personal holiday must be submitted by an employee
to the immediate foreman in accordance with Section 12.5. Full-time employees
must take personal holidays in eight hour increments. Full-time and part-time
employees will be required to use accrued FTO as necessary to cover their
absence from the regularly scheduled shift (e.g., use eight hours of personal
holiday, plus two hours of FTO to cover a 4-10s shift; use eight hours of
personal holiday, plus four hours of FTO to cover a 3-12s shift).

 

 

5.

Personal holidays have no cash value and are forfeited if not used by December
31 of the calendar year or before separation from employment.

 

- 68 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

12.2

Flexible Time Off (FTO) Accrual Rates

 

A.

Regular employees shall accrue Flexible Time Off (FTO) at the following rates:

 

 

 

Months of Service

Hours per pay period

   

0 to 23 months

4.62

   

24 to 47 months

6.15

   

48 to 119 months

7.69

   

120 to 191 months

9.23

   

192+months

10.77

 

 

B.

FTO accrual for part-time employees is calculated each pay period based on the
hours worked in the payroll period. For example, an employee who worked 60 hours
during a payroll period would receive seventy-five percent of the applicable
accrual rate for that period.

 

C.

Accrual rates will change the pay period coincident with or first following
attainment of continuous service in accordance with 12.2 (A) above. Leave
accrues during the period of time an employee is on paid leave.

 

D.

Additional accrual shall be canceled if the employee fails to return to duty
upon completion of the employee’s authorized leave.

 

E.

Leave does not accrue during periods of Workers’ Compensation leave or leave
without pay.

 

 

12.3

FTO Accrual Limits

 

Accrued and unused leave may be carried over from one year to the next within
the following limitations:

 

A.

On December 31 of any year, an employee may not have more than 440 hours of
accrued FTO. Any accrued FTO in excess of 440 hours as of December 31 of any
year will be transferred into an employee’s SSP balance.

 

- 69 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

B.

No later than two pay periods after the effective date of this Agreement
employees with hours in excess of 440 will be cashed out.

 

C.

Newly hired employees shall accrue FTO but shall not be able to use FTO until
successful completion of the six month probation period. Additionally, hours
accrued during the probationary period have no cash value. Upon successful
completion of the probation period, FTO accrued shall be available for use and
shall have cash value.

 

D.

Scheduled FTO canceled by the Company due to operational requirements will be
deferred until the following year if the employee had no reasonable opportunity
to reschedule the leave during the current year. Such deferred FTO will not be
counted against the 440 hour maximum accrual limit.

 

 

12.4

Scheduling of FTO

 

FTO shall be scheduled and approved on a seniority basis, except as provided for
in Section 12.5. The Company shall schedule vacations, after consulting with the
employees within each work group and taking into consideration seniority. The
following stipulations will govern this process.

 

A.

The number of employees permitted to be on FTO at any time shall be 20% for a
Work Group. This limit may be waived by the Company.

 

B.

Annual scheduling shall begin on the first working day in January and shall be
completed no later than the last working day of February for seniority to be
utilized. FTO will be scheduled for the 12 months beginning March 1 of the year
being scheduled and continue through the last day of February of the following
year.

 

C.

Semi-annual scheduling of FTO may be implemented by a majority vote of a Work
Group prior to the January scheduling period. The first six month period,
January 1 through June 30, scheduling shall begin on November 1 and end no later
than December 31; for the second period, July 1 through December 31, scheduling
shall begin on May 1 and end no later than June 30. Employees may elect to
schedule FTO which overlaps the last month of one and the first month of another
scheduling period.

 

D.

All scheduling will be done by Work Group or by Specialty, if there are multiple
Specialties within a Work Group, as best meets Business Needs, and shall include
all shifts.

 

E.

Employee requests for leave without pay will not be approved in the initial
scheduling process, but may be wait listed.

 

F.

Employees submit their FTO requests, beginning with the most senior employee and
working down to the least senior employee.

 

G.

Employees will only be approved for one continuous block of FTO at a time,
scheduled in full day increments.

 

H.

The most senior employees of the work unit will submit a leave slip to their
foreman who will first verify FTO amounts and projections, then communicate
approval of the employee’s request. This process will continue with the next
most senior employee until all employees have scheduled FTO, e.g., second
choice, third choice, fourth choice, etc.

 

- 70 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

I.

Each employee will know in advance what days within the two, six month periods
or year are available for scheduling. Thereafter, the employee shall be given
until the following scheduled workday to submit their request.

 

J.

The foreman will make a master leave schedule which will be available for review
by employees of their Work Group.

 

K.

FTO requests shall be approved, wait listed, or denied and communicated to the
employee at the time the request is submitted.

 

 

12.5

Incidental Time Off Requests

 

Incidental requests for time off shall be approved or disapproved in accordance
with this provision only. Incidental time off requests will not be restricted by
the language in Section 12.4 Scheduling of FTO. Employees must generally exhaust
their FTO bank before requesting approval for additional time off as leave
without pay.

 

A.

Short Term FTO Request - An employee shall request approval from the appropriate
supervisor in writing or via email at least one business day in advance when
requesting up to 16 hours of FTO.

 

B.

Long Term FTO Request: An employee requesting more than 16 hours of FTO must
provide at least two weeks written notice to their supervisor.

 

C.

Approval Process: The approving supervisor may approve or deny the FTO request
based on staffing and business needs. The approving supervisor shall respond to
the requesting employee by phone and with a confirming email prior to the end of
the requesting employee’s shift on the day the short term FTO request is made,
or within two business days for a long term FTO request. If the employee’s
supervisor is not available the manager may approve or disapprove the request.

 

 

1.

If the supervisor or manager does not respond to the employee’s FTO request
within the timelines then the FTO request shall be considered denied unless the
employee’s request is approved by a higher level manager.

 

 

2.

If the employee cannot be spared from the work group at the time requested, the
request shall be granted as soon as the employee can be spared from duty.

 

D.

Incidental Illness or Medical Appointments: - Whenever possible, employees will
provide advance notice of not less than 48 hours for scheduled medical
appointments. Leave taken for medical appointments or illnesses without advance
notice may be excused. The Company may require a doctor’s certification for a
period of absence in excess of three days. The expense of such medical
certification will be the responsibility of the employee.

 

- 71 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

E.

Emergency Leave: In the case of a death in the immediate family, as defined in
Section 12.8, emergency leave for up to 30 calendar days will be allowed upon
request to the appropriate Vice President or designee. The employee may elect to
use their FTO, bereavement leave, time off without pay, or a combination of
during this leave period.

 

F.

Extended Long Term Absence: Regular employees may be granted a long term leave
of absence, business requirements permitting, for up to 180 calendar days
without loss of seniority. Requests for long term leaves of absence shall be
submitted in writing to the Division Vice President and the Vice President of
Human Resources, or their designees, no later than 30 days prior to the
requested period. Unless precluded by changes in business, the employee will be
restored to the employee’s regular job upon conclusion of the long-term leave.

 

 

12.6

Unscheduled Absence

 

Regular attendance at work is an essential requirement for all employees and it
is the employee’s responsibility to report to work on time. Excessive
absenteeism, frequent unexcused absences, reporting to work late, or failing to
notify a supervisor of a late arrival or an unscheduled absence prior to the
start of a work shift, are unacceptable, without good cause, and may result in
disciplinary action, up to and including dismissal.

 

A.

An employee who is unable to report for work must notify the designated foreman
of the reason(s) for the absence prior to the start of the scheduled shift as
promptly as the available means of communication permit.

 

B.

Supervisors may excuse unscheduled absences arising from reasons beyond an
employee’s control provided such absences are infrequent.

 

C.

At the Company’s discretion, a doctor’s certification may be required for any
absence due to a single illness or injury that exceeds three calendar days. The
expense of such medical certification will be the responsibility of the
employee.

 

 

12.7

FMLA Leaves of Absence

 

All employees will be entitled to Family and Medical Leave (FML) and Military
Family Leave (MFL), regardless of the size of the workforce in their
geographical location, if they otherwise meet the statutory eligibility
requirements (e.g., currently 12 months of employment and at least 1,250 hours
worked during the prior 12 month period).

 

The Company and the Union incorporated into this agreement by reference the
provisions and definitions of the Federal Family and Medical Leave Act (FMLA).
(29 CFR Part 825) Provisions of FML and MFL are available on-line on the
corporate Policies and Procedures page.

 

- 72 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

12.8

Bereavement Leave

 

The Company shall grant a regular employee up to a maximum of four days of paid
leave, without the loss of FTO, for a death that occurs in the employee’s
immediate family.

 

For the purposes of this Section, immediate family shall be defined as the
employee’s spouse or the following relatives of the employee or spouse:

 

Child (natural or legally adopted)

 

Grandparents

 

Grandchildren

Parents or Step-Parents

 

Brothers

 

Sisters

 

For purposes of this section, legally adopted, foster, and in loco parentis
relationships, as defined in the FMLA, are considered members of the immediate
family. The employer’s right to documentation of family relationship is the same
for an individual who asserts an in loco parentis relationship as it is for a
biological, adoptive, foster or step parent under FMLA.

 

 

12.9

Jury Duty

 

Jury duty for regular or probationary employees shall be treated as
administrative leave without loss of leave or pay.

 

A.

Service in court when subpoenaed as a witness on behalf of the Company, or when
called as an expert on a matter of Company concern or relating to a Company
function, shall be treated the same as jury duty.

 

B.

Fees paid by the court, other than travel or subsistence allowance, shall be
deducted from the employee’s pay upon submission of a receipt, which establishes
the court compensation. Receipts are due to payroll, no later than two weeks
after receipt of jury pay, except that fees paid for court duty that occurs on
the employee’s normal non-workdays may be retained by the employee.

 

 

1.

Witness service for purposes other than just described shall be covered by FTO.

 

C.

Employees, upon receiving written notice of being called for jury duty, will
immediately provide their foreman with a copy of such notice. In the event an
employee called for jury duty is excused, the employee shall return to work
within a reasonable time. With prior approval of the foreman, employees shall
have the option to use annual leave in lieu of returning to work to complete the
regularly scheduled shift.

 

D.

Employees who are called for jury duty shall, at the employee’s option, be
scheduled on the day shift, Monday through Friday, for the duration of the jury
duty only, and will be returned to their normal shift under the time limitations
covered in this Agreement.

 

- 73 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

12.10

Military Leave

 

All employees covered under this Agreement shall be entitled to administrative
leave without pay for any active duty in any Armed Forces component (including
units of the National Guard and Reserve) under the terms of the 1994 Uniformed
Services Employment and Reemployment Rights Act (USERRA).

 

A.

Any eligible employee shall be allowed a maximum of 15 days per calendar year
for military leave with pay.

 

B.

Employees are required to present a copy of official orders for active duty as
soon as possible to the Company to comply with the law and to allow the Company
to reschedule the work force.

 

C.

Employees on military duty assignments will go back to a 5-8s schedule shift to
limit the impact on the employee’s 80 hour pay period.

 

D.

Compensation employees receive from the military (up to the employee’s normal
rate of pay) shall be deducted from the employee’s pay upon submission of a
receipt which establishes the appropriate military compensation. Military pay
receipts are due to payroll no later than two weeks after receiving military
pay.

 

 

12.11

Cash-in of FTO

 

An employee, upon written request twice per calendar year, shall be permitted to
cash in up to a maximum of 40 hours of accrued FTO annually, provided the
request is made 21 days in advance of the next payroll period.

 

A.

Hours cashed in shall not be considered compensable hours for the purposes of
pension contributions under Section 13.3.

 

B.

In the event of a bona fide hardship situation, the 21 day notice and cash-in
maximum may be waived.

 

C.

If any portion of the annual limit is not cashed in from the prior three years,
it may be carried over up to a maximum of 160 hours of cashable FTO.

 

D.

All accrued FTO will be cashed out upon an employee’s separation of employment.

 

 

12.12

Supplemental Workers Compensation

 

An on the job injury covered by Workers’ Compensation shall not cause the
employee to lose any accrued FTO.

 

A.

In addition to statutorily provided payments, the Company will compensate the
employee 100% of the difference between Workers’ Compensation and the employee’s
regular rate of pay until the employee is able to return to duty or medically
retired provided however, that such time does not exceed 52 weeks.

 

- 74 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

B.

Disability income payments received as a result of Company contributions on the
employee’s behalf to the Alaska Electrical Health and Welfare Trust will reduce
supplemental workers’ compensation pay provided for in this Section, whether or
not the employee applies for the benefits. At no time will total disability
benefits delivered be less than or exceed 100% of the employee’s pre-disability
net regular pay.

 

C.

The Supplemental Workers’ Compensation shall cease at the time the employee
becomes eligible for benefits under the Company’s long term disability income
insurance plan (LTD).

 

D.

For each hour paid under this Section, the Company shall make the appropriate
health and welfare contribution; other contributions however, shall not be
applicable.

 

 

1.

However, if the employee begins to receive Short or Long Term Disability, under
the Alaska Electrical Health & Welfare Trust, and the Short or Long Term
Disability includes payment for the employee's Health and Welfare contribution,
the Company and the employee shall not be required to make the Health and
Welfare contributions. If Short or Long Term Disability no longer covers the
employee's Health and Welfare contribution, or if the employee is no longer
eligible for Short or Long Term Disability, the Company and the employee will
resume making the appropriate Health and Welfare contributions.

 

 

a.

The Company shall be responsible for providing the employee with notice that
he/she may be eligible for the benefit along with the appropriate forms.

 

 

b.

The employee shall be responsible for submitting the completed forms to the
Alaska Electrical Trust Fund.

 

 

c.

An employee’s supplemental workers’ compensation pay shall not be reduced by
employee Health and Welfare premiums avoided through 12.12 (D) 1.

 

 

12.13

Supplemental Sick Pay (SSP)

 

A balance of SSP hours shall be established to provide employees an option to
receive full pay during any prolonged non-occupational illness or injury.

 

A.

SSP hours may be accumulated by converting excess FTO, as described in Section
12.3, or an employee may also voluntarily convert additional FTO to SSP, in
eight hour increments, at the end of each calendar year. Except as provided in
Appendix III, SSP will not be cashed out upon an employee’s termination of
employment.

 

B.

An employee who has a SSP balance may draw upon that balance commencing the
sixth consecutive workday of an absence for the same disability. An employee may
also commence using SSP for an extended absence after an intermittent leave of
up to 40 hours within 10 consecutive work days for the same disability. SSP
shall be paid at 100% of the employee’s straight-time hourly base rate, except
for instances when the employee is eligible to receive disability pay from the
Health & Welfare Trust. In such cases, the payment shall be adjusted so that the
sum of SSP plus disability pay from the Health & Welfare Trust equals the
employee’s base rate. SSP may continue until the employee is no longer disabled,
or until the employee becomes eligible to receive benefits under the Company’s
LTD Plan, whichever occurs first.

 

- 75 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

C.

During the first six months of any absence for which the employee is eligible to
receive disability payments from the Health & Welfare Trust, the Company shall
make required pension contributions for each hour of SSP received by the
employee. During such period, however, Health & Welfare contributions shall not
be applicable.

 

 

12.14

Return to Work

 

An employee released to return to work after an accident or prolonged medical
treatment shall provide the Company with a statement from a licensed medical
physician to the effect that the employee is able to resume full duty. If less
than full duty can be resumed, and the cause of his absence was:

 

A.

An On-the-Job Injury - The employee will be permitted to return to work, with
the Company utilizing the employee’s capabilities in a manner suitable to the
Company.

 

B.

An Off-the-Job Injury or Prolonged Illness - The employee will not be permitted
to return to work until a reduced duty and reduced temporary wage is agreed upon
by the Division Vice President and the Union Business Manager, or their
designated representatives.

 

- 76 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE XIII - EMPLOYEE BENEFITS

 

 

13.1

Health & Welfare Plan (“H&W Plan”)

 

The Company will make monthly contributions to the Alaska Electrical Health &
Welfare Trust (“H&W Trust”) on behalf of all regular employees covered under
this Agreement, in accordance with the terms of the Plan.

 

A.

Newly hired and/or rehired employees (not including employees recalled after
layoff) will be enrolled in the H&W Plan of their choice on the first day of the
month following their first full calendar month of employment. Employees
recalled after a layoff will be enrolled in the H&W Plan of their choice
beginning on the first of the month following their start date after recall.

 

B.

The maximum monthly contribution by the Company to the H&W Trust will increase
by 15% at the time of the H&W Trust premium increase in 2018, and 5% for 2019 to
2023. Effective at the time of the H&W Trust increase each year, the following
rates will apply as the employer contribution amount:

 

2017

$1,351.40

   

2018

$1,554.11

   

2019

$1,631.82

   

2020

$1,713.41

   

2021

$1,799.08

   

2022

$1,889.03

   

2023

$1,983.48

 

C.

Any such increase in the Company’s contributions will be effective the first day
of the month in which the H&W Trust increase is implemented.

 

D.

If approved by the H&W Trust, a range of Trust Plan options, i.e. 500, 501, 502,
etc., may be made available to individual employees within the bargaining unit.
If an employee selects a Trust Plan less expensive than Plan 500, both the
Company and the employee will realize the reduced cost, with the company paying
80% and the employee paying 20% of the lower monthly premium. Selection of a
more expensive Plan by an employee will not obligate the Company to pay more
than the maximum contribution set forth in paragraph B above.

 

- 77 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

The Union agrees to make its best efforts to work with the H&W Trust to
establish and offer a range of Trust Plan options including low cost
catastrophic medical coverage plan for employees desiring such a health coverage
plan option.

 

E.

The Company may offer a Wellness Plan to employees covered under this Agreement,
provided that the award of any cash compensation under such Plan requires the
mutual agreement of the Union.

 

F.

Effective commencing the first pay period in January 2018 the Company will apply
a subsidy in the amount of $10.00 per pay period to reduce the premium co-pay
amount deducted from the paychecks of Schedule B employees. (See Appendix V.)

 

G.

The Company and the Union have agreed to establish a pro-rated rate for
reimbursement of H&W Health Plan benefit premiums to be used when billing for
reimbursement of Shop Stewards time.

 

The rate is established using the following formula:

 

12 x (monthly H&W premium - employee contribution)/2080 = hourly reimbursement
rate

 

e.g. 12 x ($1232 - $246.60) / 2080 hours = $5.69 / hour reimbursement

 

This premium will be charged on regular pay hours only for no more than eight
hours per day or 40 hours per week.

 

 

13.2

Survivor Income Benefits

 

The Company will fund basic life and accidental dismemberment and death
insurance benefits. Additionally, employees will be offered the opportunity to
purchase voluntary supplemental life insurance and accidental death and
dismemberment coverage. These programs will be provided under the same terms and
conditions as it is provided to non-represented employees.

 

 

13.3

Retirement

 

The Company agrees to contribute to the Alaska Electrical Pension Trust Fund
(“AEPTF”) on behalf of regular employees covered under the collective bargaining
agreement, in accordance with the terms of the Plan.

 

A.

For newly hired and/or rehired employees (not including employees recalled after
layoff), contributions will be made beginning the first day of the month
following their first full calendar month of employment. For employees recalled
after a layoff, contributions will be made beginning with their first
compensable hour of work. The contribution rate shall be as listed in Appendix I
per compensable hour of work.

 

B.

The contribution rate shall be as listed in Appendix I per compensable hour.
Contributions will be made on behalf of newly hired employees beginning the
first day of the month following their first full month of employment.

 

C.

Any covered employee who is a participant in the AEPTF may elect to reallocate
the contributions made by the Employer to the AEPTF according to the rules
regarding the reallocation of contributions from the Defined Benefit Plan to the
Defined Contribution Plan as outlined in the Trust Plan documents. If an
employee makes application to the Plan Administrator for a reallocation and the
application is approved, the Plan Administrator will notify the Employer of the
new allocation of contributions. The Employer agrees to remit future
contributions according to such instructions, except when it appears that to do
so would bring the individual employee’s pension benefit requirements below
those necessary to fund the employee’s ultimate pension benefits. The allocation
will continue in effect until the Plan Administrator notifies the Employer of a
subsequent reallocation or until it appears that the employee’s pension benefit
requirements fall below those necessary to fund the employee’s ultimate pension
benefits. Nothing in this supplemental agreement will cause the Employer to
contribute more or less on behalf of an employee than the amount specified in
the collective bargaining agreement.

 

- 78 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

13.4

Apprenticeship Training

 

The Company agrees to contribute $0.15 to the Alaska Joint Electrical
Apprenticeship and Training Trust (“AJEA&TT”) per compensable hour for all
employees in IBEW Journey and apprenticable positions (Appendix V), except for
hours worked by temporary employees described in Section 5.9.

 

 

13.5

Alaska Electrical Money Purchase Pension Plan

 

Regular employees shall be eligible to participate in the Alaska Electrical
Money Purchase Pension Plan.

 

 

13.6

401(k) Savings Plan

 

Regular employees shall be eligible to participate in the Company Employee 401
(k) savings plan under the terms and conditions in place as of the effective
date of this Agreement. The Parties agree to meet and negotiate over any
significant changes to this benefit.

 

 

13.7

Movement of Monies

 

For the year 2020 and the year 2022, the bargaining unit shall be allowed the
movement of monies, once per calendar year, from wages to defined benefit
pension, so long as:

 

1)

The negotiated package price does not change;

 

2)

a majority of those employees in the same classification elect to do so;

 

3)

The trustees of the respective plans approve all proposed changes.

 

- 79 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

13.8

Long Term Disability Income Insurance Plan

 

The Company will provide Long Term Disability (LTD) Income Insurance Plan
benefits for eligible regular, full-time employees.

 

A.

The provisions of the Company LTD Plan will govern and control in any case where
conflict might arise or be claimed to exist between any provision of the LTD
Plan and any provision of this Agreement.

 

B.

The Company will advise the Union in writing before implementing any significant
change in the design or administration of the LTD Plan that directly affects the
employees covered in this Agreement.

 

 

13.9

Communication Services

 

The Company shall provide employees with a discount of no less than 15% on all
ACS residential (non-business) monthly recurring services (Local, Long Distance,
Wireless and Internet but not DISH).

 

Any employee that makes use of a competitor’s service when service is available
from ACS shall not be eligible for this benefit on any of their ACS services.
Additionally, employees outside of ACS service areas that use the services of a
non-IBEW signatory service provider when the services of an IBEW signatory
service provider are available shall not be eligible for this benefit (i.e. an
employee can choose between MTA television service, GCI television service or
DISH TV). If employee elects to use GCI they shall not be eligible for the ACS
communication benefit but would receive this benefit if they choose MTA or
DISH).

 

Employees who have two delinquent payments within a 12 month period will lose
the Communications Services benefit for one year.

 

 

13.10

Education Assistance Program

 

The Company is committed to providing opportunities for employees to improve
present job performance and to prepare for reasonably attainable jobs within the
Company.

 

 

A.

The Company will reimburse to the employee qualified tuition expense in
connection with courses of study from an accredited or state approved
post-secondary educational institution, trade school or tuition, as part of an
appropriate qualified professional certification provided by a third party
vendor that an employee successfully completes, provided that the course of
study is related to the employee’s current job or other reasonably attainable
Company position. To receive funds or to determine eligibility for classes or
certifications, employees should refer to the Company’s Operating Policy and
Procedure for the Education Assistance Plan.

 

- 80 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

B.

Qualified reimbursable expenses include: tuition, registration fees, examination
fees, and laboratory charges provided the employee obtains a satisfactory (“C or
better”/”pass”) grade. Student fees, transportation, late fees, drop/add fees
and other expenses are not covered.

 

 

C.

The refund shall be for 100% of all classes taken each calendar year, up to a
yearly limit per employee of $5,000.00.

 

 

D.

In order to obtain tuition reimbursement, the employee must have obtained
written approval, prior to course enrollment, from their Director or Vice
President and Human Resources, that the proposed course is qualified under (A)
above, and once the course is completed, provide documentation of successful
completion and tuition expenses paid.

 

 

E.

At the time of course completion, the employee is required to sign the Request
for Education Assistance form committing to repay the Company in the event of
voluntary termination within three hundred sixty (360) calendar days after
completion of the course. The schedule of required repayment is as follows:

 

Time of Voluntary Termination

after Course Completion

Repayment due to

Company

<3 months (90 days)

100%

3 < 6 months (180 days)

75%

6 < 9 months (270 days)

50%

9 <12 months (360 days)

25%

12 +months (361+ days)

0%

 

 

13.11

IBEW Hardship and Benevolent Fund (IHBF)

 

The Company shall deduct from members’ net pay $0.05 per compensable hour worked
by all bargaining unit employees. These deductions will be transmitted in
accordance with mutually established payroll procedures to the designated
Trustee.

 

 

13.12

Legal Benefits

 

Eligible employees will have access to legal benefits through the ACS Employee
Assistance Program (EAP). ACS will pay 100% of the cost of the EAP, and maintain
the EAP with legal benefits at the current level through the life of the
Agreement.

 

- 81 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

13.13

FTO Leave Donation

 

Any employee with a balance of no less than 80 hours of accrued FTO wishing to
donate accrued FTO hours may do so in the following manner:

 

 

A.

An employee will indicate the amount donated on the appropriate form in
increments of not less than four hours.

 

 

B.

The Company will, for purposes of computation, apply the donated FTO, prorated,
to the recipient's leave account.

 

 

C.

Once FTO is donated, it is irretrievable by the donor.

 

 

D.

An employee above 440 hours, as of December 31 of any given year, will not be
allowed to donate the additional accumulated FTO.

 

 

E.

The maximum FTO that an employee may donate in a calendar year is 40 hours.

 

 

13.14

Achievers of Excellence.

 

ACS administers a program called “Achievers of Excellence” that provides
recognition for employees who have exemplified the Company’s:

 

 

●

Values of ownership, performance, customer service, integrity, urgency and
commitment, teamwork and individuality, social responsibilities, and
responsibility and accountability;

 

●

Commitment to growing our number of loyal customers; and

 

●

Drive to compete as an integrated telecommunications provider.

 

 

The IBEW shares the Company’s goal of pursuing excellence and supports its
members in demonstrating the Achievers of Excellence values, commitment and
drive.

 

The Company and the Union acknowledge that terms and conditions of employment
are a matter of collective bargaining for those workers represented by the IBEW.
However, the Parties also recognize that it can be an advantage in a high
performance environment to recognize and reward exemplary performance promptly
and in a manner that is appropriate under the circumstances.

 

Accordingly, the Union agrees that the Company may include the represented
employees in the Achievers of Excellence program, subject to the following:

 

1.     Awards under the program may be in the form of cash, a gift (e.g., a gift
card, a product, a recognition lunch, etc.), or time off (permission to leave
work an hour early on a given day).

 

- 82 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

2.     When awards in excess of $250 in value are made to any individual
represented employee, the Company will provide written notice to the Union
noting the identity of the individual, the amount of the award and the reason
for the award.

 

3.     An award may not be made to the same employee more than once in any
calendar quarter.

 

4.     The issuance of any awards is within the Company’s discretion, although a
recommendation for an award to a represented employee may come from within the
represented workforce, from a customer, or from the IBEW leadership.

 

5.     The decision to issue or not issue an award shall not be subject to the
grievance procedure, except that the Union may file a grievance at the Second
Step of the Grievance Procedure if it has a good faith reason to believe the
Company has administered the program in a manner that willfully discriminated
against an employee for Union activity or in violation of Section 1.13
(Non-Discrimination).

 

6.     The Company will ensure that awards are made in a fair and impartial
manner, and that employees across the bargaining unit are given consideration
for awards on an equitable basis.

 

- 83 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE XIV - PAYDAYS

 

 

14.1

Paydays

 

Employees shall be paid on a bi-weekly basis, with regular paydays as designated
by the Company. If a payday falls on a holiday or a bank holiday, payday shall
be on the preceding business day.

 

 

14.2

Wage Increase

 

Any increase in wages shall be effective on the first day of the pay period
closest to the effective date to the payroll action.

 

 

14.3

Pay upon Separation

 

When separated from employment, an employee shall receive all accrued earnings
not later than 72 hours from the time of termination, excluding Saturday,
Sunday, or legal holiday, or as otherwise required by Alaska law.

 

 

14.4

Annual Incentive Compensation

 

A.

Incentive compensation eliminated for 2017, 2018, and 2019.

 

B.

Incentive compensation resumes in 2020 (to be paid in 2021) and extends through
the payout accrued in 2023 but paid in 2024.

 

C.

Employees will receive an annual (non-base) cash bonus no later than the first
payday in April at the following rates, 1.5% of the employee’s base wage if 95%
of the EBITDA Target is met in increments of 0.3% bonus for each 1% increase in
EBITDA, up to a maximum of 4.5% if 105% of the EBITDA Target is met. If the
combined amount of the base wage increase and the performance bonus is less than
Consumer Price Index (CPI) for Anchorage (from July 1, of the year before the
performance period to June 30 within the performance period) the bonus will be
adjusted so that the combined amount equals the CPI.

 

- 84 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

D.

Annual Incentive Calculation Methodology:

 

 

1.

Calculations are based on the employee’s regular annual base wage rate for the
employee’s time in the represented position. This is the regular base pay rate
of the employee through the year excluding any OT, shift differential, or other
miscellaneous additional pay.

 

 

2.

The base wage rate will be pulled at the end of the performance (calendar) year.
Regardless of the number of positions (represented) throughout the year, the
calculations are based upon the rate on December 31 and will be the employee’s
hourly base rate multiplied by 2080 (full year).

 

 

3.

The proration for time in the position, for new employees in a represented
classification, will be done on a monthly basis through the end of the calendar
year. If an employee is in the position for more than half the month, we will
recognize the month as a credited month for payout.

 

 

4.

Incentive Compensation will be prorated based on the employee’s FTE status. All
employees classified as FTE will be placed at a 1.0 and all PT employees will be
classified as a .5 for proration purposes.

 

 

5.

If an employee moves between represented and non-represented Incentive
Compensation plans, the employee will be paid in accordance to the plan rules
and based on their prorated time in each plan.

 

 

6.

For the Company payout percentage, EBITDA will be used as the Company
performance measure in accordance with the annual goal set by the Company for
the corporate annual incentive plan for the payout year.

 

 

7.

Employees must be actively employed with Alaska Communications, on the date of
the payout, in order to receive payment.

 

- 85 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

ARTICLE XV - MISCELLANEOUS

 

 

15.1

Tools

 

 

A.

The Company agrees to furnish to all employees all necessary equipment, tools,
climber pads, climber gaffs for climbers using removable gaffs, climbers, body
belts, safety and climber straps and other devices necessary to maintain the
standard of service required by the Company and to keep such items in good
working condition. The Company shall determine what items will be used by
regular employees and necessity for replacement. Worn or broken tools will be
replaced by the Company on presentation of such tools by the employee. Unless
exceptions are approved by the District Manager, employees are required to turn
in all tools and equipment immediately upon separation; will be responsible for
loss, theft, and misuse of tools; and replacement of such tools will be at the
employee’s expense.

 

 

B.

Employees in the Fleet Services unit will furnish their own tools appropriate to
their trade and classification level. The Company shall pay such regular
employees a tool replacement and steel-toed safety shoes allowance of $100.00
each month payable on a bi-weekly basis.

 

 

C.

All employees in classifications involving vehicle maintenance will be required
to wear steel-toed safety shoes in their work areas as required.

 

 

15.2

Lockers

 

Where appropriate, the Company will provide lockers for clothing, tools, etc.,
of employees. Where required, facilities for drying clothing and equipment will
be provided.

 

 

15.3

Personal Vehicles

 

No employee shall utilize his own personal vehicle to transport employees, tools
and materials to any job or to the shop. Employees shall use vehicles either
owned or operated by the Company. With the express approval of the employee’s
foreman, an employee may utilize their personal vehicle to report from one work
site to another work site and shall be entitled to mileage reimbursement in
accordance with the Company’s policy. Employees reporting from one work location
to another shall be in pay status.

 

- 86 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

15.4

Security Camera and Electronic Monitoring

 

In order to augment security for the Company’s employees, properties and
equipment, and to take actionable measures to provide for a healthy and violence
free workplace, the Company and the Union outline the following intentions for
the Company’s use of security cameras and electronic monitoring:

 

 

A.

The Company’s primary purpose for the installation, monitoring and image
management of any security camera system is to ensure employee and property
safety. The Company's primary purpose for electronic tracking and monitoring is
for business purposes.

 

 

B.

The Company's intent is not to continuously monitor any camera or device that
has a tracking or monitoring function for the explicit purpose of covert
employee supervision.

 

 

C.

The Company reserves the right to utilize supplemental camera footage or
tracking and surveillance information for a workplace investigation, as long as
the standard investigation guidelines are followed and the footage, tracking,
and/or surveillance information directly relates to the investigation.

 

 

D.

The Company will make a good faith effort to notify the Union ten working days
prior to the installation of any new camera(s) added to a work area, or
activation of any tracking or surveillance on any device. Notifications for new
security cameras will include the location of the camera(s), the general
observational area of the camera(s), and the date of expected operation.
Notifications for new electronic monitoring devices will include which device,
or group of devices, will be activated and the date of expected operation.

 

 

E.

The Union will not disseminate nor publish the location(s) of security cameras
or electronic monitoring devices, and will refer employee inquiries regarding
such devices to Company’s Human Resources department.

 

 

15.5

Process and Technology Advisory Committee

 

 

A.

The Process & Technology Advisory Committee will be composed of a Vice President
and two subject matter experts representing management and the Chief Steward and
two subject matter experts representing the Union.

 

 

B.

This committee is not a standing committee but the membership of this committee
will depend on the Process or Technology or Combination of both needing to be
discussed. The purpose of this committee is to review and discuss issues and
methods of implementation, and to then forward their recommendations to the
leadership of the Company.

 

 

15.6

Enterprise Line of Business

 

A.

Enterprise Line of Business

 

 

1.

The ACS Enterprise Line of Business (ELOB) is focused on serving large scale
commercial, carrier and government customers. Provision of ELOB services
requires an integrated program management structure to operate components that
include a fiber optic cable connecting Alaska to the Contiguous United States
(CONUS), a diverse fiber optic route between Anchorage and Fairbanks, an
in-state fiber network to selected enterprise customer premise locations, and a
Vendor operated Network Operations Center (NOC) in CONUS-based hosted
facilities.

 

- 87 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

2.

The Company’s Enterprise Business Plan is a strategic initiative to maintain
revenue growth as traditional services, such as local exchange telephone
services, may decline. The ELOB initiative also represents a significant
opportunity for the Company’s represented workforce to develop new skills and
enhance their professional capabilities and future employment opportunities. The
Parties are jointly committed to supporting the successful execution of the
Enterprise Business Plan, while concurrently overseeing the skills upgrade and
training of the represented workforce to enable them to be successful and
participate in the Company’s growth.

 

B.

Integrated Program Management Structure

 

 

1.

The ELOB operates with a multi-location Integrated Network Management Center
(I-NMC), linking the Company’s Network Operations Control Center in Anchorage
(“Anchorage NOCC”) with the Nortel CONUS-based Network Operations Control Center
(“Vendor NOC”). The Vendor NOC is a hosted facility, which includes access to
redundant Vendor facilities in other CONUS locations. These hosted facilities
can only be operated by Vendor’s employees (“Vendor Staff’). The I-NMC provides
the essential business continuity, capabilities and best practices required by
sophisticated Enterprise customers and is necessary to the success of the ELOB
venture.

 

 

2.

Achievement of uninterrupted network monitoring, trouble resolution and managed
services offered by the I-NMC necessarily results in a sharing of certain
defined responsibilities and job functions between the Anchorage NOC and the
Vendor NOC. Such sharing involves work performed by Bargaining Unit members in
Anchorage and accordingly requires the agreement and cooperation of the Union,
as set forth in this Section.

 

C.

Anchorage NOC

 

 

1.

To support the functionality of the I-NMC, the Anchorage NOC will be fully
equipped to provide access to the same systems and technical capabilities that
are available in the Vendor NOC. This includes installation of the necessary
equipment, such as software, servers and work stations in the Anchorage NOC.

 

 

2.

The Anchorage NOC is staffed by represented employees of the Customer Support
and Network Management Group (“ACS Staff’), a multi-skilled workforce trained to
handle the following two primary areas of responsibility: (1) Managed Services
for supporting enterprise customers, and (2) Network Operations.

 

- 88 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

D.

Cooperative Sharing Arrangement.

 

 

1.

Work currently performed by represented Alaska Communications’ employees falling
under these shared responsibilities and the I-NMC is and shall remain Bargaining
Unit work. The Union has entered into this cooperative sharing arrangement to
facilitate the success of the Enterprise Business Plan and to provide
opportunities to Bargaining Unit members to enhance their skill sets and enjoy
more rewarding careers.

 

 

2.

Pursuant to this Section, Alaska Communications Staff and Vendor Staff, in
jointly supporting the integrated functions of the I-NMC, will share the
responsibilities for performing the monitoring, surveillance and performance
management of the Alaska Communications network with regard to functions related
to reporting, escalations, 1st level restoration, internal and external
coordination. These shared responsibilities and the procedures for their
implementation are documented in the Operations Plan, which has been furnished
to the Union. This Operation Plan follows and implements the guidelines set
forth below. The Company will notify the Union in advance and offer the
opportunity for comment before making substantive modifications to the
Operations Plan in the future. To the extent that the effect of any such
proposed modifications would be to alter the terms of this Section or negatively
impact the Bargaining Unit, the Parties will reach mutual agreement prior to
implementation of the changes.

 

E.

Guidelines for the Multi-Location I-NMC

 

 

1.

Staffing and Operations:

 

 

a.

The I-NMC will operate on a 7x24 basis, 365 days a year.

 

 

b.

It will be jointly staffed by Vendor Staff based in Vendor locations and
Alaska-based Alaska Communications Staff. Both Vendor and ACS shall contribute
staff for every shift and this multi-location team will jointly monitor the
entire ACS network.

 

 

c.

Alaska Communications Staff assigned to the I-NMC shall be subject to the terms
of the Collective Bargaining Agreement.

 

 

d.

Specific team size for every shift in the Anchorage NOC shall be determined by
the Company.

 

 

e.

The Anchorage NOC will use the systems infrastructure (e.g. software, servers,
work stations) provided by the Vendor.

 

 

f.

Operation of the I-NMC will follow detailed processes and procedures to be
developed jointly by Alaska Communications and Vendor.

 

 

g.

Alaska Communications staff will be trained and equipped to perform all
essential I-NMC functions performed by Vendor staff, ensuring parity of skills
within the team.

 

- 89 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

2.

I-NMC Monitoring Activities:

 

 

a.

Support the Alaska Communications’ network, including wireline, wireless,
internet, local, long distance, voice, data, submarine, terrestrial, various
applications (e.g., voice mail, etc.) and other services, both within and
outside of Alaska.

 

 

b.

Reactive fault management, which consists of:

 

 

i.

network alarm monitoring, and

 

 

ii.

1st level restoration.

 

 

c.

Fault escalations for restoration purposes to appropriate Alaska Communications’
Staff or network element Vendors (e.g., Nortel, Cisco, etc.) based on defined
processes and procedures.

 

 

d.

Monitoring and reporting network change management activity and compliance with
the Company’s current network change control policies and procedures.

 

 

e.

Monitoring and reporting of all outages, including the reporting of progress,
internal and third party coordination, resolution escalations as appropriate,
etc.

 

 

f.

Serving as a point of contact for Lawful Intercept requests from law
enforcement, including any Emergency Call Tracing, as authorized by the
Company’s legal department or pursuant to established Alaska Communications’
policies and procedures.

 

 

g.

Maintaining familiarity with and adherence to customer Service Level Agreement
(“SLA”) service levels and monitoring of customer specific solutions (e.g.,
E911, etc.), in order to escalate problems immediately within Alaska
Communications.

 

 

3.

Call Outs:

 

 

a.

Call outs of Tier 3 Staff or other Alaska Communications resources necessary to
address customer initiated trouble calls shall primarily be made by the Alaska
Communications’ Customer Support and Network Management Group or by the Alaska
Communications’ dispatch function, as warranted.

 

 

b.

If circumstances arise where the Vendor NOC becomes aware of a need to initiate
a call out to address customer initiated trouble calls the Vendor Staff will
report the need to the Anchorage NOC. Only in a service affecting situation when
the Anchorage NOC is unable to make the call out, for whatever reason, will the
Vendor NOCC attempt to contact Alaska Communications’ Tier 3 Staff directly.

 

- 90 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

c.

All “call outs” will be executed in a manner necessary to meet SLAs and
consistent with safe working procedures.

 

 

d.

Call outs for non customer initiated trouble calls will be made by the I-NMC
staff of either the Vendor or ACS.

 

 

4.

Catastrophic Failures:

 

 

a.

In the case of a catastrophic failure of the Anchorage NOC, the Vendor NOC shall
become the primary NOC with all responsibilities of reporting any outages or
system failures, escalations, internal and external coordination of the total
Alaska Communications’ network.

 

 

b.

In the case of a catastrophic failure of the Vendor NOC, the Anchorage NOC may
be assigned some or all of the Vendor NOC responsibilities or may work with a
back-up Vendor NOC if necessary.

 

 

5.

ACS Customer Support and Network Management Group:

 

 

a.

Staff the Anchorage NOC for performing the functions described above.

 

 

b.

Perform the responsibilities of Tier 2 Trouble Resolution and Managed Services
Desk.

 

F.

Training and Development of Alaska Communications’ Staff

 

 

1.

Alaska Communications’ views network monitoring as a core competency.
Accordingly, the Company shall train and maintain the skills to effectively
perform network monitoring activities as a long-term part of its Enterprise
Business Plan.

 

 

2.

The Company shall develop and maintain a Comprehensive Training Program to
provide the necessary training and certifications for Bargaining Unit employees
assigned to the Customer Support and Network Management Group. It is understood
that ongoing training on Enterprise customer requirements, including SLA’s and
new services, technologies, and equipment needed to serve these customers, will
be covered under the training program.

 

 

3.

Alaska Communications’ shall invest no less than $250,000 per year for 2010 and
2011 for the Comprehensive Training Program and other training for Bargaining
Unit employees in the Network functional area, which includes the Customer
Support and Network Management Group. The Company will meet with the Union
annually, on or before March 1 of each year, to provide an overview of the
Comprehensive Training Program and such other training planned for the Network
functional area.

 

 

4.

These training programs will be designed to provide the Bargaining Unit
employees with the skills needed to support the Company’s current and potential
new lines of business, respond to technology changes and expand employment
opportunities for the represented workforce.

 

- 91 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

5.

The Company agrees that no represented Alaska Communications’ employee will lose
employment as a result of this sharing of responsibilities and the necessity of
any work being performed by such Vendor NOC. Further, Alaska Communications’
Staff will be maintained at a level that permits adequate staffing of the
Anchorage NOC and supports the training and development commitments to the
employees.

 

G.

Subcontracting

 

 

1.

Terrestrial cable-related construction and maintenance activities in Alaska will
be governed by the relevant provisions of the Collective Bargaining Agreement.
This includes right of way clearing, installation of power to the structures or
in the structures, for telecommunications cable and equipment design and
installation up to the demarcation at the SONET Interface to the Submarine Line
Terminating Equipment (SLTE).

 

H.

Implementation, Interpretation and Dispute Resolution

 

This Section represents the Parties’ full and final agreement addressing issues
arising from the development, design, construction and operation of the ELOB.

 

This Section does not expand the scope of Bargaining Unit work.

 

All terms in this Section shall be construed and interpreted under the framework
of the Collective Bargaining Agreement. However, to the extent that any specific
provision of this Section is inconsistent with the terms of the Collective
Bargaining, this Section shall control.

 

To facilitate prompt resolution of any disputes arising under this Section, a
grievance related to and arising under the terms of this Section may be brought
at the second step of the grievance procedure.

 

For purposes of this Section “1st level restoration” is defined as the initial
process of remote fault clearing, problem resolution and device restoration.
Examples include circuit resets, software reloads, processor activity switch,
protect patch switch, etc.

 

 

15.7

Providence Contracts

 

The Company and the Union recognize that customer requirements can place
additional terms and conditions upon Alaska Communications employees who perform
work on those projects. In order for Alaska Communications to secure ongoing
work from Providence Health and Services, and in order for bargaining unit
personnel to continue to perform this work, the Company and the Union agree to
the following terms:

 

A.

The Company will endeavor to secure volunteers for work on Providence property
or the Providence network. If the Company is not able to secure enough
volunteers to form a large enough pool of workers to perform the work, the least
senior qualified employee in that classification and district will be added to
the pool.

 

- 92 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

B.

Employees in the pool of available employees will be subject to enhanced
background checks, drug screening, and medical screening as specified in
Amendment No. 1 to Alaska Communications Master Enterprise Services Agreement
(on file with Human Resources). Such employees will need to successfully pass
the enhanced background check, drug screening, and medical screening in order to
complete work for the Customer.

 

C.

The Company agrees to cover all costs of initial and/or annual screenings and
vaccinations.

 

 

15.8

ConocoPhillips Alaska Agreement

 

In order to create a presence on the North Slope, the Company has established a
business relationship with ConocoPhillips Alaska (CPA). The Company and the
Union agree to the following:

 

A.

All Bargaining Unit employees assigned to work at a ConocoPhillips Alaska
property will abide by all provisions as outlined in the Master Services
Agreement (MSA) between the two companies. The Company agrees to provide the
Union with any modifications to the MSA which directly affect Bargaining Unit
employees.

 

B.

All Bargaining Unit employees assigned to work at a ConocoPhillips Alaska
property will participate in a CPA DOT-Random pool, separate from ACS’ standard
DOT-Random pool, conducted by ACS.

 

C.

All Bargaining Unit employees assigned to work at a ConocoPhillips Alaska
property will abide by all provisions as outlined in the CPA’s Code of Business
Ethics and Conduct, and will sign the acknowledgement form located in the
“CPA/ACS - Master Services Agreement Policy 511.1”.

 

D.

The Union agrees to waive 1.8 Subcontracting to allow only those non-signatory
contractors outlined in the MSA to submit bids for subcontracting work on CPA
projects, as required by the MSA. This waiver is exclusively for CPA
subcontracting projects on the North Slope.

 

E.

The Union agrees to allow ACS to offer employment to the individuals performing
this work for the outgoing contractor, an IBEW-signatory employer, to be
directly hired by Alaska Communications into the Slope Technician
classification. Future hires into this classification will be done in accordance
with Article V of the Collective Bargaining Agreement.

 

The Parties agree that this in no way modifies, substitutes, or changes any of
the provisions of the Collective Bargaining Agreement (‘CBA’) between the
Parties.

 

- 93 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

15.9

Bidder List

 

 

A.

The Union will be on the bidder list for all projects involving new
construction, communications maintenance, and electrical work.

 

 

15.10

Telecommuting

 

A.

Based upon various factors such as broadband connectivity, suitability of
environment, and typical efficiency and performance of the employee the Company
may, at its own discretion, approve telecommuting arrangements for employees.

 

B.

The Company and the Union have mutually agreed to a telecommuting policy. The
policy and any associated worksheets or forms are on file with the Company and
the Union.

 

C.

Changes or modifications to the telecommuting policy that affect terms and
conditions of represented employees and that are not the result of changes to
federal, state, or municipal legislation or ordinance will be negotiated by the
Parties and subject to the grievance and arbitration process.

 

D.

The Company will inform the Union of any changes in the telecommuting policy
required under federal, state, or municipal law or regulation. The Company will
provide written notice of the change prior to implementation, when possible.

 

E.

The Company will reimburse employees for all required work-related
communications charges in accordance with the policy referenced in “B” above.

 

- 94 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

15.11

Jurisdictional Lines

 

The Parties agree to the following jurisdictional lines between Bargaining Unit
and non-bargaining unit work at Alaska Communications and its subsidiaries (“the
Company”).

 

1.

Jurisdictional Lines

 

I.

 

 

a.

Service Flow – The parties agree to the following Service Flow Chart. Green
represents Alaska Communications Bargaining Unit work. Red represents
non-Bargaining Unit work. Yellow depicts areas where work may be performed by
either non-Bargaining Unit employees and/or Bargaining Unit employees.

 

[acnchart.jpg]

 

 

b.

Firewalls

 

i.

Customer premise equipment firewalls (hardware and software) provided as part of
a telecommunications solution between the public network and the customer
network will be Engineered, Configured, Managed, and Deployed by Alaska
Communications Bargaining Unit employees. Managed security services (not
firewalls) offered by the Company (e.g., IT Security Appliances, IPS (intrusion
protection services), Application Control, Content Filtering, graphical logs,
gateway Anti-Virus/Anti-SPAM, Reputation Services, and user awareness) will be
Engineered, Configured, Managed, and Deployed by Alaska Communications
non-Bargaining Unit employees/contractors, except as noted in d.i (Integrated
Access Devices) below.

 

ii.

Deployment of an integrated customer premise equipment security device that is
more than a firewall, (e.g., IT Security Appliances, IPS (intrusion protection
services) Application Control, Content Filtering, graphical logs, gateway
Anti-Virus/Anti-SPAM, Reputation Services, and user awareness) and is not
performing a Network function, will be physically Deployed by Alaska
Communications Bargaining Unit personnel. Engineering, Configuration, and
Management of the integrated customer premise equipment security device will be
performed by Alaska Communications non-Bargaining Unit employees and/or
contractors, or Alaska Communications Bargaining Unit employees at Management’s
discretion as assigned from time to time. To be considered an integrated
security device, there must be multiple security features deployed on the
integrated customer premise equipment security device (i.e., – more features
than a firewall).

 

- 95 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

iii.

Cloud based security solutions not deployed as a part of the Alaska
Communications Telecommunications Solution will be Configured, Deployed, and
Managed by Alaska Communications non-Bargaining Unit employees and/or
contractors, or Alaska Communications Bargaining Unit employees at Management’s
discretion as assigned from time to time.

 

iv.

Specific customer security requirements may require use of third party solutions
not provided by Alaska Communications employees – (e.g., HIPAA Business
Associate Agreement, CJIS, etc.).

 

 

c.

Routers

 

i.

Customer premise equipment routers (hardware and software) will be Engineered,
Configured, Managed, and Deployed by Alaska Communications Bargaining Unit
employees.

 

 

d.

Integrated Access Devices

 

i.

Where multiple functions are included and deployed in one customer premise
device (combination router, firewall, switch, security features, etc.), and
services can be partitioned for different users, the services identified in this
attachment as Bargaining Unit work will be performed by Bargaining Unit
employees and services identified in this attachment as non-Bargaining Unit work
will be performed by non-Bargaining Unit employees, cloud-based vendors, and/or
contractors. Bargaining Unit employees will administer device access and
permissions. Bargaining Unit employees will physically Deploy the device.

 

 

e.

Wide Area Network (WAN) Optimization

 

i.

Customer premise equipment WAN optimization (hardware and software) provided
will be Engineered, Configured, Managed, and Deployed by Alaska Communications
Bargaining Unit employees.

 

 

f.

Local Area Network (LAN) Switch

 

i.

Deployment of all LAN switch hardware at the customer premise will be performed
by Alaska Communications Bargaining Unit employees, unless mutually agreed
otherwise.

 

ii.

For LAN switches deployed as part of a Telecommunication Solution (e.g., to
support a PBX) or where Managed IT services are not provided to the customer,
Alaska Communications Bargaining Unit employees will Engineer, Configure, and
Manage the LAN switch.

 

iii.

For LAN switches deployed as part of an IT infrastructure, the Engineering,
Configuration, and Management will be performed by Alaska Communications
non-Bargaining Unit employees and/or contractors, or Alaska Communications
Bargaining Unit employees at Management’s discretion as assigned from time to
time.

 

iv.

The Company may use a two-box solution comprised of f ii and f iii above.

 

- 96 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

g.

Network Function Virtualization (NFV)

 

i.

Hardware and software that is deployed utilizing NFV as part of the Alaska
Communications Telecommunications Solution which provides the same functions
described above that are identified as Alaska Communications Bargaining Unit
work will be Engineered, Configured, Managed, and Deployed by Alaska
Communications Bargaining Unit employees.

 

ii.

Cloud based Vendor NFV solutions not deployed as part of the Alaska
Communications Telecommunication Solution will be Engineered, Configured,
Deployed, and Managed by Alaska Communications non-Bargaining Unit employees
and/or contractors, or Alaska Communications Bargaining Unit employees at
Management’s discretion as assigned from time to time.

 

 

h.

PBX/Hosted VoIP

 

i.

Customer premise PBX (hardware and software) will be Designed, Engineered,
Configured, Managed, and Deployed by Alaska Communications Bargaining Unit
employees.

 

ii.

Alaska Communications Hosted VoIP provided on our core telecommunications
network (e.g., MetaSwitch) – in the network and customer premise will be
Engineered, Configured, Deployed, and Managed by Alaska Communications
Bargaining Unit employees.

 

iii.

Other third party cloud based VoIP solutions not deployed as part of the Alaska
Communications Telecommunications Solution will be Designed, Engineered,
Configured, and Managed by the vendor, Alaska Communications non-Bargaining Unit
employees and/or contractors, or Alaska Communications Bargaining Unit employees
at Management’s discretion (as assigned from time to time) except phones at the
customer premise will be deployed by Alaska Communications Bargaining Unit
employees (e.g., Mitel Cloud, Avaya Cloud manufacturer hosted solution, etc.).

 

 

i.

Inside Wiring

 

i.

Customer inside wiring will be Engineered and Deployed by Alaska Communications
Bargaining Unit employees.

 

 

j.

Consumer Wireless MDU

 

i.

Bargaining Unit employees will Engineer, Configure, Deploy, and Manage
commercially launched consumer MDU solutions.

 

ii.

Cloud based Vendor wireless MDU solutions not deployed as part of the Alaska
Communications Telecommunications Solution will be Engineered, Configured,
Deployed, and Managed by Alaska Communications non-Bargaining Unit employees
and/or contractors, or Alaska Communications Bargaining Unit employees at
Management’s discretion as assigned from time to time. Alaska Communications
Bargaining Unit employees will deploy equipment at the customer premise.

 

- 97 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

 

k.

Nothing in this Section constitutes a waiver of any part of the Collective
Bargaining Agreement. 

 

 

l.

The Parties may meet as needed to discuss industry technology changes. Any
exceptions to this Section will be mutually agreed to by the Parties.

 

 

2.

Settlement Payments:

 

a.

The Employer agrees to make an annual (non-base) cash payment for each of the
years specified below (2017-2018), to be equally divided among all members of
the ACS bargaining unit actively employed on the date this Agreement was signed
and who are actively employed on the date of payment for each specified year.
The amounts below are total gross dollars, and all required taxes, withholdings,
deductions, and assessments will be deducted from each eligible employee’s
paycheck.

 

i.

$250,000 on the regular pay date associated with the 2nd pay period in June
2017.

 

ii.

$250,000 on the regular pay date associated with the 2nd pay period in December
2018.

 

 

3.

Potential Representation of System Administrators, Solution Architects, and
Internal Service Desk Technicians:

 

a.

The Union waives the right to represent employees in the Solution Architects,
Systems Administrators (Systems Administrators I, II, III, IV, and Technical
Team Leads), and Internal Service Desk Technician classifications until November
23, 2019. After this date, the parties agree to the following process:

 

 

i.

If the Union obtains a showing of majority status of employees in any of the
three, separate following Groups:

 

a.

Group 1 – Solution Architects;

 

b.

Group 2 – Systems Administrators (i.e., Systems Administrators I, II, III, IV
and Technical Team Leads);

 

c.

Group 3 – Internal Service Desk Technicians

 

The Company will voluntarily recognize the Union as the representative of the
employees in such Group, and the parties will negotiate appropriate terms and
conditions of employment (e.g., as the parties negotiated terms and conditions
for Slope Technicians) for employees in the specific group within the ACS CBA.
If, however, after November 23, 2019, the Union seeks to organize any
alternative subset of the employees designated in Paragraph VI.a., (e.g., only
the System Administrators I) the Company and the Union will retain all rights
and obligations under the NLRA, and the Employer is not obligated to grant
voluntary recognition under Section 1.9 of the CBA.

 

- 98 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

Definitions

 

Design – pre-sales activity to develop a solution for a customer. Pre-sales
design for all the aforementioned services are performed by Alaska
Communications non-Bargaining Unit employees (e.g. – Sales Engineers and
Solutions Architects), except for PBX services that are designed by Alaska
Communications Bargaining Unit employees.

 

Engineering – post sales activity to actualize the pre-sale design sold to the
customer.

 

Configure - the process of setting network controls, flow, and operation to
support the customer premise equipment.

 

Deploy/Deployment – physical placement or installation of customer premise
equipment or cable at the customer location.

 

Manage – on-going monitoring, troubleshooting, and maintaining of customer
premise equipment.

 

Telecommunication Solution includes voice, data, and internet services delivered
on the Alaska Communications Network (including the underlying equipment, etc.
to engineer, configure, and manage) and may include a Firewall, WAN
Optimization, Router, Switch, PBX, Hosted VoIP, or e911 at the customer premise
or virtualized in the Alaska Communications Network.

 

- 99 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX I -WAGE STRUCTURE

 

[chart1.jpg]

 

- 100 -

--------------------------------------------------------------------------------

 
2018-2023 Collective Bargaining Agreement 
 
[chart2.jpg]

 

- 101 -

--------------------------------------------------------------------------------

 

 

2018-2023 Collective Bargaining Agreement 
 
[chart3.jpg]
- 102 -

--------------------------------------------------------------------------------

 

 

[chart4.jpg]

 

- 103 -

--------------------------------------------------------------------------------

 
2018-2023 Collective Bargaining Agreement 
 
[chart5.jpg]
- 104 -

--------------------------------------------------------------------------------

 
2018-2023 Collective Bargaining Agreement 
 
[chart6.jpg]

 

- 105 -

--------------------------------------------------------------------------------

 

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX II - WAGE INCREASES

 

 

A.

Effective in the first full pay period of January 2018, all employees covered by
this collective bargaining agreement will receive a 1.0 % wage increase.

 

B.

Effective in the first full pay period of January 1, 2019, all employees covered
by this collective bargaining agreement will receive a 1.0 % wage increase.

 

C.

Effective in the first full pay period of January 1, 2020, all employees covered
by this collective bargaining agreement will receive a 1.5 % wage increase.

 

D.

Effective in the first full pay period of January 1, 2021, all employees covered
by this collective bargaining agreement will receive a 1.5 % wage increase.

 

E.

Effective in the first full pay period of January 1, 2022, all employees covered
by this collective bargaining agreement will receive a 1.5 % wage increase.

 

F.

Effective in the first full pay period of January 1, 2023, all employees covered
by this collective bargaining agreement will receive a 1.5 % wage increase.

 

Wage and Pension Tier

 

 

a.

At the first full pay period of October 2019, Schedule 2 employees (those hired
after January 1, 2013) in the Sales and Service Associate (SSA) classifications
will have their pension contribution rates increased by 50% of the difference
between Schedule 1 pension rates and Schedule 2 pension rates. Example: For a
Schedule 2 SSA, if the employee pension rate is $0.50/hour and the Schedule 1
pension rate is $3.00/hour, the Schedule 2 SSA’s pension rate will be raised to
$1.75/hour. At the time this change takes effect, the Company will cease any
matching 401(k) contributions.

 

 

b.

At the first full pay period of October 2019, Schedule 2 hourly rates will
increase by 50% of the difference between Schedule 1 and Schedule 2. Example:
For a given position, if the Schedule 2 hourly rate is $20.00 and the Schedule 1
hourly rate is $24.00, the Schedule 2 hourly rate will be raised to $22.00. 

 

 

c.

At the first full pay period of October 2021, Schedule 2 is eliminated. All
employees who had been on Schedule 2 will be placed at the appropriate pay and
pension step on the then-existing Schedule 1 that would ensure that the
employee’s base rate is not diminished. 

 

 

d.

New employees hired prior to October 1, 2021 will be paid based upon the
Schedule 2 rates existing at the time of hire until Schedule 2 is eliminated at
the first full pay period of October 2021.

 

- 106 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX III - SUPPLEMENTAL SICK PAY

 

 

SUPPLEMENTAL SICK PAY (SSP) Any FMUS employees with cashable SSP shall be cashed
out not later than two pay periods after the effective date of this Agreement.

 

- 107 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX IV – DEFINITIONS

 

 

Company’s Operating Policy and Procedure – a written document describing the
specific course of action to be followed for a particular circumstance or set of
circumstances.

 

DOT Covered Employees - Employees covered under Department of Transportation
(DOT) Testing Regulation 49 CFR Part 40.

 

Driver’s License - for positions requiring a driver’s license, an Alaska
driver’s license, or for applicants who are exempt by State or federal law (e.g.
military dependents) proof from any state’s department of motor vehicles is
required. Employees hired into a classification requiring a valid driver’s
license shall be required to provide proof of an Alaska Driver’s License within
30 days of hire.

 

Foreman - an employee who is in one of the following positions: General Foreman,
Foreman, or Lead.

 

Frozen Wage - a wage rate that by specific agreement has been maintained at a
level above the negotiated wage rate at the time the rate was frozen; a Frozen
Wage is not increased by the percentage amount negotiated for general wage
increases unless and until the maximum rate for the classification equals, or
exceeds the Frozen Rate, after which the Frozen Rate expires and the
classification wage rate maximum applies.

 

Grandfathered Wage - A wage rate that by specific agreement has been maintained
at a level above the negotiated wage rate; a Grandfathered Wage is increased by
the percentage amount negotiated for general wage increases, notwithstanding
that the increased rate may be above the maximum rate for the classification.

 

Journeyman - an employee who has either successfully completed an IBEW or other
apprenticeship program or otherwise attained Journeyman status through
experience and education.

 

OT Work Group - eligible, qualified employees included on a list identifying
those available for overtime opportunities within a Work Group.

 

Promotional Opportunity - a bidding situation where the total of the top wage
and pension of the applicant’s current classification is less than the total of
the top wage and pension for the classification for which applicant has applied.

 

Skill Group - a group of employees who share a specialty and who may be grouped
together on a common Overtime List or Standby List.

 

Specialty - a specialized skill set which allows an employee to perform a
category of functions or tasks (e.g., installation, maintenance and repair of
PBX systems) within a classification. Employees may have multiple specialties
that are applicable beyond their current classifications.

 

Work Group - the organizational entity (e.g., department) to which employees are
normally assigned to work (e.g., Construction, Field Services, Central Office,
etc.). A Work Group may consist of multiple Skill Groups with differing
Specialties

 

- 108 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX V - SCHEDULE A AND B FOR SECTIONS 13.1 AND 13.4

 

 

Schedule A

 

 

Chief Shop Steward

 

Field Technician Foreman

 

Field Technician

 

Fleet Service Foreman

 

Fleet Service Technician III

 

General Foreman

 

Network Engineer Foreman

 

Network Engineer

 

Network Technician Foreman

 

Network Technician

 

Service Delivery Specialist IV

 

Lead Service Delivery Specialist over SDS IV

 

Systems Engineer Foreman

 

Systems Engineer

 

North Slope Technician

 

Home Services Technician

Schedule B

 

 

Business Support Specialist

 

Facility Maintenance Foreman (except Electrician)

 

Facility Maintenance Technician (except Electrician)

 

Lead Business Support Specialist

 

Fleet Service Technician I

 

Fleet Service Technician II

 

General Lead

 

Materials Management Foreman

 

Materials Management Specialist

 

Sales and Service Associate

 

Lead Sales and Service Associate

 

Service Delivery Specialist (except SDS IV)

 

Lead Service Delivery Specialist (except over SDS IV)

 

Technical Support Foreman

 

Technical Support Specialist

   

- 109 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX VI - SCHEDULE A AND B FOR SECTION 7.1

 

 

Schedule A Classification Family

 

 

Network Technician

 

Field Technician

 

Facility Maintenance Technician

 

Fleet Service Technician

 

Materials Management Specialist

 

 North Slope Technician

 

Home Services Technician

Schedule B Classification Family

 

 

Network Engineer

 

Systems Engineer

 

Business Support Specialist

 

Service Delivery Specialist

 

Sales & Service Associate

 

Technical Support Specialist

 

- 110 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX VII - CLASSIFICATION FAMILY MAPPING

 

 

Classifications before 1/1/2010

Classifications as of 1/1/2010

 

Assistant Account Executive

Service Delivery Specialist II

Automated Provisioning Specialist

Service Delivery Specialist IV

Business Service Representative

Sales and Service Associate III

   

Cellular Technician – Field

Field Technician

Cellular Technician – Switch

Network Technician

Chief Shop Steward

Chief Shop Steward

   

Clerical Specialist

Business Support Specialist I

CNS Foreman

Network Technician Foreman

Collection Specialist

Business Support Specialist IV (as of 7/31/11)

Payroll Specialist

Business Support Specialist IV (as of 5/19/13)

Treasury

Business Support Specialist III (as of 5/19/13)

Accounts Payable

Business Support Specialist III (as of 5/19/13)

Computer Operator I

Technical Support Specialist I

Computer Operator II

Technical Support Specialist I

CT Engineer III

Network Engineer IV

CT Engineering Foreman

Network Engineer Foreman

CT Engineering Foreman in Service Delivery

Lead Service Delivery Specialist

CT Foreman

Network Technician Foreman

Field Technician Foreman

CT/Bush Technicians

Field Technician

CT/Cable Splicer

Field Technician

CT/Data Technician

Network Technician

CT/Facility Technician

Field Technician

CT/Field Service Technician

Field Technician

CT/IP

Network Technician

CT/ISP Inspector

Network Technician

CT/Lineman

Field Technician

CT/Microwave

Network Technician

CT/Network Installer

Network Technician

CT/Network Switching Tech

Network Technician

CT/NonJrny Bush Techs

NonJrny Field Technicians

CT/OSP Inspector

Field Technician

CT/PayStation I & R

Field Technician

CT/PBX I & R

Network Technician

Customer & Network Support Technicians

Network Technician

Customer Service Representative

Business Support Specialist IV

Dispatch & Repair Representative

Service Delivery Specialist I

Distribution Specialist

Materials Management Specialist I

 

- 111 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

End User Billing Representative

Business Support Specialist V

Engineer I

Network Engineer II

Engineer II

Network Engineer III

Engineer II in Service Delivery

Service Delivery Specialist V

Engineering Tech

Network Engineer I

Facility Maintenance Custodian

Facility Maintenance Technician I

Facility Maintenance Foreman

Facility Maintenance Foreman

Facility Maintenance Person

Facility Maintenance Technician II

General Foreman

General Foreman

General Lead/Foreman

General Lead

Help Desk Technician

Technical Support Specialist II

Internet Technical Support & Repair Representative

Technical Support Specialist II

IP Engineer Foreman

Systems Engineer Foreman

IP Engineer I

Network Engineer I

IP Engineer II

Systems Engineer I

IP Engineer III

Systems Engineer II

Journeyman Mechanic

Fleet Service Technician III

Lead Assistant Account Executive

Lead Service Delivery Specialist

Lead Business Sales Representative

Lead Sales and Service Associate

Lead Customer Service Representative

Lead Business Support Specialist

Lead Dispatch & Repair Representative

Lead Service Delivery Specialist

Lead End User Billing Representative

Lead Business Support Specialist

Lead Internet Technical Support & Repair Representative

Lead Technical Support Specialist

Lead Line Assigner

Lead Service Delivery Specialist

Lead Payroll Specialist

Lead Business Support Specialist

Lead Sales & Service Representative

Lead Sales and Service Associate

Lead Service Order Representative

Lead Service Delivery Specialist

Lead Sr Clerical Specialist

Lead Business Support Specialist

Line Assigner I

Service Delivery Specialist III

Line Assigner II

Service Delivery Specialist IV

Materials Specialist

Materials Management Specialist I

Mechanic Foreman

Fleet Service Foreman

Mechanic Helper

Fleet Service Technician I

Mechanic Parts Person

Fleet Service Technician II

Non-Journey Mechanic

Fleet Service Technician II

PC Support Foreman

Lead Technical Support Specialist

PC Support Technician

Technical Support Specialist III

Sales & Service Representative I

Sales and Service Associate I

Sales & Service Representative II

Sales and Service Associate I

Sales & Service Representative III

Sales and Service Associate II

Service Order Representative

Service Delivery Specialist I

Sr Clerical Specialist

Business Support Specialist II

Systems Development Specialist

Network Engineer II.a

Training Specialist

Lead Sales and Service Associate

Warehouse Assistant

Warehouse Assistant

Warehouse Foreman

Materials Management Foreman

Warehouseman

Materials Management Specialist II.a

Workforce Analyst

Sales and Service Associate III

 

- 112 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX VIII - SEVERANCE FREEZE AND FROZEN WAGE RATES

 

LETTER OF UNDERSTANDING –FROZEN WAGE RATES

 

The former PTI employee, who remains continuously employed in the classification
listed below, shall be frozen until their negotiated wage rate meets or exceeds
their frozen rate.

 

Senior Clerical Specialist

PTI/Century

Donna J. Reese

 

Applicable ACS regular employees who were reclassified to the Sales and Service
Representative or the Internet Technical Support Repair Representative
classifications and who remain continuously employed shall be frozen until the
negotiated wage rate meets or exceeds their frozen rate.

 

Sales & Service Representatives II          

Sheree R. Bustamante           

Katheryn D. Powell          

Bruce M. Congleton           

D Jeanne. Taylor          

Teresa L. Hurley 

 

 

Internet Technical Support & Repair Representative

Laura Castleman

Max Norvell

 

FROZEN WAGE (frozen until negotiated rate meets or exceeds frozen rate)

Deborah Ziegler

Danisa Rudolph

Jerry F. Wilson

Shawn P. McCullough

Lance R. Hansell

Christy Singleton

 

- 113 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

APPENDIX IX - IBEW CODE OF EXCELLENCE AND COMPANY VALUES

 

 

Alaska Communications’ Company Values

 

I RESPECT and TRUST my teammates.

I am responsible to a larger TEAM regardless of my department or title.

I provide excellent SERVICE.

I am EMPOWERED to use my best judgment.

I use Lean to SIMPLIFY our work, INNOVATE and deliver VALUE.

I am committed to my DEVELOPMENT and to that of the team.

I choose to be HONEST and SAFE.

I do what is RIGHT for my customers, community and shareholders.

 

 

 

 

IBEW Code of Excellence

 

 

●

Come to work on time, fit for duty and ready to work.

 

 

●

Obey recognized customer and employer work rules.

 

 

●

Demonstrate zero tolerance for alcohol and substance abuse.

 

 

●

Exercise proper safety, health and sanitation practices.

 

 

●

Own up to “8 for 8” and be on the job unless otherwise allowed or authorized to
leave.

 

 

●

Follow safe, reasonable and legitimate management directives.

 

 

●

Encourage respect for the customer’s rights and property, as well as for others
on the job.

 

 

●

eXercise the skills and abilities of the trade.

 

 

●

Care for tools and equipment provided by the employer.

 

 

●

Eliminate waste and other forms of property destruction, including graffiti.
Limit lunch and break times to allocated periods; adhere to established start
and quit times.

 

 

●

Leave inappropriate behavior to those of lesser knowledge.

 

 

●

Employ the proper tools for the job and maintain personal tool responsibilities.

 

 

●

do Not solicit funds or sell merchandise without the Business Manager’s
approval.

 

 

●

Curtail idle time or pursuit of personal business during work hours, including
cell phone use.

 

 

●

Expel job disruptions and refuse to engage in slowdowns or activities designed
to extend the job or create overtime or any other conduct that cast the IBEW in
a bad light.

 

- 114 -

--------------------------------------------------------------------------------

 

2018-2023 Collective Bargaining Agreement 

 

 

SIGNATURE PAGE

 

Alaska Communications

 

International Brotherhood of Electrical Workers Local Union 1547

     

/s/ Anand Vadapalli

 

/s/ Dave Reaves

Anand Vadapalli

 

Dave Reaves

CEO / President

 

Business Manager / Financial Secretary

     

/s/ Diedre Williams

 

/s/ Marcie Obremski

Diedre Williams

 

Marcie Obremski

Vice President Human Resources

 

Assistant Business Manager

     

/s/ Debra Morse

 

/s/ Pam Cline

Debra Morse

 

Pam Cline

Company Negotiations Team

 

Union Negotiations Team

     

/s/ Steve Patin

 

/s/ Don Sharp

Steve Patin

 

Don Sharp

Company Negotiations Team

 

Union Negotiations Team

     

/s/  Justin Patterson

 

/s/ Dave Howe

Justin Patterson

 

Dave Howe

Company Negotiations Team

 

Union Negotiations Team

         

/s/ Diana Ruhl

   

Diana Ruhl

   

Union Negotiations Team

         

/s/ Curtis Dunham

   

Curtis Dunham

   

Union Negotiations Team

         

/s/ Travis Johnson

   

Travis Johnson

   

Union Negotiations Team

         

/s/ Russel Pagenkopf

   

Russel Pagenkopf

   

Union Negotiations Team

 

- 115 -